 

Exhibit 10.3

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

dated as of December 1, 2016

 

among

 

G-III APPAREL GROUP, LTD.,

 

The other Loan Parties party hereto,

 

The Lenders Party Hereto;

 

BARCLAYS BANK PLC,

 

as Administrative Agent;

 



 

 

JPMORGAN CHASE BANK, N.A.,

 

BANK OF AMERICA, N.A.,

 

U.S. BANK NATIONAL ASSOCIATION,

 

HSBC SECURITIES (USA) INC.,

 

WELLS FARGO BANK, N.A.

 

KEYBANK NATIONAL ASSOCIATION

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as co-Syndication Agents

 



 



 

BARCLAYS BANK PLC,

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

 

 

Table of Contents

 

  Page     ARTICLE IDEFINITIONS 1     Section 1.01 Defined Terms 1 Section 1.02
Classification of Loans and Borrowings 40 Section 1.03 Terms Generally 40
Section 1.04 Accounting Terms; GAAP 41 Section 1.05 Certain Calculations 41
Section 1.06 Timing of Payment or Performance 42 Section 1.07 Negative Covenant
Compliance 42     ARTICLE II THE CREDITS 44     Section 2.01 Commitments 44
Section 2.02 Loans 44 Section 2.03 Borrowing Procedure; Conversion and
Continuation 45 Section 2.04 Evidence of Debt; Repayment of Loans 46 Section
2.05 Termination and Reduction of Commitments 46 Section 2.06 Repayment and
Amortization of Loans 47 Section 2.07 Voluntary Prepayment 47 Section 2.08
Mandatory Prepayments 48 Section 2.09 Fees 51 Section 2.10 Interest 51 Section
2.11 Alternate Rate of Interest 52 Section 2.12 Increased Costs 52 Section 2.13
Break Funding Payments 54 Section 2.14 Taxes 54 Section 2.15 Sharing of Setoffs
57 Section 2.16 Payments 58 Section 2.17 Mitigation Obligations; Replacement of
Lenders 58 Section 2.18 Returned Payments 59 Section 2.19 Incremental Term Loans
59 Section 2.20 Refinancing Facilities 61 Section 2.21 Extension of Loans 63    
ARTICLE III REPRESENTATIONS AND WARRANTIES 64     Section 3.01 Organization;
Powers 64 Section 3.02 Authorization; Enforceability 64 Section 3.03
Governmental Approvals; No Conflicts 65 Section 3.04 Financial Condition; No
Material Adverse Change 65 Section 3.05 Properties 66 Section 3.06 Litigation
and Environmental Matters 66 Section 3.07 Compliance with Laws and Agreements 66
Section 3.08 Investment Company Status 67 Section 3.09 Taxes 67 Section 3.10
Pension Plans 67 Section 3.11 Disclosure 67

 

 i 

 

 

Section 3.12 Patriot Act 68 Section 3.13 Solvency 68 Section 3.14 Insurance 68
Section 3.15 Capitalization and Subsidiaries 68 Section 3.16 Security Interest
in Collateral 68 Section 3.17 Employment Matters 69 Section 3.18 Anti-Corruption
Laws and Sanctions 69     ARTICLE IV CONDITIONS 69     Section 4.01 Effective
Date 69     ARTICLE V AFFIRMATIVE COVENANTS 72     Section 5.01 Financial
Statements and Other Information 72 Section 5.02 Notices of Material Events 74
Section 5.03 Existence; Conduct of Business 75 Section 5.04 Payment of Tax 75
Section 5.05 Maintenance of Properties 75 Section 5.06 Books and Records;
Inspection Rights 75 Section 5.07 Compliance with Laws 76 Section 5.08 Use of
Proceeds 76 Section 5.09 Insurance 76 Section 5.10 Maintenance of Ratings 76
Section 5.11 Additional Collateral; Further Assurances 77 Section 5.12
Unrestricted Subsidiaries; Designation and Redesignation 78     ARTICLE VI
NEGATIVE COVENANTS 79     Section 6.01 Indebtedness 79 Section 6.02 Liens 83
Section 6.03 Fundamental Changes 84 Section 6.04 Investments, Loans, Advances,
Guarantees and Acquisitions 85 Section 6.05 Dispositions 88 Section 6.06 Sale
and Leaseback Transactions 89 Section 6.07 Restricted Payments; Certain Payments
of Indebtedness 89 Section 6.08 Transactions with Affiliates 91 Section 6.09
Restrictive Agreements 92 Section 6.10 Amendment of Organizational Documents 92
Section 6.11 Change in Fiscal Year 92 Section 6.12 Financial Covenant 93    
ARTICLE VII EVENTS OF DEFAULT 94     Section 7.01 Events of Default 94 Section
7.02 Application of Funds 96     ARTICLE VIII THE ADMINISTRATIVE AGENT 97    
ARTICLE IX MISCELLANEOUS 100

 

 ii 

 

 

Section 9.01 Notices 100 Section 9.02 Waivers; Amendments 102 Section 9.03
Expenses; Indemnity; Damage Waiver 103 Section 9.04 Successors and Assigns 105
Section 9.05 Survival 108 Section 9.06 Counterparts; Integration; Effectiveness
108 Section 9.07 Severability 109 Section 9.08 Right of Setoff 109 Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process 109 Section 9.10
WAIVER OF JURY TRIAL 110 Section 9.11 Headings 110 Section 9.12 Confidentiality
110 Section 9.13 Several Obligations; Nonreliance; Violation of Law 111 Section
9.14 USA PATRIOT Act 111 Section 9.15 Disclosure 111 Section 9.16 Appointment
for Perfection 111 Section 9.17 Interest Rate Limitation 111 Section 9.18
Collateral and Guaranty Matters 112 Section 9.19 ABL/Term Loan Intercreditor
Agreement 112 Section 9.20 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 113     ARTICLE X Loan Guaranty 114     Section 10.01
Guaranty 114 Section 10.02 Guaranty of Payment 114 Section 10.03 No Discharge or
Diminishment of Loan Guaranty 114 Section 10.04 Defenses Waived 115 Section
10.05 Rights of Subrogation 115 Section 10.06 Reinstatement; Stay of
Acceleration 116 Section 10.07 Information 116 Section 10.08 Taxes 116 Section
10.09 Maximum Liability 116 Section 10.10 Contribution 117 Section 10.11
Liability Cumulative 117

 

 iii 

 

 



 

SCHEDULES:            Schedule 1.01 - Material Real Property Schedule 2.01 -
Commitment Schedule Schedule 3.05 - Properties Schedule 3.06 - Disclosed Matters
Schedule 3.14 - Insurance Schedule 3.15 - Capitalization and Subsidiaries
Schedule 5.10 - Mortgaged Properties Schedule 5.13 - Post-Closing Covenants
Schedule 6.01 - Existing Indebtedness Schedule 6.02 - Existing Liens Schedule
6.04 - Existing Investments Schedule 6.09 - Existing Restrictions      
EXHIBITS:            Exhibit A-1 - Form of Assignment and Acceptance Exhibit A-2
- Affiliated Lender Assignment and Acceptance Exhibit B - Form of Borrowing
Request Exhibit C - Form of Compliance Certificate Exhibit D - Form of Joinder
Agreement Exhibit E-1 - Form of ABL/Term Loan Intercreditor Agreement Exhibit
F-1 - Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Not
Partnerships) Exhibit F-2 - Form of U.S. Tax Certificate (for Non-U.S.
Participants That Are Not Partnerships) Exhibit F-3 - Form of U.S. Tax
Certificate (for Non-U.S. Participants That Are Partnerships) Exhibit F-4 - Form
of U.S. Tax Certificate (for Non-U.S. Lenders That Are Partnerships) Exhibit G -
Form of Solvency Certificate Exhibit H - Form of Intercompany Subordinated Note
Exhibit I - Form of Term Note

 

 iv 

 

 

CREDIT AGREEMENT dated as of December 1, 2016 (as it may be amended or modified
from time to time, this “Agreement”) among G-III APPAREL GROUP, LTD., a Delaware
corporation, as Borrower, the Loan Guarantors from time to time party hereto,
the Lenders from time to time party hereto, and BARCLAYS BANK PLC, as
Administrative Agent.

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that the Initial Term Lenders extend the Initial Term
Loans to the Borrower on the Effective Date in an aggregate principal amount of
$350,000,000 pursuant to this Agreement.

 

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms, including in the preamble and the recitals above, have the meanings
specified below:

 

“ABL Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of the Effective Date, among the Borrower and certain of its
Subsidiaries, as borrowers, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“ABL Documents” means the ABL Credit Agreement and all other instruments,
agreements and other documents delivered thereunder or providing for any
Guarantee or other right in respect thereof.

 

“ABL Facility” shall mean the credit facility made available under the ABL
Credit Agreement.

 

“ABL Obligations” means the “Secured Obligations” under and as defined in the
ABL Credit Agreement.

 

“ABL Priority Collateral” has the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

 

“ABL/Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated
as of the Effective Date, among the Borrower, the Guarantors, the Administrative
Agent and JPMorgan Chase Bank, N.A., as administrative agent under the ABL
Credit Agreement (or any successor thereto), substantially in the form of
Exhibit E-1.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” has the meaning assigned to such term in Section 2.08(g).

 

“Account” has the meaning assigned to such term in the applicable Security
Agreement.

 



 1 

 

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such entity on a Pro Forma Basis (determined as if
references to the Borrower and the Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” were references to such entity on a Pro Forma
Basis and its subsidiaries that will become Restricted Subsidiaries), all as
determined on a consolidated basis for such entity on a Pro Forma Basis in
accordance with GAAP.

 

“Acquired Entity or Business” has the meaning provided in the definition of the
term “Pro Forma Basis.”

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date by which the Borrower or any
Restricted Subsidiary (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger, amalgamation or
otherwise or (ii) acquires all or substantially all of the Equity Interests of
any other Person.

 

“Acquisition Consideration” means, in connection with any Acquisition, the
aggregate amount (as valued at the Fair Market Value of such Acquisition at the
time such Acquisition is made) of, without duplication: (a) the purchase
consideration paid or payable for such Acquisition, whether payable at or prior
to the consummation of such Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness assumed or incurred in connection with such
Acquisition; provided in each case, that any such future payment that is subject
to a contingency shall be considered Acquisition Consideration only to the
extent of the reserve, if any, required under GAAP (as determined at the time of
the consummation of such Acquisition) to be established in respect thereof by
the Borrower or its Restricted Subsidiaries.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to
Initial Term Loans, the Adjusted LIBO Rate shall be no less than 1.00% per
annum.

 

“Administrative Agent” means Barclays Bank PLC together with its Affiliates that
are appointed as sub-agents in accordance with Article VIII, in each case, in
its capacity as administrative agent for the Lenders hereunder and the
collateral agent for the Secured Parties under the Collateral Documents,
together with any successor or permitted assign of Barclays Bank PLC in any of
such capacities that are appointed in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in dollars on such day (or if such day is not a

 

 2 

 

 

Business Day, the immediately preceding Business Day) plus 1%, provided that,
the Adjusted LIBO Rate for any day shall be based on the LIBO Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth in the definition of the term “LIBO Rate”; provided that, with
respect to Initial Term Loans, the Alternate Base Rate shall be no less than
2.00% per annum. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate principal amount of such
Lender’s Term Loans outstanding at such time and the denominator of which is the
sum of the aggregate outstanding amount of all Term Loans at such time.

 

“Applicable Rate” means, for any day, (i) with respect to any Initial Term Loans
(A) for Eurodollar Loans, 5.25% and (B) for ABR Loans, 4.25% and (ii) with
respect to any Extended Term Loans, Incremental Term Loans, Other Term Loans or
Refinancing Term Loans, the Applicable Rate set forth with respect thereto in
the applicable Extension Offer, Incremental Term Loan Assumption Agreement,
Refinancing Term Loan Amendment or other applicable Loan Document with respect
to such Loans.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Asset Sale” means any Disposition (other than to the Borrower or a Restricted
Subsidiary) made by the Borrower or a Restricted Subsidiary pursuant to Sections
6.05(h) and (k).

 

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A-1 or Exhibit A-2, as applicable, or any other form approved by
the Administrative Agent.

 

“Available Amount” means, as of any date of determination, an amount equal to
the sum of the following: (a) $35,000,000, plus (b) the aggregate amount of
Excess Cash Flow (which amount shall not be less than zero) for all Excess Cash
Flow Periods expired after the Effective Date and prior to such date of
determination that was not required to be used to make a mandatory prepayment
pursuant to Section 2.08(b), plus (c) the aggregate amount of Net Cash Proceeds
received by the Borrower after the Effective Date from the issuance of Qualified
Equity Interests of the Borrower or cash received from capital contributions to
the Borrower after the Effective Date (in each case other than Specified Equity
Contributions), plus (d) the Net Cash Proceeds received by the Borrower from the
issuance of Indebtedness and Disqualified Capital Stock of the Borrower, in each
case, issued after the Effective Date and to the extent permitted to be incurred
or issued under this Agreement, which have been exchanged or converted into
Qualified Equity Interests of Borrower, minus (e) any amount of the Available
Amount used to make Investments under Section 6.04(o)(ii) after the Effective
Date and prior to such time, minus (f) any amount of the Available Amount used
to make Restricted Payments under Section 6.07(a)(vi) after the Closing Date and
prior to such time, minus (g) any amount of the Available Amount used to make

 

 3 

 

 

prepayments under Section 6.07(b)(vi); minus (h) any amount of the Available
Amount used as consideration for the acquisition or purchase of Non-Compliant
Subsidiaries or Assets pursuant to the last proviso in the definition of
“Permitted Acquisition”.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary: (a) credit cards for commercial
customers (including, without limitation, “commercial credit cards” and
purchasing cards), (b) stored value cards, (c) merchant processing services, and
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services by any Lender or any of its Affiliates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bona Fide Debt Fund” means any debt fund Affiliate of any Person described in
clauses (a) or (b) of the definition of Disqualified Institution that is
primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, notes, bonds and similar extensions of credit in the ordinary
course of its business and whose managers (or any other Person that has the
power and authority to make investment decisions or otherwise exerts control
over such Person) do not have the power, directly or indirectly to cause or
cause the direction of or manage any equity or equity-like investments in any
Disqualified Institution.

 

“Borrower” means, G-III Apparel Group, Ltd., a Delaware corporation.

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Term Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B, or such other form
as shall be approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital

 

 4 

 

 

asset on a consolidated balance sheet of the Borrower and its Subsidiaries
prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)          securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory, the government of the United Kingdom, the
Government of Canada or any country that is a member state of the European Union
or any agency or instrumentality thereof, the securities of which state,
commonwealth, territory, political subdivision, taxing authority, agency or
instrumentality (as the case may be) are rated at least A- by S&P or Baa1 by
Moody’s;

 

(f)           United States dollars or, in the case of any foreign subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business;

 

(g)          money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition;

 

(h)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(i)           in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

 



 5 

 

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” with the
meaning of Section 957 of the Code.

 

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any “person” or “group” (within the meaning of the
Exchange Act), of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower.

 

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), a Person or group shall not be deemed to
beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.12(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans. Incremental Term
Loans, Refinancing Term Loans and Extended Term Loans that have different terms
and conditions shall be construed to be in different Classes.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other Secured Parties, to secure the
Secured Obligations; provided that in no case shall the “Collateral” include any
Excluded Collateral.

 

“Collateral Documents” means, collectively, the Security Agreement, any
mortgages and any other documents executed and delivered by a Loan Party
pursuant to which a Loan Party grants a Lien upon any real or personal property
as security for payment of the Secured Obligations, in each case, together with
all exhibits, schedules, annexes, addenda, and other attachments thereto, and
with respect to each of the foregoing, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Commitment” means, with respect to any Lender, such Lender’s Initial Term Loan
Commitment, Incremental Term Loan Commitment and Refinancing Term Loan
Commitment.

 



 6 

 

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries at such date
(excluding cash and Cash Equivalents, amounts related to current or deferred
Taxes based on income or profits, assets held for sale, loans to third parties
that are permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).

 

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding the current
portion of any funded Indebtedness of the Borrower and its Restricted
Subsidiaries, accruals of Consolidated Interest Expense (excluding Consolidated
Interest Expense that is due and unpaid) without giving effect to interest
income, accruals for current or deferred Taxes based on income or profits,
accruals of any costs or expenses related to restructuring reserves, unpaid
earn-outs and the current portion of pension liabilities and other long-term
liabilities.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent already deducted or, in
the case of clauses (xiii) and (xv) below, to the extent not included (and not
added back or excluded) in arriving at such Consolidated Net Income, the sum of
the following amounts for such period: (i) Interest Expense for such period,
(ii) income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary,
non-recurring or unusual charges, expenses or costs and any costs resulting from
store closures (including any costs in connection therewith, including lease
termination costs, headcount reduction costs, contract termination costs and
relocation costs and charges), (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Consolidated Net Income in a prior period), (vi) fees, costs and expenses
related to the Transactions; (vii) losses, charges or expenses relating to
Acquisitions (or any other acquisition not otherwise permitted or that would
require a waiver or consent of the Required Lenders and such waiver or consent
has been obtained), Investments, recapitalizations, dispositions, issuances or
repayments of indebtedness, issuances of equity securities or capital stock,
sale processes, refinancing transactions or amendments or other modifications of
any debt instrument (in each case, including any such transaction consummated
prior to the Effective Date and any such transaction whether or not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction; (viii) proceeds from business interruption
insurance (to the extent not reflected as revenue or income in such statement of
Consolidated Net Income) received by Borrower and its Restricted Subsidiaries;
(ix) earn out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions or Investments;
(x) any loss, expense or charge (including all fees and expenses or charges
relating thereto) from abandoned, closed, disposed or discontinued operations
and any losses on disposal of abandoned, closed or discontinued operations
(other than held for sale discontinued operations until actually disposed of);
(xi) any cost, expense or charge (including all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions,
other than in the ordinary course of business, as determined in good faith by a
Financial Officer, (xii) the aggregate amount of Consolidated Net Income for
such period attributable to non-controlling interests of third parties in any
non wholly-owned Subsidiary, excluding cash distributions in respect thereof to
the extent already included in Consolidated Net Income, (xiii) amounts
attributable to any demonstrable “run rate” cost-savings, operating expense
reductions or other

 

 7 

 

 

cost synergies that are reasonably projected in good faith by the Borrower to be
achieved in connection with the Transactions, other acquisitions or dispositions
or other initiatives within twelve (12) months following the consummation of
such transaction and which the Borrower determines in good faith are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Borrower as set forth in a certificate signed by a Financial Officer
(calculated on a pro forma basis as though such cost-savings, operating expense
reductions or other cost synergies had been realized on the first day of such
period, net of the amount of actual benefits realized during such period from
such transaction) and any costs incurred in connection with achieving such
cost-savings, operating expense reductions or other cost synergies; provided
that amounts added back pursuant to this clause (a)(xiii), other than costs
incurred in connection with achieving such cost-savings, operating expense
reductions or other cost synergies, (and any similar provision as set forth in
the definition of “Pro Forma Basis”) shall be limited to 20% of Consolidated
EBITDA in the aggregate for any Test Period (calculated without giving effect to
any such add-backs), minus (b) without duplication and to the extent included in
Consolidated Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(v) taken in a prior period,
(ii) any extraordinary, non-recurring and unusual gains and any non-cash items
of income for such period, and (iii) any gains attributable to business
dispositions or asset dispositions, other than in the ordinary course of
business, as determined in good faith by a Financial Officer, in each case,
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries (except when giving Pro Forma
Effect thereto), (b) the income (or deficit) of any Person (other than the
Borrower or a Restricted Subsidiary) in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions, (c) solely for purposes of
calculating the Available Amount, the net income for such period of any
Restricted Subsidiary (other than any Loan Party) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its net income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, is otherwise restricted by the operation of the
terms of its charter, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its equityholders, (other
than: (i) restrictions that have been waived or otherwise released and, (ii)
restrictions pursuant to this Agreement; provided that Consolidated Net Income
of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash or Cash Equivalents (or,
if not paid in cash or Cash Equivalents, but later converted into cash or Cash
Equivalents, upon such conversion) to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein,
(d) the effects from adjustments in the financial statements of the Borrower and
its Restricted Subsidiaries from applying purchase accounting, including
applying recapitalization or purchase accounting to inventory, property and
equipment, software, goodwill and other intangible assets, in-process research
and development, post-employment benefits, leases, deferred revenue and
debt-like items required or permitted by GAAP (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of the Transactions or any other consummated Acquisition or Investment,
or the amortization or write-off of any amounts thereof, (e) any net after-tax
gains or losses (and all fees and expenses or charges relating thereto)
attributable to the early extinguishment of Indebtedness or hedging obligations
or other derivative instruments, (f) the cumulative effect of a change in
accounting principles during such period to the extent included in net income,
(g) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or

 



 8 

 

 

as a result of a change in law or regulation, in each case, pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP, which, without
limiting the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141, (h) any (i)
one-time non-cash compensation charges, (ii) non-cash costs or expenses
resulting from stock option plans, employee benefit plans, compensation charges
or post-employment benefit plans, or grants or awards of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred
Capital Stock or other rights and (iii) non-cash write-offs or write-downs of
goodwill, (i) any gain or loss for such period from currency translation gains
or losses (or similar charges) or net gains or losses related to currency
remeasurements of Indebtedness (including any net loss or gain resolution from
Swap Agreements for currency exchange risk entered in relation with
Indebtedness) and any unrealized net after-tax income (loss) from Swap
Agreements or Cash Management Obligations and the application of Accounting
Standards Codification Topic 815 “Derivatives and Hedging” shall be excluded and
(j) all net after-tax charges or expenses with respect to curtailments,
discontinuations or modifications to pension and post-retirement employee
benefit plans.

 

“Consolidated Total Assets” means, as of any date of determination, the total
assets of any Person on a consolidated basis in accordance with GAAP, as shown
on the most recent balance sheet of such Person delivered with the financial
statements pursuant to Section 5.01 or, for the period prior to the time any
such statements are so delivered, the pro forma financial statements delivered
pursuant to Section 4.01(c). Unless the context otherwise requires, if no
applicable Person is referenced, “Consolidated Total Assets” shall be deemed to
refer to Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Pro Forma Basis.”

 

“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Pro Forma Basis.”

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral securing which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), at the option of the Borrower and the
Administrative Agent acting together in good faith, a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent and the Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
secured Indebtedness incurred by a Loan Party, the Liens on the Collateral
securing which are intended to rank junior in priority to the Liens on the
Collateral securing the Obligations, at the option of the Borrower and the
Administrative Agent acting together in good faith, a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative

 

 9 

 

 

Agent and the Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank junior in priority to the Liens
on the Collateral securing the Obligations.

  

“Declining Lender” has the meaning assigned to such term in Section 2.08(g).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as “Designated Noncash Consideration”
pursuant to certificate of a Responsible Officer of the Borrower, setting forth
the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale of such Designated Noncash
Consideration.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.

 

"Disposition" has the meaning assigned to such term in Section 6.05.

 

“Disqualified Capital Stock” means any Equity Interests that, by their terms (or
by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition, (a) require the payment of any dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards) or (c) are or become convertible into or
exchangeable for, automatically or at the option of any holder thereof, any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests, in the case of each of clauses (a), (b) and (c), prior to the date
that is 91 days after the Latest Maturity Date (other than as a result of a
change of control, Disposition or Event of Loss so long as any rights of the
holders thereof upon the occurrence of a change of control, asset sale event or
casualty, eminent domain or condemnation event shall be subject to the prior
repayment in full of the Term Loan Obligations (other than any contingent
obligation arising thereunder for which a claim has not been asserted));
provided, however, that if such Equity Interests are issued to any employee or
to any plan for the benefit of employees of the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Capital Stock solely because they may be required to
be repurchased by a Loan Party in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

 

“Disqualified Institution” means (a) any Person who directly competes with the
Borrower or any of its Subsidiaries in a principal line of business of the
Borrower and its Subsidiaries, identified on a list made available to the
Lenders on the Electronic System or another similar electronic system on the

 

 10 

 

 

Effective Date (as such list may be supplemented from time to time by the
Borrower pursuant to clause (b) below) and (b) any other Person who directly
competes with the Borrower or any of its Subsidiaries in a principal line of
business of the Borrower and its Subsidiaries, which Person has been designated
by the Borrower as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders (including by posting such notice to an
Electronic System) not fewer than three (3) Business Days prior to such date and
(c) any Affiliate of any Person described in clause (a) or (b) of this
definition who is clearly identifiable as an Affiliate based solely on the
similarity of its name (other than Bona Fide Debt Funds). It is understood and
agreed that (i) any supplement to the list of Persons that are Disqualified
Institutions shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans (but
solely with respect to such Loans), and (ii) the failure to deliver such list
(or supplement thereto) in accordance with Section 9.01 shall render such list
(or supplement) not received and not effective. “Disqualified Institutions”
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is organized under the laws of the United States, any State of the
United States, or the District of Columbia.

 

“Dormant Subsidiary” means, collectively, G-III Retail Outlets, Inc., a Delaware
corporation, G-III Brands, Ltd., a Delaware corporation, Ash Retail Corp., a New
Jersey corporation, Wee Beez International Trading Co., a Hong Kong corporation,
and P.T. Balihides, an Indonesian corporation.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/ or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date was December 1, 2016.

 

“Effective Yield” means, as to any Indebtedness, the effective yield paid by the
Borrower on such Indebtedness as determined by the Borrower and the
Administrative Agent in a manner consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate “floors” (the effect of which floors shall be determined in a
manner set forth in the proviso below and assuming that, if interest on such
Indebtedness is calculated on the basis of a floating rate, that the “LIBO Rate”
component of such formula is included in the calculation of Effective Yield) or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the

 

 11 

 

 

shorter of (x) the remaining Weighted Average Life to Maturity of such
Indebtedness and (y) the four years following the date of incurrence thereof)
payable generally by the Borrower to Lenders or other institutions providing
such Indebtedness, but excluding any arrangement fees, structuring fees, closing
payments or other similar fees payable in connection therewith that are not
generally shared with the relevant Lenders and, if applicable, ticking fees
accruing prior to the funding of such Indebtedness and customary consent fees
for an amendment paid generally to consenting Lenders; provided that, with
respect to any Indebtedness that includes a “floor”, (a) to the extent that the
LIBO Rate on the date that the Effective Yield is being calculated is less than
such floor, the amount of such difference shall be deemed added to the interest
rate margin for such Indebtedness for the purpose of calculating the Effective
Yield and (b) to the extent that the LIBO Rate on the date that the Effective
Yield is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, (iv) subject to clause (6) of the proviso to Section 9.04(b), the
Borrower and its Subsidiaries, and (v) any other Person (other than a natural
person) permitted by and consented to in accordance with Section 9.04(b), but in
any event excluding any Disqualified Institution

 

“Environmental Law” means all laws, rules, regulations, codes, guidelines,
bulletins, rulings, ordinances, orders, orders in council, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; but, for the avoidance of doubt, excluding any convertible
notes or debt securities that are convertible into Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 



 12 

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a U.S. Pension Plan
(other than an event for which the 30 day notice period is waived); (b) the
failure by the Borrower or an ERISA Affiliate to meet the funding requirements
of Sections 412 and 430 of the Code or Sections 302 or 303 of ERISA with respect
to any U.S. Pension Plan, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any U.S. Pension Plan;
(d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any U.S.
Pension Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any U.S. Pension Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any U.S.
Pension Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or
“endangered” or “critical” status (within the meaning of Section 432 or Section
305 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Event of Loss” means any asset disposition as a result of the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking or any other event
giving rise to the receipt of proceeds under any casualty insurance policy in
respect of a covered loss thereunder.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any, of:

 

(a)  the sum, without duplication, of:

 

(i)          Consolidated Net Income for such fiscal year (but excluding, to the
extent included in arriving at such Consolidated Net Income, the net cash
proceeds of any Event of Loss);

 

(ii)         the aggregate net amount of all non-cash charges and losses
(including depreciation expense, amortization expense and writedowns of
intangible assets and properties, but excluding any such non-cash charge to the
extent that it represents an accrual or reserve for cash expenses in any future
period, an amortization of a prepaid cash expense that was paid in a prior
period or a write-off or write-down or reserve with respect to current assets)
deducted in arriving at such Consolidated Net Income;

 

(iii)        any cash dividends or distributions actually paid from any Person
accounted for by the Borrower or any of its Restricted Subsidiaries on the
equity or cost method for such fiscal year;

 

(iv)        net decreases in Consolidated Working Capital for such fiscal year
(but excluding any such decrease in Consolidated Working Capital arising from a
permitted acquisition or dispositions of any Person by the Borrower

 



 13 

 

 

and/or any Restricted Subsidiary during such fiscal year, the application of
purchase accounting or any writedown or impairment);

 

(v)         the aggregate amount of all net after tax non-cash losses realized
upon asset dispositions (other than in the ordinary course of business) deducted
in arriving at such Consolidated Net Income; and

 

(vi)        cash payments received by the Borrower and its Restricted
Subsidiaries in respect of Swap Agreements during such fiscal year to the extent
not otherwise included in such Consolidated Net Income, over

 

(b)  the sum, without duplication, of:

 

(i)          the aggregate net amount of all non-cash credits and gains (but
excluding any such non-cash credit in respect of which cash or other assets were
received in a prior period or will be received in a future period or which
represents the reversal of an accrual or cash reserve for anticipated cash
charges in any prior period) included in arriving at such Consolidated Net
Income;

 

(ii)         the income or loss of any Person accounted for by the Borrower or
any of its Restricted Subsidiaries on the equity or cost method for such fiscal
year;

 

(iii)        the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and acquisitions of Intellectual Property from Internally Generated
Cash Flow;

 

(iv)        the aggregate amount of all (x) regularly scheduled principal
payments of Indebtedness (including the Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year and (y) permitted principal
payments of Indebtedness (excluding the Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year with Internally Generated
Cash Flow (other than, in each case, in respect of any revolving credit facility
(including the ABL Credit Agreement) to the extent there is not an equivalent
permanent reduction in commitments thereunder);

 

(v)         net increases in Consolidated Working Capital for such fiscal year
(but excluding any such increase in Consolidated Working Capital arising from a
permitted acquisition or disposition of any Person by the Borrower and/or any of
its Restricted Subsidiaries, the application of purchase accounting or any
writedown or impairment);

 

(vi)        the aggregate amount of all net after tax non-cash gains realized
upon asset dispositions (other than in the ordinary course of business) included
in arriving at such Consolidated Net Income;

 

(vii)       cash payments by the Borrower and Restricted Subsidiaries during
such fiscal year from Internally Generated Cash Flow in respect of any liability
of the Borrower or any Restricted Subsidiary (other than Indebtedness) to the
extent that such payments are not expensed during such fiscal year or are not
deducted in calculating Consolidated Net Income;

 

(viii)      without duplication and solely to the extent financed with
Internally Generated Cash Flow of the Borrower or its Restricted Subsidiaries,
the aggregate amount of Investments made in cash during such fiscal year
pursuant to clauses (h), (i), (l), (h), (q) and (x) of Section 6.04;

 



 14 

 

 

(ix)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any Restricted Subsidiary pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Permitted Acquisitions, other Investments permitted hereunder or
permitted Capital Expenditures or software expenditures, in each case, to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such fiscal year, provided that to the extent the
aggregate amount of Internally Generated Cash Flow actually utilized to finance
such Permitted Acquisitions, Investments or Capital Expenditures during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters;

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such fiscal year that are required to be made in connection with any prepayment
of Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income;

 

(xi)         cash expenditures in respect of Swap Agreements made during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income;

 

(xii)        the amount of any license buyout, license termination, contract
termination, facilities closure or lease termination payments, in each case,
made from Internally Generated Cash Flow during such fiscal year, to the extent
such payments are not expensed and are not deducted in calculating Consolidated
Net Income; and

 

(xiii)       the amount of cash taxes paid during such fiscal year, to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such fiscal year.

 

Notwithstanding anything to the contrary herein, in no event shall Excess Cash
Flow for any fiscal year be less than zero.

 

“Excess Cash Flow Period” has the meaning assigned to such term in
Section 2.08(b).

 

“Excess Proceeds” has the meaning assigned to such term in Section 2.08(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

 

“Excluded Collateral” has the meaning assigned to such term in any Collateral
Document and in any event, means (i) any Excluded Real Property, (ii) motor
vehicles and other assets subject to certificates of title statutes (to the
extent a lien thereon cannot be perfected solely by filing of a UCC financing
statement), (iii) leasehold interests, letters of credit and letters of credit
rights not constituting supporting obligations, in each case other than to the
extent such interests, rights or obligations can be perfected by the filing of a
UCC-1 financing statement or other comparable foreign filing, and commercial
tort claims (other than those where no additional action is required by any Loan
Party to grant or perfect a security interest in such commercial tort claim),
(iv) those pledges and assets over which the granting or perfecting of security
interests in such assets would be prohibited by any Governmental Authority or
contract existing on the Effective Date or on the date any Subsidiary party to
such contract is acquired (so long as, in the case of an acquisition of a
Subsidiary, any such prohibition was not incurred in contemplation of such
acquisition), Requirement of Law (or if any Requirement of Law creates a
material risk of tax or other liability as reasonably determined by the Borrower
in consultation with the Administrative Agent) or regulation, (v) equity
interests in any Person other than Restricted Subsidiaries

 

 15 

 

 

to the extent not permitted by the terms of such Person’s organizational or
joint venture documents or to the extent the pledge thereof would be prohibited
by any Governmental Authority, (vi) any lease, license or other agreement or any
property subject to a lease, license or agreement or purchase money agreement,
capital lease obligation or similar arrangements, in each case permitted under
this Agreement, to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
agreement or create a right of termination in favor of any other party thereto
(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable statute or regulation, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable statute or regulation
notwithstanding such prohibition, (vii) any “intent-to-use” trademark or service
mark applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, prior to the filing of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, (viii) those assets
that the cost or burden of obtaining or perfecting a security interest therein
are excessive in relation to the value of the security to be afforded thereby as
reasonably determined by the Borrower and the Administrative Agent, (ix) voting
Equity Interests in any Foreign Subsidiaries or FSHCO, in each case in excess of
66% of the Equity Interests of such entities entitled to vote and 100% of the
Equity Interests of such entities not entitled to vote, (x) Equity Interests in
Unrestricted Subsidiaries, Subsidiaries of Foreign Subsidiaries or FSHCOs and
(xi) Margin Stock; provided that “Excluded Collateral” shall not include any
proceeds, products, substitutions or replacements of Excluded Collateral (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Collateral).

 

“Excluded Real Property” means (a)(i) on the Effective Date, each fee-owned real
property with a Fair Market Value of less than $5,000,000 per property or (ii)
after the Effective Date, each fee-owned real property with a purchase price of
less than $5,000,000 per property, (b) any real property located outside of the
United States of America and (c) any ground leasehold or other commercial
leasehold real property interests or improvements thereto or any interest
therein.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary of a Foreign Subsidiary, (c) any Dormant Subsidiary, (d) any
Immaterial Domestic Subsidiary, (e) VM Retail Ventures, LLC, a Delaware limited
liability company, (f) any FSHCO and (g) any Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Agreement Obligation if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Agreement Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Guarantor’s
failure for any reason to constitute an ECP at the time the Guarantee of such
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Agreement Obligation or (b) in the case of a
Swap Agreement Obligation subject to a clearing requirement pursuant to Section
2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of
the Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Guarantor becomes or would become effective with respect to
such related Swap Agreement Obligation. If a Swap Agreement Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Agreement Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

 



 16 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing ABL Facility” means that certain Credit Agreement, dated as of August
6, 2012 (as amended by the Amendment to Credit Agreement dated as of October 1,
2013) by and among the Borrowers and the Loan Guarantors (each as defined
therein) party thereto, the lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., in its capacity as the administrative agent
thereunder.

 

“Existing ABL Refinancing” means (a) the repayment in full of the principal,
accrued and unpaid interest, fees, premium, if any, and other amounts, other
than (A) contingent obligations not then due and payable and that by their terms
survive the termination of the Existing ABL Facility and (B) certain existing
letters of credit outstanding under the Existing ABL Facility that on the
Effective Date will be grandfathered into, or backstopped by, the ABL Facility
or cash collateralized in a manner satisfactory to the issuing banks thereof and
the termination and/or release of any security interests and guarantees in
connection therewith and the termination of all commitments to extend credit
under the Existing ABL Facility, or (b) the amendment and restatement of the
Existing ABL Facility in a form reasonably acceptable to the Joint Lead
Arrangers.

 

“Extended Term Loan Repayment Dates” means the dates scheduled for the repayment
of principal of any Extended Term Loan, as set forth in the applicable Extension
Offer.

 

“Extended Term Loans” has the meaning specified in Section 2.21(a).

 

“Extending Lender” has the meaning specified in Section 2.21(a).

 

“Extension” has the meaning specified in Section 2.21(a).

 

“Extension Offer” has the meaning specified in Section 2.21(a).

 

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
disposition of such asset at such date of determination assuming a disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as determined by the Borrower in good
faith.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered

 



 17 

 

 

into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

 

“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(i) Total Secured Indebtedness, but excluding any secured indebtedness to the
extent the Liens with respect thereto are subordinated to the Liens securing
Term Loans and the ABL Facility, as of the last day of the most recently ended
Test Period on or prior to such date of determination to (ii) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for such Test Period.

 

“Financial Covenant” means the financial covenant of the Borrower set forth in
Section 6.12.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller or other senior financial or accounting officer
of the Borrower or of a Loan Party, as applicable.

 

“Flood Documentation” means with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) to the extent a Mortgaged Property is located
in a Special Flood Hazard Area, together with a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto, a copy of, or a certificate as
to coverage under, and a declaration page relating to, the insurance policies
required by Section 5.08 hereof and the applicable provisions of the Collateral
Documents, each of which shall (A) be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable), (B) name the Administrative Agent, on behalf of the Secured
Parties, as additional insured and loss payee/mortgagee, (C) identify the
address of each property located in a Special Flood Hazard Area, the applicable
flood zone designation and the flood insurance coverage and deductible relating
thereto and (D) be otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Bigger-Waters Flood Insurance Reform Act of 2012.

 

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Restricted
Subsidiaries or Affiliates or in respect of which any Loan Party or any of its
Restricted Subsidiaries or Affiliates has any liability, obligation or
contingent liability.

 



 18 

 

 

“Foreign Pension Event” means (a) the whole or partial withdrawal of any Loan
Party or any Restricted Subsidiary of a Loan Party from a Foreign Pension Plan
during a plan year; or (b) the filing of a notice of intent to terminate in
whole or in part a Foreign Pension Plan or the treatment of a Foreign Pension
Plan amendment as a termination or partial termination; or (c) the institution
of proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Foreign Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Foreign Pension Plan, in each case, which could reasonably be
expected to result in a Material Adverse Effect.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FSHCO” means any direct or indirect Subsidiary of the Borrower that has no
material assets other than equity and/or, if any, Indebtedness of one or more
direct or indirect Subsidiaries that are CFCs or FSHCOs.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether provincial,
territorial, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee” of or by any Person (without duplication) (for purposes of this
definition only, the “guarantor”) means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation (the “primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor or otherwise to maintain the net
worth or solvency of the primary obligor or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any guarantor’s obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guarantor’s obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of the end of any fiscal year,

 



 19 

 

 

for the most recently ended Test Period, were less than the lesser of (x)
$1,000,000 and (y) 1% of the consolidated revenues of the Borrower and its
Restricted Subsidiaries for such period, or (ii) the consolidated assets of
which, as of the end of any fiscal year, were less than the lesser of (x)
$1,000,000 and (y) 1% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries as of the end of such fiscal year, in each case, as
reflected on the most recent annual or quarterly consolidated financial
statements of the Borrower and its Restricted Subsidiaries.

 

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of the end of any fiscal year, the most recently ended Test Period,
were less than the lesser of (x) $1,000,000 and (y) 1% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for such period, or
(ii) the consolidated assets of which, as of the end of any fiscal year, were
less than the lesser of (x) $1,000,000 and (y) 1% of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as of the end of such
fiscal year, in each case, as reflected on the most recent annual or quarterly
consolidated financial statements of the Borrower and its Restricted
Subsidiaries.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Increased Amount” has the meaning assigned to such term in Section 6.02(c).

 

“Incremental Amount” means, at any time, the sum of (i) $125,000,000 plus (ii)
an amount of additional Incremental Term Loan Commitments or Incremental
Equivalent Debt such that, as of the most recently completed Test Period ending
prior to the date of the incurrence of the Incremental Term Loans in respect of
such Incremental Term Loan Commitments or Incremental Equivalent Debt, after
giving Pro Forma Effect to such incurrence, as if such incurrence (and the use
of proceeds therefrom) or other event, as applicable, had been made as of the
first day of such period, the First Lien Leverage Ratio calculated (but without,
for the avoidance of doubt, giving effect to any amount incurred substantially
simultaneously or contemporaneously therewith under clause (i) above, and
treating, solely for purposes of determining the Incremental Amount, any
Incremental Term Loans or any Incremental Equivalent Debt as secured by the
Collateral on an equal priority basis with the Obligations, whether or not such
Incremental Term Loans or any Incremental Equivalent Debt are so secured) that
is less than or equal to 2.25:1.00; provided that, solely for purposes of
calculating the ratio under clause (ii) above, the cash proceeds of any such
Indebtedness shall be excluded for purposes of netting unrestricted cash and
Cash Equivalents permitted under the definition of “Total Indebtedness”.

 

“Incremental Equivalent Debt” means any Indebtedness incurred by the Borrower or
any other Loan Party in respect of one or more series of unsecured notes or
loans or equal priority secured notes or junior priority lien (as compared to
the Liens securing the Term Loan Obligations and the ABL Obligations) notes or
loans, in an aggregate principal amount (without duplication and together with
the aggregate principal amount of all Incremental Term Loans incurred pursuant
to Section 2.19) not to exceed the Incremental Amount; provided that (i) such
Incremental Equivalent Debt shall not be subject to any Guarantee by any Person
other than a Loan Party and may be guaranteed on an equal priority basis with
the Term Loan Obligations, (ii) in the case of Incremental Equivalent Debt that
is secured, the obligations in respect thereof shall not be secured by any Lien
on any asset of the Borrower or any Restricted Subsidiary other than any asset
constituting Collateral, (iii) if such Incremental Equivalent Debt is secured,
the security agreements relating to such Incremental Equivalent Debt shall be no
more favorable in any material respect to the creditors thereunder than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (iv) if such Incremental Equivalent Debt is secured
by a Lien on any of the Collateral, then such Incremental Equivalent Debt shall
be subject to the ABL/Term Loan Intercreditor Agreement and a Customary
Intercreditor

 



 20 

 

 

Agreement, (v) the documentation with respect to any junior secured or unsecured
Incremental Equivalent Debt provide that mandatory redemptions of any such
Incremental Equivalent Debt may not be made, except to the extent that
prepayments are made, to the extent required hereunder, first pro rata to the
Term Loans, Incremental Term Loans Facility and any Incremental Equivalent Debt,
Refinancing Term Loans or Refinancing Notes secured on a first lien basis, (vi)
such Incremental Equivalent Debt is subject to covenants no more restrictive
(taken as a whole) than those under this Agreement (provided that a certificate
of a Financial Officer of the Borrower delivered to the Administrative Agent in
good faith at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Incremental Equivalent Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such covenants satisfy the requirement set out in this clause (vi),
shall be conclusive evidence that such covenants satisfy such requirement unless
the Administrative Agent provides notice to the Borrower of its objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects)), and (vii) such Incremental Equivalent Debt does
not mature on or prior to the maturity date of, or have a shorter Weighted
Average Life to Maturity than, the Initial Term Loans or Incremental Term Loans.

 

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” means Loans made by one or more Lenders to the Borrower
pursuant to Section 2.01(b). Incremental Term Loans may be made in the form of
additional Initial Term Loans or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts and other trade payables not overdue more than 90 days incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such

 



 21 

 

 

Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all obligations of such Person under any
earn-out or similar arrangement, to the extent such obligations would appear as
a liability on a balance sheet (excluding the footnotes) of such person in
accordance with GAAP, (k) any other Off-Balance Sheet Liability of such Person;
and (l) all Guarantees by such Person of Indebtedness (described in the other
clauses of this definition) of others, provided that for the avoidance of doubt,
any Guarantee by the Borrower or any Restricted Subsidiary of obligations of
another Person that do not constitute Indebtedness of such Person shall not
constitute Indebtedness of the Borrower or a Restricted Subsidiary. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

Notwithstanding the foregoing, the term “Indebtedness” will not include (a) in
connection with the purchase by the Borrower or of its Restricted Subsidiaries
of any business, post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing unless such payments are required under GAAP to appear as a liability on
the balance sheet (excluding the footnotes); provided, however, that at the time
of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 30 days thereafter; (b) deferred or prepaid revenues; (c) any Equity
Interests other than Disqualified Stock; or (d) customary purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning provided in Section 9.3.

 

“Information Memorandum” means the Confidential Information Memorandum dated
September 2016 relating to the Borrower and the Transactions.

 

“Initial Term Loan Commitment” means, as to each Lender, its obligation to make
Initial Term Loans to the Borrower on the Effective Date pursuant to Section
2.01(a) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Initial Term Loan Commitment.” The aggregate principal amount of
the Initial Term Loan Commitments on the Effective Date is $350,000,000.



 

“Initial Term Loans” means the Term Loans made by the Lenders on the Effective
Date to the Borrower pursuant to Section 2.01(a).

 

“Intellectual Property” means, all intellectual property and proprietary rights,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises.

 

“Intercompany Note” means the Intercompany Subordinated Note, dated as of the
Effective Date, substantially in the form of Exhibit H hereto, executed by the
Borrower and each other Restricted Subsidiary of the Borrower party thereto.

 



 22 

 

 

“Intercreditor Agreements” means the ABL/Term Loan Intercreditor Agreement, the
Seller Note Intercreditor Agreement, any other Customary Intercreditor
Agreement, or any two or more of each of the foregoing as the context so
requires.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the
Borrower and its Restricted Subsidiaries for such period in accordance with
GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each June, September, December and March and the Maturity Date,
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or converted to or
continued as a Eurodollar Loan and ending on the date that is one, two, three or
six months thereafter, as selected by the Borrower in its Borrowing Request, or
such other period that is shorter than one month (subject to availability and
the consent of all relevant Lenders) or is 12 months or less that is requested
by the Borrower and consented to by all relevant Lenders; provided that (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such next
succeeding Business Day falls in the next calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (ii) any Interest
Period pertaining to a Eurodollar Loan that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) no
Interest Period shall extend beyond the applicable Maturity Date.

 

“Internally Generated Cash Flow” means cash flow generated from the operations
of the Borrower and its Restricted Subsidiaries or proceeds of Indebtedness
incurred under the ABL Credit Agreement or any other revolving credit facility
of the Borrower or any of its Restricted Subsidiaries.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

(a)the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

 

(b)the applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan (or, in case of
ABR Borrowings, the date of determination).

 



 23 

 

 

“Investment” has the meaning assigned to such term in Section 6.04 but shall
exclude deposits with financial institutions available for withdrawal on demand,
accounts receivable, trade credit and similar advances to customers, commission,
salary and similar advances to officers, employees, consultants or independent
contractors, in each case in the ordinary course of business.

 

The amount, as of any date of determination, of (i) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date, minus any payments in cash or Cash Equivalents actually received by
such investor representing the principal amount of such Investment, but without
any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (ii) any Investment in the form of a guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Responsible Officer of the Borrower, (iii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property or services by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the Fair Market Value
of such Equity Interests or other property or services as of the time of the
transfer, minus any payments paid in cash or Cash Equivalents actually received
by such investor representing a return in respect of such Investment, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, except that the amount of any Investment in the form of
an Acquisition shall be the Acquisition Consideration, and (iv) any Investment
(other than any Investment referred to in clause (i), (ii) or (iii) above) by
the specified Person in the form of a purchase or other acquisition for value of
any Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment, minus (i) the amount of
any portion of such Investment that has been repaid in cash or Cash Equivalents
to the investor as a return in respect of such Investment, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
If an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Responsible Officer of the Borrower. For the avoidance of doubt,
if the Borrower or any Restricted Subsidiary issues, sells or otherwise disposes
of any Equity Interests of a Person that is a Restricted Subsidiary such that,
after giving effect thereto, such Person is no longer a Restricted Subsidiary,
any Investment by the Borrower or any Restricted Subsidiary in such Person
remaining after giving effect thereto shall not be deemed to be a new Investment
at such time.

 

“IRS” means the United States Internal Revenue Service.



 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

“Joint Lead Arranger” means each of Barclays Bank PLC and JPMorgan Chase Bank,
N.A.

 

“Latest Maturity Date” means, with respect to the incurrence of any Indebtedness
or the issuance of any Equity Interests, the latest Maturity Date applicable to
any Loan that is outstanding hereunder as determined on the date such
Indebtedness is incurred or such Equity Interests is issued.

 

“LCA Election” has the meaning provided in Section 1.7.

 

“LCA Test Date” has the meaning provided in Section 1.7.

 



 24 

 

 

“Lenders” means (a) the Persons listed on Schedule 2.01 (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance, an Incremental Term Loan Assumption Agreement or a
Refinancing Term Loan Amendment.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages or screens, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion; in each case
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, (a) in the
case of Eurodollar Borrowings, two (2) Business Days prior to the commencement
of such Interest Period, or, (b) in the case of ABR Borrowings, on the day of
determination of such rate; provided that, (x) if the LIBO Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and (y) if the LIBO Screen Rate shall not be available at such time
for a period equal in length to such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 2.13 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition” means any Acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted to be acquired by this Agreement, in each case, whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Loan Guaranty, the Collateral Documents, the ABL/Term Loan
Intercreditor Agreement, the Seller Note Intercreditor Agreement and any
Customary Intercreditor Agreement. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Guarantor” means each Loan Party in its capacity as a guarantor hereunder
(or any other Loan Document).

 



 25 

 

 

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance reasonably satisfactory to the Administrative Agent,
delivered by any Loan Guarantor.

 

“Loan Parties” means, collectively, (a) the Borrower, (b) each other Loan
Guarantor, and (c) with respect to each of the foregoing, their successors and
permitted assigns to the extent not constituting Excluded Subsidiaries.

 

“Loans” means Initial Term Loans, Extended Term Loans, Incremental Term Loans,
Other Term Loans and Refinancing Term Loans.

 

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Restricted
Subsidiaries (other than Excluded Subsidiaries) taken as a whole, (b) the
ability of any Loan Party to perform any of its payment obligations under the
Loan Documents to which it is a party, (c) the validity or enforceability of
this Agreement or any of the other Loan Documents, or (d) the rights of or
benefits available to the Administrative Agent or the Lenders under any of the
Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Borrower or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Real Property” means any fee-owned real property that is not Excluded
Real Property.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Domestic
Subsidiary or an Immaterial Foreign Subsidiary.

 

“Maturity Date” means (i) with respect to the Initial Term Loans that have not
been extended pursuant to Section 2.21, the date that is six years after the
Effective Date (or, if such date is not a Business Day, the immediately
preceding Business Day), (ii) with respect to any Tranche of Extended Term
Loans, the final maturity date as specified in the applicable Extension Offer
accepted by the respective Lender or Lenders, (iii) with respect to any Tranche
of Incremental Term Loans, the final maturity date as specified in the
applicable Incremental Term Loan Assumption Agreement, and (iv) with respect to
any Tranche of Refinancing Term Loans, the final maturity date as specified in
the applicable Refinancing Term Loan Amendment.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.21(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means the Material Real Properties that are identified as
such on Schedule 1.01 and each additional Material Real Property encumbered by a
Mortgage pursuant to Section 5.10(c).

 



 26 

 

 

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit F (with such
changes as are reasonably consented to by the Administrative Agent to account
for local law matters) or in such other form as is reasonably satisfactory to
the Administrative Agent and the Borrower.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Asset Sale Proceeds” means the aggregate cash proceeds and Cash Equivalents
received by the Borrower or any of its Restricted Subsidiaries in respect of any
Asset Sale (including, without limitation, any cash or Cash Equivalents received
upon the sale or other Disposition of any non-cash consideration received in any
Asset Sale), net of the direct costs relating to such Asset Sale, including,
without limitation, legal, accounting and investment banking fees, and sales
commissions, any relocation expenses incurred as a result of the Asset Sale and
taxes paid or payable as a result of the Asset Sale, in each case, after taking
into account, without duplication, (1) any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness secured by a Permitted Lien on the asset or assets
that were the subject of such Asset Sale (other than Obligations, ABL
Obligations and Permitted Additional Equal Priority Obligations) and any reserve
for adjustment in respect of the sale price of such asset or assets established
in accordance with GAAP, (2) any reserve or payment with respect to liabilities
associated with such asset or assets and retained by the Borrower or any of its
Restricted Subsidiaries after such sale or other disposition thereof, including,
without limitation, severance costs, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, (3) any cash
escrows in connection with purchase price adjustments, reserves or indemnities
(until released), (4) amounts required to be paid to any Person (other than the
Borrower or any Restricted Subsidiary) owning a beneficial interest in the
assets subject to the Asset Sale or having a Lien thereon (other than the
Secured Parties) and (5) in the case of any Asset Sale by any non-wholly owned
Restricted Subsidiary, the pro rata portion of the net cash proceeds thereof
(calculated without regard to this clause (5)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof.

 

“Net Cash Proceeds” means (a) with respect to any Asset Sale, the Net Asset Sale
Proceeds, (b) with respect to any Event of Loss, the Net Event of Loss Proceeds
and (c) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums and search and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees or
commissions), issuance costs, discounts and other costs and expenses (and, in
the case of the incurrence of any Indebtedness the proceeds of which are
required to be used to prepay any Loans, accrued interest and premium, if any,
on such Loans and any other amounts (other than principal) required to be paid
in respect of such Loans in connection with any such prepayment and/or
reduction).

 

“Net Event of Loss Proceeds” means, with respect to any Event of Loss, the
proceeds in the form of cash or Cash Equivalents from (a) insurance proceeds,
(b) condemnation awards or (c) damages awarded by any judgment, in each case
received by the Borrower or any Restricted Subsidiary from such Event of Loss,
net of (1) out-of-pocket expenses and fees relating to such Event of Loss
(including, without limitation, legal, accounting and appraisal or insurance
adjuster fees and relocation fees incurred as a result thereof), (2) taxes paid
or payable as a result thereof (after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements), (3) any repayment of Indebtedness that is secured by,
or directly related to, the property or assets that are the subject of such
Event of Loss (other than Indebtedness under the Loan Documents), (4) amounts
required

 



 27 

 

 

to be paid to any Person (other than the Borrower or any Restricted Subsidiary)
owning a beneficial interest in the assets subject to the Event of Loss or
having a Lien thereon (other than the Secured Parties), (5) appropriate amounts
to be provided by the Borrower or any Restricted Subsidiary, as the case may be,
as a reserve, in accordance with GAAP, against any liabilities associated with
such Event of Loss and retained by the Borrower or any Restricted Subsidiary, as
the case may be, after such Event of Loss, including, without limitation,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Event of Loss, (6) any cash
escrows in connection with reserves or indemnities (until released) and (7) in
the case of any Event of Loss by any non-wholly owned Restricted Subsidiary, the
pro rata portion of the net cash proceeds thereof (calculated without regard to
this clause (7)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.08, (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was contingent on receipt of such amount or utilization of
such amount for a specified purpose, (c) in the case of net cash proceeds from
Equity Interests, was not otherwise used for or in connection with the
incurrence of Indebtedness pursuant to Section 6.01(u), (d) was not previously
applied to increase the Available Amount pursuant to the definition thereof.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents, including, without limitation, interest and fees that accrue after
the commencement of any bankruptcy event with respect to any Loan Party or any
Restricted Subsidiary of any Loan Party. Notwithstanding the foregoing, the
Obligations shall not include any Excluded Swap Obligations.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporation, or
equivalent formation documents, and Bylaws, Operating Agreement, or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and any amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under,

 



 28 

 

 

or engaged in any other transaction pursuant to or enforced any Loan Document,
or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.17(b)).

 

“Other Term Loans” has the meaning assigned to such term in Section 2.19(a).

 

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Payment or Bankruptcy Event of Default” means any Event of Default under clause
(a), (b), (h), (i) and (j) of Article VII.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any U.S. Pension Plan or Foreign Pension Plan.

 

“Permitted Acquisition” means any Acquisition, if (a) immediately prior to the
consummation of such purchase or Acquisition and immediately giving effect to
such consummation of such Acquisition, no Event of Default shall exist; (b) to
the extent required by Section 5.10, (i) the property, assets and businesses
acquired in such Acquisition shall become Collateral in accordance with the
terms of Section 5.10, as applicable, and (ii) any such newly created or
acquired Restricted Subsidiary that is required to become a Guarantor pursuant
to Section 5.10 shall become a Guarantor in accordance with the terms of Section
5.10; provided, that if any Lien on any Collateral (including the creation or
perfection of any Lien) is not or cannot reasonably be created and/or perfected
on the closing date of such Acquisition after the Borrower’s use of commercially
reasonable efforts to do so, or without undue burden or expense, then the
creation and/or perfection of any such Lien on such Collateral shall not
constitute a requirement to close such Permitted Acquisition, but instead shall
be created and/or perfected within ninety (90) days after the closing date of
such Permitted Acquisition or before such later date as the Administrative Agent
may reasonably agree, pursuant to reasonably satisfactory arrangements to be
mutually agreed upon; (c) immediately after giving effect to such Acquisition on
a Pro Forma Basis, the Total Leverage Ratio shall be either (x) no greater than
3.50:1.00 or (y) no greater than the Total Leverage Ratio immediately prior to
such Acquisition; (d) after giving effect to such Acquisition, the Borrower and
its Restricted Subsidiaries will be in compliance with Section 5.03; (e)
immediately after giving effect to such Acquisition on a Pro Forma Basis, the
Borrower shall be in Pro Forma Compliance with the Financial Covenant; and (f)
the Borrower shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition reasonably promptly after
request therefor by the Administrative Agent.

 



 29 

 

 

Notwithstanding the foregoing, a Permitted Acquisition may include the direct or
indirect acquisition of Non-Compliant Subsidiaries or Assets if and only to the
extent that, at the time any such Permitted Acquisition is made, the aggregate
amount of Acquisition Consideration relating to all such Permitted Acquisitions
made or provided by any Loan Party to purchase or acquire any Non-Compliant
Subsidiary or Assets and that is allocable to the purchase or acquisition of
such Non-Compliant Subsidiaries or Assets (determined in accordance with GAAP
and excluding amounts referred to in the proviso to this sentence), does not
exceed (together with amounts invested in Non-Compliant Subsidiaries or Assets
under clause 6.04(d) and (e)) the greater of (i) $100,000,000 and (ii) 5.00% of
Consolidated Total Assets determined on a Pro Forma Basis for the most recently
ended Test Period on or prior to the date of such Permitted Acquisition;
provided that all or any portion of such consideration for the acquisition or
purchase of such Non-Compliant Subsidiaries or Assets may also be funded in an
amount not exceeding the then available Available Amount immediately prior to
the consummation of such Permitted Acquisition. For purposes of this definition,
“Non-Compliant Subsidiary or Asset” means (A) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition that will not become a Loan Party or (B) any
assets acquired pursuant to a Permitted Acquisition that will not be owned by
the Borrower or a Loan Party after giving effect to such Permitted Acquisition.

 

“Permitted Additional Equal Priority Obligations” means any Incremental Term
Loans, Refinancing Term Loans, Refinancing Notes and any Incremental Equivalent
Debt, in each case, to the extent secured by Liens on the Collateral ranking
equal in priority with the Liens securing the Term Loan Obligations.

 

“Permitted Additional Junior Lien Obligations” means any Incremental Term Loans,
Refinancing Term Loans, Refinancing Notes and any Incremental Equivalent Debt,
in each case, to the extent secured by Liens on the Collateral ranking junior in
priority with the Liens securing the Term Loan Obligations.

 

“Permitted Encumbrances” means (a) Liens imposed by law for Taxes by more than
30 days that are not overdue by more than 30 days or are being contested in
compliance with Section 5.04 and for which, in any case, appropriate reserves
have been established and maintained in accordance with GAAP; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or are being contested in
compliance with Section 5.04 and for which, in any case, appropriate reserves
have been established and maintained in accordance with GAAP; (c) pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (d) Liens incurred or deposits made to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business, whether pursuant to statutory requirements, common
law or consensual arrangements and obligations in respect of letters of credit,
bank guarantees or similar instruments that have been posted to support the
same; (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (j) of Article VII; (f) easements, zoning restrictions,
rights-of-way, charges, encumbrances, defects in title, prior rights of other
Persons, and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary; (g) leases or subleases granted to other Persons and not interfering
in any material respect, individually or taken as a whole, with the business of
the lessor or sublessor; (h) Liens arising from precautionary Uniform Commercial
Code filings or similar filings relating to operating leases; (i) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; (j) licenses of
Intellectual Property in the ordinary course of business; (k) Liens in favor of
banks or other financial institutions in the ordinary

 



 30 

 

 

course of business consisting of rights of setoff or securing fees or other
charges not constituting indebtedness; (l) Liens on insurance proceeds securing
the payment of financed insurance premiums; (m) any interest or title of a
lessor or sublessor under any lease of real property or personal property; (n)
deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements; (o) rights of
consignors of goods in goods consigned, whether or not perfected by the filing
of a financing statement or other registration, recording or filing; (p) Liens
(i) of a collection bank arising under Section 4-210 of the UCC or any
comparable or successor provision on items in the course of collection, (ii)
attaching to commodity trading accounts or other commodity brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) in favor of banking institutions encumbering deposits (including the right
of set-off); (q) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially detract from the value of the affected property or interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole; (r) Liens encumbering reasonable customary
initial deposits and margin deposits and Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes; (s) Liens that are contractual rights of
set-off (i) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (ii) relating to pooled
deposit or sweep accounts of Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Borrower and its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; (t) Liens solely on any cash earnest money deposits made by Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement; (u) Liens given to a public
utility or any Governmental Authority when required by such utility or
Governmental Authority in connection with the operations of that Person in the
ordinary course of its business; (v) operating leases of vehicles or equipment
which are entered into in the ordinary course of the business and (w) customary
restrictions in any license agreement with the Borrower as a licensee, including
without limitation, with respect to the sale of Inventory (provided that the
Borrower shall give the Administrative Agent prompt notice of the execution of
any such license agreement).

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (a) except to the extent otherwise
permitted under this Agreement, the principal amount (or accreted value, if
applicable) of any such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder (and the proceeds
thereof shall be substantially contemporaneously applied to prepay such
Refinanced Indebtedness, such interest, such premiums, such fees and expenses
and such other reasonable amounts), (b) other than with respect to Permitted
Refinancing Indebtedness of Indebtedness permitted under Section 6.01(e),
Section 6.01(n) or Section 6.01(o), such Permitted Refinancing Indebtedness has
a maturity no earlier and a Weighted Average Life to Maturity no shorter than
the Refinanced Indebtedness, (c) if the Refinanced Indebtedness is unsecured,
such Permitted Refinancing Indebtedness is unsecured, (d) if the Refinanced
Indebtedness is subordinated to the Obligations, the Permitted Refinancing
Indebtedness shall be subordinated to the Obligations on terms, taken as a
whole, at least as favorable to the Lenders as those contained in the
documentation governing the Refinanced Indebtedness, (e) if the Refinanced
Indebtedness is secured, such Permitted Refinancing Indebtedness is secured by
no more collateral than the Refinanced

 



 31 

 

 

Indebtedness, (f) if the Refinanced Indebtedness is subject to an intercreditor
agreement, an authorized representative validly acting on behalf of the holders
of such Permitted Refinancing Indebtedness shall become a party to such
intercreditor agreement, (g) the terms and conditions of such Permitted
Refinancing Indebtedness (other than with respect to pricing, premiums, fees,
rate floors and optional prepayment or redemption terms) are, in the reasonable
and good faith determination of the Borrower, no more restrictive (when taken as
a whole) to the Borrower and its Subsidiaries than the terms and conditions
applicable to the Refinanced Indebtedness (when taken as a whole) (except for
covenants or other provisions applicable only to periods after the Maturity Date
at the time of incurrence of such Permitted Refinancing Indebtedness) (provided
that an Officer’s Certificate of the Borrower delivered to the Administrative
Agent in good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (g), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of an objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)) and (h) no Person that was not
an obligor with respect to the Refinanced Indebtedness shall be an obligor under
the Permitted Refinancing Indebtedness such that the primary obligors and
guarantors in respect of such Permitted Refinancing Indebtedness remain the same
(or constitute a subset thereof), except that any additional obligor may be
added to the extent such additional obligor is or becomes a Loan Party.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) (or interests similar thereto under applicable law)
including for amounts owing for employee source deductions, vacation pay, goods
and services taxes, sales taxes, harmonized sales taxes, municipal taxes,
worker’s compensation, pension fund obligations and overdue rents.



 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the Test Period: (a) in making any
determination of Consolidated EBITDA or any component thereof, effect shall be
given to any Specified Transaction and any demonstrable “run rate” cost-savings,
operating expense reductions or other cost synergies that are reasonably
projected in good faith by the Borrower to be achieved in connection with the
Transactions, other acquisitions or dispositions or other initiatives within
twelve (12) months following the consummation of such transaction and which the
Borrower determines in good faith are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Borrower as set forth in
a certificate signed by a Financial Officer (calculated on a pro forma basis as
though such cost-savings, operating expense reductions or other cost synergies
had been realized on the first day of such period, net of the amount of actual
benefits realized during such period from such transaction) and any costs
incurred in connection with achieving such cost-savings, operating expense
reductions or other cost synergies; (b) in making any determination on a Pro

 



 32 

 

 

Forma Basis, of Pro Forma Compliance or of Pro Forma Effect, (i) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under the Loan Documents or otherwise)
issued, incurred, assumed or repaid during the Test Period (or with respect to
Indebtedness repaid, during the Test Period or subsequent to the end of the Test
Period and prior to, or simultaneously with, the event for which the calculation
of any such ratio is made) shall be deemed to have been issued, incurred,
assumed or repaid at the beginning of the Test Period) and (ii) interest expense
of such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (i), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, (c)(i) there shall be included
in determining Consolidated EBITDA for any period, without duplication, the
Acquired EBITDA of any Person, property, business or asset acquired by the
Borrower or any Restricted Subsidiary during such period (other than any
Unrestricted Subsidiary) to the extent not subsequently sold, transferred or
otherwise disposed of during such period (but not including the Acquired EBITDA
of any related Person, property, business or assets to the extent not so
acquired) (each such Person, property, business or asset acquired, including
pursuant to the Transactions or pursuant to a transaction consummated prior to
the Closing Date, and not subsequently so Disposed of, an “Acquired Entity or
Business”), and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the Acquired EBITDA of such
entity on a Pro Forma Basis for such period (including the portion thereof
occurring prior to such acquisition or conversion) determined on a historical
pro forma basis; and (ii) there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset sold, transferred or otherwise Disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary to the
extent not subsequently reacquired, reclassified or continued, in each case,
during such period (each such Person (other than an Unrestricted Subsidiary),
property, business or asset so sold, transferred or otherwise Disposed of,
closed or classified, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), in each case
based on the Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical pro forma basis, and (d) notwithstanding
anything to the contrary in this definition or in any classification under GAAP
of any Person, business, assets or operations in respect of which a definitive
agreement for the asset sale, transfer, disposition or lease thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
the classification thereof as discontinued operations (and the Consolidated
EBITDA or any component thereof attributable to any such Person, business,
assets or operations shall not be excluded for any purposes hereunder) until
such asset sale, transfer, disposition or lease shall have been consummated.

 

Notwithstanding the foregoing, any amounts added to Consolidated EBITDA pursuant
to clause (a) above resulting from any cost-savings, operating expense
reductions or other cost synergies (other than with respect to any event or
transaction included in clauses (a) and (b) of the definition of “Specified
Transaction” or any costs incurred in connection with achieving such
cost-savings, operating expense reductions or other cost synergies) for which
pro forma effect is being given (together with those already added back pursuant
to the definition of “Consolidated EBITDA”) shall be limited to 20% of
Consolidated EBITDA in the aggregate for any Test Period (calculated without
giving effect to any such add-backs); provided that no cost-savings, operating
expense reductions or other cost synergies shall be given pro forma effect to
the extent duplicative of any amounts that are added back pursuant to the
definition of Consolidated EBITDA.

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 4.01(c).

 



 33 

 

 

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Swap Agreement Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section la(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests of any Person other than
Disqualified Capital Stock.

 

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness.”

 

“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).

 

“Refinancing Note Holder” has the meaning assigned to such term in Section
2.20(b).

 

“Refinancing Notes” has the meaning assigned to such term in Section 2.20(a).

 

“Refinancing Term Loan Amendment” has the meaning assigned to such term in
Section 2.20(a).

 

“Refinancing Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Refinancing Term Loans to the
Borrower.

 

“Refinancing Term Loan Lender” has the meaning assigned to such term in Section
2.20(b).

 

“Refinancing Term Loan Tranche” has the meaning assigned to such term in Section
2.20(b).

 

“Refinancing Term Loans” has the meaning assigned to such term in Section
2.20(a).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Repricing Transaction” means (i) any prepayment or re-payment of the Initial
Term Loans, in whole or in part, with the proceeds of, or conversion of such
Initial Term Loans into, any Refinancing Term Loans or any other refinancing
term loans, bearing interest with an Effective Yield less than the Effective
Yield applicable to the Initial Term Loans and (ii) any amendment to the Initial
Term Loans which reduces the Effective Yield applicable to the Initial Term
Loans (and any assignment pursuant to Section 2.17(b) in connection therewith),
in each case of clauses (i) and (ii), solely to the extent the primary purpose
of such replacement or amendment, as reasonably determined by the Borrower in
good faith, is to reduce the Effective Yield on the loans under the Term
Facility. Notwithstanding the

 



 34 

 

 

foregoing, no Repricing Transaction shall be deemed to have occurred in
connection with any transaction that would, if consummated, constitute a Change
of Control or any acquisition by the Borrower or one its Restricted Subsidiaries
that either (a) is not permitted by the terms of this Agreement or any other
Loan Document immediately prior to the consummation of such Acquisition or (b)
if permitted by the terms of the this Agreement and the other Loan Documents
immediately prior to the consummation of such Acquisition, would not provide the
Borrower and the Restricted Subsidiaries with adequate flexibility under the
this Agreement and the other Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

 

“Required Lenders” means, at any time, Lenders having Term Loans and unused
Incremental Term Loan Commitments and Refinancing Term Loan Commitments
representing more than 50% of the sum of all Loans outstanding and unused
Incremental Term Loan Commitments and Refinancing Term Loan Commitments at such
time; provided that with respect to any amendment, modification, supplement or
waiver that solely affects the Lenders of any particular Tranche, “Required
Lenders” means, at any time, Lenders having Loans and unused Commitments
representing more than 50% of the sum of all Loans outstanding and unused
Commitments under such Tranche at such time.

 

“Requirement of Law” means any law, treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” means, with respect to any Person, any of the following
officers: the Chief Executive Officer, the Chief Operating Officer, any
Financial Officer, Chief Accounting Officer, any Executive Vice President, any
Senior Vice President, the Controller, the Treasurer, any Vice President, the
Secretary, any Director, the Assistant Secretary or such other Person as is
authorized in writing by the Borrower to act on behalf of such Person and is
reasonably acceptable to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower, or any option, warrant
or other right to acquire any such Equity Interests in Holdings or any
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“S&P” means S&P Global Ratings and Standard and Poor’s Financial Services LLC
business or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by one or
more of the or Persons referred to in clause (a) or (b) above.

 



 35 

 

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligation of such Loan Guarantor for purposes of determining
the obligations of any Loan Party.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
provider of Banking Services, to the extent the Banking Services Obligations in
respect thereof constitute Secured Obligations, (d) each counterparty to any
Swap Agreement, to the extent the obligations thereunder constitute Secured
Obligations, (e)  each Indemnitee, and (f) the successors and assigns of each of
the foregoing.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the Effective Date, between the Loan Parties and the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

 

“Seller” means LVHM Moet Hennessy Louis Vuitton, Inc., a Delaware corporation.

 

“Seller Note” means the $75,000,000 seller note issued on the Effective Date.

 

“Seller Note Intercreditor Agreement” means the intercreditor agreement, dated
as of the Effective Date, by and between the Administrative Agent, the ABL
Administrative Agent, the Borrower and the holder of the Seller Note.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Total Secured Indebtedness as of the last day of the most recently
ended Test Period on or prior to such date of determination, to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for such Test Period.

 

“Sold Entity or Business” has the meaning provided in the definition of the term
“Pro Forma Basis.”

 

“Solvent” means, at the time of determination:

 

(a)          each of the Fair Value and the Present Fair Saleable Value of the
assets of a Person and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; and

 

(b)          such Person and its Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and

 

(c)          such Person and its Subsidiaries taken as a whole can pay their
Stated Liabilities and Identified Contingent Liabilities as they mature.

 



 36 

 

 

Defined terms used in the foregoing definition shall have the meanings set forth
in the Solvency Certificate delivered on the Effective Date pursuant to Section
4.01.

 

“Special Flood Hazard Area” has the meaning assigned to such term in Section
5.08.

 

“Specified Equity Contribution” has the meaning assigned to such term in Section
6.12.

 

“Specified Representations” means the representations and warranties set forth
in Section 3.01, Section 3.02, Section 3.03(e), Section 3.08, Section 3.12,
Section 3.13, Section, 3.16 and the last sentence of Section 3.18 (solely with
respect to Sanctions maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State).

 

“Specified Transaction” means, with respect to any period, (a) the Transactions,
and any Acquisition, Investment, sale, transfer or other disposition of assets
or property other than in the ordinary course (as determined in good faith by
the Borrower), (b) any merger or consolidation, or any similar transaction other
than in the ordinary course (as determined in good faith by the Borrower), (c)
any incurrence, issuance or repayment of Indebtedness, (d) any Restricted
Payment or (e) any other event including any Disposition, in each case with
respect to which the terms of the Loan Documents permitting such transaction
require “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis” or to be given
“Pro Forma Effect.”

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
the following shall not be deemed a “Swap

 



 37 

 

 

Agreement”: (i) any phantom stock or similar plan (including, any stock option
plan) in connection with services provided by current or former directors,
officers, employees or consultants of the Borrower or its Restricted
Subsidiaries, (ii) any option or warrant agreement for the purchase of Equity
Interests of the Borrower, (iii) the purchase of Equity Interests or
Indebtedness (including securities convertible into Equity Interests) of
Borrower pursuant to delayed delivery contracts, and (iv) any of the foregoing
to the extent that it constitutes a derivative embedded in a convertible
security issued by the Borrower.

 

“Swap Agreement Obligations” means any and all obligations of any Loan Party or
any of its Restricted Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction.

 

“Syndication Agent” means each of JPMorgan Chase Bank, N.A., Bank of America,
N.A., U.S. Bank National Association, HSBC Securities (USA) Inc., Wells Fargo
Bank, N.A., KeyBank National Association and Capital One, National Association
in its capacity as a co-syndication agent hereunder.

 

“Target” means Donna Karan International Inc., a Delaware corporation.

 

“Target Acquisition” means the acquisition by the Borrower of 100% of the Equity
Interests of the Target pursuant to the Target Purchase Agreement.

 

“Target Debt Refinancing” means the settlement and/or repayment in full,
immediately after giving effect to the Acquisition of all Financing Debt (as
defined in the Target Purchase Agreement) in connection with the other
Transactions and the termination of all commitments to extend credit under any
documentation governing such Financial Debt and the termination and/or release
of any security interests and guarantees in connection therewith.

 

“Target Purchase Agreement” means the Stock Purchase Agreement, dated as of July
22, 2016 and between the Borrower and the Seller.

 

“Target Purchase Agreement Representations” means the representations and
warranties made by, or with respect to the Target, in the Target Purchase
Agreement that are material to the interests of the Lenders, but only to the
extent that the Borrower or its subsidiaries have the right (taking into account
any applicable cure periods) to terminate its or their obligations under the
Target Purchase Agreement or decline to consummate the transactions thereunder
as a result of a breach of such representations in the Target Purchase
Agreement.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Obligations” means the Obligations under this Agreement and the other
Loan Documents.

 

“Term Loan Repayment Dates” means the Repayment Dates, the Refinancing Term Loan
Repayment Dates, the Extended Term Loan Repayment Dates and the Incremental Term
Loan Repayment Dates.

 



 38 

 

 

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to this Agreement. Unless the context shall otherwise require, the term “Term
Loans” shall include any Initial Term Loans, any Incremental Term Loans, any
Refinancing Term Loans and any Extended Term Loans.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
I.

 

“Test Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Borrower for which financial statements have been required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable (whether or not
such quarters are all within the same fiscal year), or, prior to the date on
which financial statements have been delivered or have been required to be
delivered pursuant to Section 5.01(a) and Section 5.01(b), the period of four
consecutive fiscal quarters of the Borrower ended July 31, 2016.

 

“Total Indebtedness” means, as of any date of determination, the outstanding
principal amount of funded Indebtedness for borrowed money, purchase money
Indebtedness and the principal portion of financing leases, determined on a
consolidated basis, of Borrower and its Restricted Subsidiaries less all
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries; provided that when calculating Total Indebtedness, the amount of
(i) borrowings under the ABL Facility included in any such calculation shall be
deemed to be the average daily amount drawn on the ABL Facility over the
immediately preceding four quarter period and (ii) unrestricted cash and Cash
Equivalents included in any such calculation shall be deemed to be the average
daily amount held by the Borrower and its Restricted Subsidiaries over the
immediately preceding four fiscal quarter period.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Total Indebtedness as of the last day of the most recently ended Test Period, to
(b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
Test Period.

 

“Total Secured Indebtedness” means, as of any date of determination, any Total
Indebtedness that is secured by Liens on any assets or property of the Borrower
and its Restricted Subsidiaries.

 

“Tranche” means the respective facilities and commitments utilized in making
Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Assumption
Agreements in accordance with the relevant requirements specified in Section
2.19 (collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to any Refinancing Term Loan Amendment pursuant to Section
2.20, shall include any group of Refinancing Term Loans refinancing, directly or
indirectly, the same Initial Tranche having the same Maturity Date, interest
rate and fees; provided that only in the circumstances contemplated by Section
2.20(b), Refinancing Term Loans may be made part of a then existing Tranche of
Term Loans, and after giving effect to any Extension Offer pursuant to Section
2.21, shall include any group of Extended Term Loans extending the same Initial
Tranche having the same Maturity Date, interest rate and fees.

 

“Transaction Expenses” means, the fees and expenses incurred in connection with
the Transactions and the transactions contemplated thereby, including any
original issue discount or upfront fees.

 

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the granting of Liens by the Loan Parties under the Loan Documents,
(b) the execution, delivery and performance by the Loan Parties of the ABL
Documents to which they are a party, the borrowing of loans thereunder, the use
of the proceeds thereof and the granting of Liens by the Loan Parties under the
ABL Documents, (c) the consummation of

 



 39 

 

 

the Target Acquisition and the transactions contemplated by the Acquisition
Agreement, (d) the issuance and sale of the Seller Note, (e) the Target Debt
Refinancing, (f) the Existing ABL Refinancing, (g) the payment of Transaction
Expenses and (h) the consummation of the other transactions contemplated by this
Agreement and the other Loan Documents.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that has been
designated as an Unrestricted Subsidiary in accordance with Section 5.12.

 

“U.S. Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Term Borrowing”).

 

Section 1.03         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and

 



 40 

 

 

“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (g) references to any laws shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such laws.

 

Section 1.04         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the Effective Date there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Restricted Subsidiary at “fair value”, as defined therein, (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (iii) in a manner
such that any obligations relating to a lease that was accounted for by such
Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.
For the avoidance of doubt, notwithstanding any classification under GAAP of any
Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the
Consolidated Net Income of such Person or business shall not be excluded from
the calculation of Consolidated Net Income until such Disposition shall have
been consummated, except as required by the definition of “Pro Forma Basis”.

 

Section 1.05         Certain Calculations.

 

(a)  Notwithstanding anything to the contrary herein, the Financial Covenant or
any other financial ratio or test shall be calculated on a Pro Forma Basis;
provided that notwithstanding the foregoing, when calculating the Financial
Covenant for purposes of determining compliance with Section

 



 41 

 

 

6.12, any related adjustment contemplated in the definition of Pro Forma Basis
that occurred subsequent to the end of the applicable Test Period shall not be
given Pro Forma Effect. In making any determination on a Pro Forma Basis, or Pro
Forma Compliance or of Pro Forma Effect, calculations shall be made in good
faith by a Responsible Officer.

 

(b)  For purposes of any determination Article V, VI or VII or any determination
under any other provision of this Agreement requiring the use of a current
exchange rate, all amounts incurred or proposed to be incurred in currencies
other than U.S. Dollars shall be translated into Dollars at the exchange rate
then in effect on the date of such determination (as determined in good faith by
the Borrower); provided, however, that (x) for purposes of determining
compliance with Article VI with respect to the amount of any Indebtedness,
Investment, Disposition, Restricted Payment or payment under Section 6.07(b) in
a currency other than U.S. Dollars, no Default or Event of Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 6.07(b) is made, and
(y) for purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, if such Indebtedness is incurred
to Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such U.S. Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of the
Indebtedness that is incurred to refinance such Indebtedness does not exceed the
principal amount (or accreted amount) of such Indebtedness being refinanced,
except by an amount equal to the accrued interest, dividends and premium
(including tender premiums), if any, thereon plus defeasance costs, underwriting
discounts and other amounts paid and fees and expenses (including OID, closing
payments, upfront fees and similar fees) incurred in connection with such
refinancing plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder.

 

Section 1.06        Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day (unless the
next succeeding Business Day would be in the next calendar month, in which case
such payment is due on the immediately preceding Business Day.

 

Section 1.07          Negative Covenant Compliance. For purposes of determining
whether the Borrower and its Restricted Subsidiaries comply with any exception
to Article VI (other than the Financial Covenant) where compliance with any such
exception is based on a financial ratio or metric being satisfied as of a
particular point in time, it is understood that (a) compliance shall be measured
at the time when the relevant event is undertaken, as such financial ratios and
metrics are intended to be “incurrence” tests and not “maintenance” tests and
(b) correspondingly, any such ratio and metric shall only prohibit the Borrower
and its Restricted Subsidiaries from creating, incurring, assuming, suffering to
exist or making, as the case may be, any new, for example, Liens, Indebtedness
or Investments, but shall not result in any previously permitted, for example,
Liens, Indebtedness or Investments ceasing to be permitted hereunder. For
avoidance of doubt, with respect to determining whether the Borrower and its
Restricted Subsidiaries comply with any negative covenant in Article VI (other
than the Financial Covenant), to the extent that any obligation or transaction
could be attributable to more than one exception to any such negative covenant,
the Borrower may elect at the time of the making thereof to categorize all or
any portion of such obligation or transaction to any one or more exceptions to
such negative covenant that permit such obligation or transaction.

 



 42 

 

 

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement that requires that no Default or Event of Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Default or Event of Default, as applicable, exists on the date on
which the definitive acquisition agreements for such Limited Condition
Acquisition are entered. For the avoidance of doubt, if the Borrower has
exercised its option under the first sentence of this clause (a), and any
Default or Event of Default occurs following the date on which the definitive
acquisition agreements for the applicable Limited Condition Acquisition were
entered into and prior to or on the date of the consummation of such Limited
Condition Acquisition, any such Default or Event of Default shall be deemed to
not have occurred or be continuing for purposes of determining whether any
action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:

 

(a)  determining compliance with any provision of this Agreement which requires
the calculation of the First Lien Leverage Ratio, the Senior Secured Leverage
Ratio or the Total Leverage Ratio; or

 

(b)  testing availability under baskets set forth in this Agreement;

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of (i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated. For the further avoidance of doubt, in
the absence of an LCA Election, unless specifically stated in the Loan Documents
to be otherwise, all determinations of compliance with (x) any First Lien
Leverage Ratio, the Senior Secured Leverage Ratio or the Total Leverage Ratio
test, (y) any representations and warranties, or any requirement regarding the
absence of defaults or events of

 



 43 

 

 

default or (z) any availability tests under baskets shall be made as of the
applicable date of incurrence of indebtedness, making of payment or consummation
of acquisitions, as applicable.

 

ARTICLE II

 

THE CREDITS

Section 2.01         Commitments.

 

(a)  Subject to the terms and conditions set forth herein, each Lender agrees to
make an Initial Term Loan to the Borrower on the Effective Date in a principal
amount equal to such Lender’s Initial Term Loan Commitment. Amounts paid ore
prepaid in respect of Initial Term Loans may not be reborrowed.

 

(b)  Each Lender having an Incremental Term Loan Commitment pursuant to
Section 2.19, severally and not jointly, hereby agrees, subject to the terms and
conditions herein and in the applicable Incremental Term Loan Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment. Amounts
paid or prepaid in respect of Incremental Term Loans may not be reborrowed.

 

Section 2.02         Loans.

 

(a)  Each Term Loan shall be made as part of a Borrowing consisting of Term
Loans made by the Lenders ratably in accordance with their applicable
Commitments; provided, however, that the failure of any Lender to make any Term
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Term Loan required to be made by
such other Lender). The Term Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 (except, with respect to any Incremental Term Borrowing
or any Borrowing of Refinancing Term Loans, to the extent otherwise provided in
the related Incremental Term Loan Assumption Agreement or Refinancing Term Loan
Amendment, as applicable) or (ii) equal to the remaining available balance of
the applicable Commitments.

 

(b)  Subject to Sections 2.11 and 2.12 each Borrowing shall be comprised
entirely of ABR Term Loans or Eurodollar Term Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Term
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Term Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Term Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than ten Eurodollar
Borrowings (or such greater number as the Administrative Agent may agree) per
Tranche of Loans outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

 

(c)  Each Lender shall, not later than 10:00 a.m., New York City time, make each
Term Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to such account as the Administrative
Agent may designate, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request.

 



 44 

 

 

Section 2.03         Borrowing Procedure; Conversion and Continuation. (a) In
order to request a Borrowing, the Borrower shall notify the Administrative Agent
of such request in writing (a) in the case of a Eurodollar Borrowing, not later
than 12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 9:00 a.m.,
New York City time, one Business Day before a proposed Borrowing; provided,
however, that if the Borrower wishes to request Eurodollar Borrowing having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 12:00 (noon), New York City time,
four Business Days prior to the requested date of such Borrowing, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 12:00 (noon), New York City time, three Business Days
before the requested date of such Borrowing, the Administrative Agent shall
notify the Borrower (which notice shall be in writing) whether or not the
requested Interest Period has been consented to by all the applicable Lenders.
Each such written Borrowing Request delivered to the Administrative Agent shall
be irrevocable (but may be conditional) and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing or an Incremental Term Borrowing, and whether such Borrowing is to be
a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) other than with respect to a Borrowing
constituting a continuation of an existing Borrowing, the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

(b)  The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least one Business Day’s prior
irrevocable notice of such election; provided that any such conversion of a
Borrowing of Eurodollar Loans may be made only on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor); provided that no
ABR Loan may be converted into a Eurodollar Loan (i) at the request of the
Administrative Agent or the Administrative Agent on behalf of the Required
Lenders, when any Event of Default has occurred and is continuing, (ii) when any
Event of Default relating to the Borrower described in clauses (h) or (i) of
Section 7.01 has occurred and is continuing or (iii) after the date that is one
month prior to the final scheduled termination or maturity date of such Loan.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each relevant Lender thereof. The Borrower may elect to continue any Eurodollar
Loan as such upon the expiration of the then current Interest Period with
respect thereto by giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the definition of “Interest
Period”, of the length of the next Interest Period to be applicable to such
Loans; provided that no Eurodollar Loan may be continued as such (i) at the
request of the Administrative Agent or the Administrative Agent on behalf of the
Required Lenders, when any Event of Default has occurred and is continuing, (ii)
when any Event of Default relating to the Borrower described in clauses (h) or
(i) of Section 7.01 has occurred and is continuing or (iii) after the date that
is one month prior to the final scheduled termination or maturity date of such
Loan; provided, further, and subject to this Section 2.03, that (i) if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be converted automatically to ABR Loans on the last day of such then
expiring Interest

 



 45 

 

 

Period and (ii) if the Borrower shall fail to give any required notice as
described in this Section 2.03, such Loans shall be converted or continued
automatically to a Eurodollar Loan with an Interest Period of three months’
duration. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

Section 2.04         Evidence of Debt; Repayment of Loans.

 

(a)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Term Loan of
such Lender as provided in Section 2.06.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c)  The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)  The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Term Loans
in accordance with their terms.

 

(e)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans of such Lender, with
appropriate insertions as to date and principal amount; provided that the
obligations of the Borrower in respect of each Loan shall be enforceable in
accordance with the Loan Documents whether or not evidenced by any Note.

 

Section 2.05         Termination and Reduction of Commitments.

 

(a)  The Initial Term Loan Commitments shall automatically terminate upon the
earlier of (i) the making of the Initial Term Loans as specified in Section
2.01(a) and (ii) 11:59 pm, New York City time, on December 8, 2016. Any
Incremental Term Loan Commitments or Refinancing Term Loan Commitments shall
terminate as provided in the related Incremental Term Loan Assumption Agreement
or Refinancing Term Loan Amendment, as applicable.

 

(b)  Upon at least three Business Days’ prior irrevocable written notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments of
any Tranche; provided, however, that each partial reduction of the Commitments
of any Tranche shall be in an integral multiple of $500,000 and in a minimum
amount of $1,000,000.

 

(c)  Each reduction in applicable Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective applicable Commitments.

 



 46 

 

 

Section 2.06         Repayment and Amortization of Loans.

 

(a)  (i) The Borrower shall pay to the Administrative Agent, for the account of
the applicable Lenders, on the last Business Day of each March, June, September
and December (or, in the case of the last installment, on the Maturity Date)
(each such date being called a “Repayment Date”), commencing on March 31, 2017,
a principal amount of the Initial Term Loans equal to 0.625% of the original
aggregate principal amount of the Initial Term Loans on the Effective Date (as
adjusted from time to time pursuant to Sections 2.07, 2.08(e)).

 

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
applicable Incremental Term Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.07 and 2.08(e)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement.

 

(iii) The Borrower shall pay to the Administrative Agent, for the account of the
applicable Refinancing Term Loan Lenders, on each Refinancing Term Loan
Repayment Date, a principal amount of the Refinancing Term Loans (as adjusted
from time to time pursuant to Sections 2.07 and 2.08(e)) equal to the amount set
forth for such date in the applicable Refinancing Term Loan Amendment.

 

(iv) The Borrower shall pay to the Administrative Agent, for the account of the
applicable Extending Lenders, on each Extended Term Loan Repayment Date, a
principal amount of the Extended Term Loans (as adjusted from time to time
pursuant to Sections 2.07 and 2.08) equal to the amount set forth for such date
in the applicable Extension Offer.

 

(b)  To the extent not previously paid, all Term Loans shall be due and payable
on the Maturity Date applicable to such Term Loans, together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.

 

(c)  All repayments pursuant to this Section 2.06 shall be subject to Section
2.12, but shall otherwise be without premium or penalty.

 

Section 2.07         Voluntary Prepayment.

 

(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice in the case of Eurodollar Term Loans, or written or
fax notice at least one Business Day prior to the date of prepayment in the case
of ABR Term Loans, to the Administrative Agent before 12:00 (noon), New York
City time; provided, however, that each partial prepayment shall be in an amount
that is an integral multiple of $500,000 and not less than $1,000,000.

 

(b)  Each voluntary prepayment in respect of any Class of Term Loans shall be
applied to reduce the required amortization amounts thereunder in such order as
the Borrower may determine and may be applied to any Class of Term Loans as
directed by the Borrower. For the avoidance of doubt, the Borrower may (i)
prepay Term Loans of an existing Class of Term Loans without any requirement to
prepay Extended Term Loans that were converted or exchanged from such existing
Class of Term Loans and (ii) prepay Extended Term Loans without any requirement
to prepay Term Loans of an existing Class of Term Loans that were converted or
exchanged for such Extended Term Loans. In the event that the Borrower does not
specify the order in which to apply prepayments to reduce required amortization
amounts or as between Classes of Term Loans, the Borrower shall be deemed to
have elected that such

 



 47 

 

 

proceeds be applied to reduce the required amortization amounts in direct order
of maturity and/or a pro rata basis among Classes of Term Loans.

 

(c)  Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid. All
prepayments under this Section 2.07 shall be subject to Sections 2.09(a) and
2.13 but otherwise without premium or penalty. All prepayments under this
Section 2.07 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

Section 2.08         Mandatory Prepayments.

 

(a)  Within 365 days after the receipt of any Net Cash Proceeds from any Asset
Sale or Event of Loss by the Borrower or any Restricted Subsidiary, in each case
in excess of $2,500,000 in the aggregate for any fiscal year, the Borrower (or
the applicable Restricted Subsidiary, as the case may be) shall apply those Net
Cash Proceeds at its option:

 

(i) deliver to the Administrative Agent a certificate of a Responsible Officer
to the effect that the Borrower or applicable Restricted Subsidiary intends to
apply such Net Cash Proceeds (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Cash Proceeds (and, in
the case of any commitment to reinvest, so reinvest within 180 days after the
end of such 365 day period), to invest in or rebuild property useful in the
business of the Borrower and its Restricted Subsidiaries;

 

(ii) to repay Permitted Additional Equal Priority Obligations in an amount not
to exceed the product of (A) the quotient equal to (x) the principal amount of
Permitted Additional Equal Priority Obligations then outstanding divided by (y)
the sum of (1) the principal amount of Permitted Additional Equal Priority
Obligations then outstanding and (2) the aggregate principal amount of Term
Loans then outstanding, multiplied by (y) the Net Cash Proceeds received from
such Asset Sale or Event of Loss with the remaining Net Cash Proceeds applied to
repay the Loans in accordance with clauses (e) and (f) below; and/or

 

(iii) to repay, prepay or otherwise acquire for value Term Loan Obligations;

 

provided that any binding commitment to apply Net Cash Proceeds to invest in
accordance with clause (i) of this Section 2.08(a) shall be treated as a
permitted final application of Net Cash Proceeds from the date of such
commitment so long as the Borrower or such Restricted Subsidiary enters into
such commitment with the good faith expectation that such Net Cash Proceeds will
be applied to satisfy such commitment within 180 days of such commitment,
provided, further, that if such commitment is later cancelled, terminated or
otherwise not consummated after the 365-day period for any reason, then such Net
Cash Proceeds shall constitute Excess Proceeds (as defined below).

 

Any such Net Cash Proceeds not applied within the deadlines described in the
preceding paragraphs of this Section 2.08(a) shall constitute “Excess Proceeds”;
provided that, at its option, the Borrower may characterize any Net Cash
Proceeds from an Asset Sale or an Event of Loss as Excess Proceeds prior to the
expiration of such deadlines. The Borrower shall, in accordance with Sections
2.08(e) and 2.08(f) and subject to Section 2.08(g), prepay the Term Loans with
all such Excess Proceeds. After such prepayment (or election by any Lenders not
to accept such prepayment pursuant to Section 2.08(g)), the Borrower may apply
any such Excess Proceeds remaining in any manner permitted by this Agreement,
and the amount of Excess Proceeds shall be reset to zero.

 



 48 

 

 

(b)  No later than five Business Days after the date on which the annual
financial statements are, or are required to be, delivered pursuant to Section
5.01(a) with respect to a fiscal year of the Borrower, commencing with the
fiscal year ending January 31, 2018 (each such fiscal year, an “Excess Cash Flow
Period”), the Borrower shall prepay outstanding Loans in accordance with
Sections 2.08(e) and 2.08(f) in an aggregate principal amount equal to (x) 75%
(such percentage, as it may be adjusted below, the “Required Percentage”) of
Excess Cash Flow for such Excess Cash Flow Period minus (y) the sum of (without
duplication of any amounts previously deducted pursuant to this clause (y) in
respect of any prior Excess Cash Flow Period) (1) the aggregate amount of all
voluntary prepayments of Loans made pursuant to Section 2.07 during such Excess
Cash Flow Period, and (2) the aggregate amount of all voluntary prepayments of
Loans made pursuant to Section 2.07 during the period after the end of such
Excess Cash Flow Period but before the date of such prepayment under this
Section 2.08(b), but only, in each case under this clause (y), to the extent
that such prepayments are made from Internally Generated Cash; provided that the
Required Percentage shall be reduced to (i) 50% if the Senior Secured Leverage
Ratio as of the last day of the applicable Excess Cash Flow Period was less than
3.00:1.00, (ii) 25% if the Senior Secured Leverage Ratio as of the last day of
the applicable Excess Cash Flow Period was less than 2.75:1.00, and (iii) 0% if
the Senior Secured Leverage Ratio as of the last day of the applicable Excess
Cash Flow Period was less than 2.25:1.00.

 

(c)  In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed of the Borrower or any Restricted Subsidiary that is not permitted
pursuant to Section 6.01 (or shall receive proceeds of Refinancing Term Loans or
Refinancing Notes, the Borrower shall, substantially simultaneously with (and in
any event not later than the third Business Day after) the receipt of such Net
Cash Proceeds by the Borrower or such Restricted Subsidiary, apply an amount
equal to 100% of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Sections 2.08(e) and 2.08(f).

 

(d)  [Reserved].

 

(e)  (i) Mandatory prepayments of outstanding Loans under this Agreement (other
than a prepayment of Term Loans from Refinancing Term Loans or Refinancing Notes
required by Section 2.08(c)) shall be allocated to the Classes of Term Loans
outstanding, pro rata, based upon the applicable remaining amounts due in
respect of each such Class of Term Loans (excluding any Class of Term Loans that
has agreed to receive a less than pro rata share of any such mandatory
prepayment), shall be applied pro rata to Lenders within each Class, based upon
the outstanding principal amounts owing to each such Lender under each such
Class of Term Loans and shall be applied to reduce such scheduled principal
repayment amounts within each such Class in accordance with Section 2.08(f) and
(ii) each prepayment of Term Loans required by Section 2.08(c) shall be
allocated to any Class of Term Loans outstanding as directed by the Borrower,
and, for the avoidance of doubt, may be applied to any specific Class of Term
Loans prior to the application to any Extended Term Loans resulting from the
extension of the Maturity Date of such Class of Term Loans, (in each case
subject to the requirement that the proceeds of any Indebtedness incurred to
refinance a specific Class of Loans (including Refinancing Term Loans and
Refinancing Notes) shall be applied to prepay the Loans of such Class), and all
such payments required by Section 2.08(c) shall be applied pro rata to Lenders
within each such Class, based upon the outstanding principal amounts owing to
each such Lender under each such Class of Term Loans and shall be applied to
reduce such scheduled principal repayment amounts within each such Class in
accordance with Section 2.08(f).

 

(f)          The Borrower shall deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.08, (i) a certificate signed by
a Responsible Officer of the Borrower setting forth in reasonable detail the
paragraph of this Section 2.08 under which such prepayment is being made, the
calculation of the amount of such prepayment and (ii) (to the extent

 



 49 

 

 

practicable) at least three Business Days’ prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Term Loan being prepaid, the principal amount of each Term Loan (or
portion thereof) to be prepaid and the order of application of such prepayment
to the remaining scheduled installments of principal in respect thereof. All
prepayments of Borrowings under this Section 2.08 shall be subject to Sections
2.09(a) and 2.13, but shall otherwise be without premium or penalty, and shall
be accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.

 

(g)  With respect to any prepayment of the Term Loans pursuant to this Section
2.08 (including any prepayment of Term Loans described in Section 2.08(a)(iii),
but excluding any prepayments of Term Loans pursuant to Section 2.08(c) with the
proceeds of Refinancing Term Loans or Refinancing Notes), any Lender, at its
option, may elect not to accept such prepayment. Upon receipt by the
Administrative Agent of any such prepayment of the Term Loans, the amount of the
prepayment that is available to prepay the Term Loans (the “Prepayment Amount”)
shall be deposited in an account with the Administrative Agent on terms
reasonably satisfactory to the Administrative Agent and the Borrower, pending
application of such amount on the Prepayment Date as set forth below and
promptly after the date of such receipt, the Administrative Agent shall notify
the Lenders of the amount available to prepay the Term Loans and the date on
which such prepayment shall be made (the “Prepayment Date”), which date shall be
10 Business Days after the date of such receipt. Any Lender declining such
prepayment (a “Declining Lender”) shall give written notice to the
Administrative Agent by 12:00 (noon), New York City time, on the Business Day
immediately preceding the Prepayment Date. Any amount not declined in writing
within 5 Business Days of such notice of prepayment shall be deemed accepted. On
the Prepayment Date, an amount equal to that portion of the Prepayment Amount
accepted by the Lenders other than the Declining Lenders (such Lenders being the
“Accepting Lenders”) to prepay Term Loans owing to such Accepting Lenders shall
be withdrawn from the applicable account and applied ratably to prepay Term
Loans owing to such Accepting Lenders in the manner described in this Section
2.08 for such prepayment. Any amounts that would otherwise have been applied to
prepay Term Loans owing to Declining Lenders shall, subject to any prepayment
requirements of any other Indebtedness of the Borrower permitted under this
Agreement, be retained by the Borrower.

 

(h)  To the extent that any of or all the Net Cash Proceeds of any Asset Sale by
an Excluded Subsidiary giving rise to a requirement to make a mandatory
prepayment pursuant to Section 2.08(a) (a “Excluded Subsidiary Asset Sale”), the
Net Cash Proceeds of any Event of Loss from an Excluded Subsidiary (a “Excluded
Subsidiary Recovery Event”) or Excess Cash Flow, are prohibited, delayed or
restricted by applicable local law, rule or regulation from being repatriated to
the United States or from being distributed to a Loan Party, the portion of such
Net Cash Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.08 but may
be retained by the applicable Excluded Subsidiary so long, but only so long, as
the applicable local law, rule or regulation will not permit repatriation to the
United States or distribution to a Loan Party (the Borrower hereby agreeing to
cause the applicable Excluded Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law, rule or regulation to
permit such repatriation or distribution), and once such repatriation or
distribution of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, rule or regulation, such repatriation
or distribution will be immediately effected and such repatriated or distributed
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than two Business Days after such repatriation or distribution) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans (and, if applicable, such other Indebtedness as is
contemplated by this Section 2.08) pursuant to this Section 2.08(h) and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Excluded Subsidiary Asset Sale, any
Excluded Subsidiary Event of Loss or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess
Cash Flow (but

 



 50 

 

 

only for so long as such material adverse tax cost consequence exists), the Net
Cash Proceeds or Excess Cash Flow so affected may be retained by the applicable
Non-Credit Party; provided that, in the case of this clause (ii), on or before
the date on which any Net Cash Proceeds from any Excluded Subsidiary Asset Sale
or Excluded Subsidiary Event of Loss so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to Section
2.08(a) (or, in the case of Excess Cash Flow, a date on or before the date that
is six months after the date such Excess Cash Flow would have been so required
to be applied to prepayments pursuant to Section 2.08(b) unless previously
repatriated in which case such repatriated Excess Cash Flow shall have been
promptly applied to the repayment of the Term Loans pursuant to Section
2.08(b)), (x) the Borrower applies an amount equal to such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Excluded Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Excluded Subsidiary) or (y) such Net
Cash Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness
of a Excluded Subsidiary.

 

Section 2.09         Fees.

 

(a)  In the event that the Term Loans are prepaid in whole or in part pursuant
to Section 2.07(a) or Section 2.08(c), or in the event of an assignment of Term
Loans pursuant to Section 2.17(a)(iv), in each case, in connection with a
Repricing Transaction or an increase in the Seller Note on or prior to the
twelve month anniversary of the Effective Date, the Borrower shall pay to the
relevant Lenders a prepayment fee (the “Prepayment Fee”) equal to 1.00% of the
principal amount so prepaid or assigned.

 

(b)  All such Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.

 

Section 2.10         Interest.

 

(a)  The Term Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)  The Term Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)  Notwithstanding the foregoing, during the occurrence and continuance of a
Payment or Bankruptcy Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all overdue principal shall bear
interest at 2% plus the rate otherwise applicable to such principal as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount overdue hereunder, such overdue amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

 

(d)  Accrued interest on each Loan (for ABR Loans, accrued through the last
Business Day of the prior calendar quarter) shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 



 51 

 

 

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed.
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.11         Alternate Rate of Interest. If in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof:

 

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligation of
the Lenders to make or maintain Eurodollar Loans shall be suspended (to the
extent of the affected Eurodollar Loans or Interest Periods), and (ii) in the
event of a determination described in the preceding sentence with respect to the
LIBO Rate component of the Alternate Base Rate, the utilization of the LIBO Rate
component in determining the Alternate Base Rate shall be suspended, in each
case until the Administrative Agent (upon the instruction of the Required
Lenders in the case of clause (b) above) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

 

Section 2.12         Increased Costs; Illegality, Etc.

 

(a)  If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);

 

(ii)         impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein; or



 

(iii)        subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, or (B) Excluded Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Eurodollar Loan) or to increase
the cost to such Lender or to reduce the amount of any sum received or
receivable by such Lender or such other Recipient hereunder (whether of
principal, interest or otherwise),

 



 52 

 

 

then the Borrower will pay to such Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)  If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Eurodollar Loans or
to convert ABR Term Loans to Eurodollar Loans shall be suspended and (ii) if
such notice asserts the illegality of such Lender making or maintaining ABR Term
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Alternate Base Rate, the interest rate on such ABR Term
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
convert all Eurodollar Loans of such Lender to ABR Term Loans (the interest rate
on which ABR Term Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Alternate Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so converted.

 

(c)  If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into account such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(d)  A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within
10 business days after receipt thereof.

 

(e)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be,

 



 53 

 

 

notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(f)  Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation under this Section 2.12 based on the occurrence of a Change in Law
arising solely from (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any requests, rules, guidelines or directives thereunder or
issued in connection therewith or (y) Basel III or any requests, rules,
guidelines or directives thereunder or issued in connection therewith, unless
such Lender is generally seeking compensation from other borrowers in the U.S.
leveraged loan market with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 2.12.

 

Section 2.13         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Term Loan to an ABR Term Loan, or the
conversion of the Interest Period with respect to any Eurodollar Term Loan, in
each case other than on the last day of the Interest Period in effect therefor,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Eurodollar Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Eurodollar Loan, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

 

Section 2.14         Taxes.

 

(a)  Withholding of Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

 



 54 

 

 

(b)  Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law (or at the option of the Administrative Agent timely reimburse it for the
payment thereof).

 

(c)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)  Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.14(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

 

(e)  Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.14(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

 

(f)  Status of Lenders.(i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A) through (E) and (G) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.14(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence

 



 55 

 

 

or inaccuracy) notify the Borrower and the Administrative Agent in writing of
such expiration, obsolescence or inaccuracy and update the form or certification
if it is legally eligible to do so.

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W8-BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” Article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” Article of
such tax treaty;

 

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable and (2) a tax certificate substantially in the form of
Exhibit F-1 to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”);

 

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself, (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender, and (3) a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a tax certificate substantially in the form of Exhibit
F-4 on behalf of such partners; or

 

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(G) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the

 



 56 

 

 

time or times prescribed by law and at such time or times reasonably requested
by the Withholding Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.14(f)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)  Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.14(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.14(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)  Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 2.15         Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of the same
Tranche of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall notify the Administrative Agent
of such fact and promptly pay to such other Lender the purchase price for, a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of the Loans and participations in Loans of the applicable
Tranche held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all Loans then outstanding as the principal amount of
its Loans under such Tranche prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that (i) if any such purchase or purchases or adjustments
shall be made pursuant to this Section 2.15 and the payment giving rise thereto
shall thereafter be recovered, such purchase or purchases or adjustments shall
be rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this Section
2.15 shall not be construed to apply to any payment made by the Borrower to a

 



 57 

 

 

Lender in its capacity as such pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in a Loan deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

 

Section 2.16         Payments.

 

(a)  All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, the Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder and under any other Loan Document not later than 2:00 p.m.,
New York City time, on the date when due in immediately available Dollars,
without setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at the Administrative Agent’s Office. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender. All payments received by the
Administrative Agent after 2:00 p.m., New York City time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 

(b)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(c)  Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest.

 

Section 2.17         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 



 58 

 

 

(b)  If any Lender requests compensation under Section 2.12, or if the Borrower
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.18         Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Term Loan Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.18 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.18 shall survive the
termination of this Agreement.

 

Section 2.19         Incremental Term Loans.

 

(a)  The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments in an aggregate amount
(together with the aggregate principal amount of Incremental Equivalent Debt
incurred and outstanding pursuant to Section 6.01(b)(i) not to exceed the
Incremental Amount from one or more Incremental Term Lenders). Such notice shall
set forth (i) the amount of the Incremental Term Loan Commitments being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $5,000,000 or such lesser amount equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments are
requested to become effective, and (iii) whether such Incremental Term Loan
Commitments are commitments to make additional Term Loans or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans”);
provided that, other than with respect to the terms specified in clauses (i)
through (v) of Section 2.19(b), the terms of any Other Term Loans shall be
reasonably satisfactory to the Borrower and the Administrative Agent.

 

(b)  The Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Term Lenders in connection
therewith. The Borrower, the Administrative Agent and each Incremental Term
Lender shall execute and deliver an Incremental Term Loan Assumption Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Term

 



 59 

 

 

Loan Commitment of each Incremental Term Lender. The terms and provisions of the
Incremental Term Loans shall be identical to those of the Term Loans except as
otherwise set forth herein or in the Incremental Term Loan Assumption Agreement.
Without the prior written consent of the Required Lenders, (i) the final
maturity date of any Other Term Loans shall be no earlier than the Maturity Date
applicable to the Initial Term Loans, (ii) the Weighted Average Life to Maturity
of the Other Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Initial Term Loans, (iii) the prepayment provisions may
provide for the ability to participate on a pro rata basis or less than a pro
rata basis (but not greater than pro rata basis) in any mandatory prepayments of
the Initial Term Loans, (iv) in the case of any Other Term Loans, if (A) the
Effective Yield on such Other Term Loans exceeds (B) the Effective Yield of the
Initial Term Loans (the amount of such excess of clause (A) over clause (B)
being referred to herein as the “Yield Differential”) by more than 0.50%, then
the Applicable Rate then in effect for Initial Term Loans shall automatically be
increased such that the Yield Differential, after giving effect to such
increase, is no more than 0.50%, effective upon the making of the Other Term
Loans, and (v) the Other Term Loans shall rank equal in priority in right of
payment and security with the Initial Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitment and the Incremental Term Loans evidenced thereby, and the
Administrative Agent and the Borrower may, without the consent of any other Loan
Party, Agent or Lender, revise this Agreement to evidence such amendments.

 

(c)  Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.19 unless (i) on the date of such
effectiveness, no Default or Event of Default shall have occurred and be
continuing, (ii) all representations and warranties made by the Loan Parties in
the Loan Documents shall be true and correct in all material respects (provided
that any representations and warranties already qualified by materiality or
material adverse effect shall be true and correct in all respects), (iii) on the
date of such effectiveness the Borrower is in Pro Forma Compliance with the
Financial Covenant, and (iv) the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Effective
Date under Section 4.01; provided, that, in the case of an Incremental Term
Commitment the proceeds of which are used to finance a Permitted Acquisition or
other Investment (except where customary “Sungard” or “certain funds”
conditionality is otherwise agreed to by the Lenders providing such Incremental
Term Commitment, in which case such limited conditionality shall apply), (A) the
condition in clause (i) above shall be limited to no Payment or Bankruptcy Event
of Default having occurred and being continuing and (B) the condition in clause
(ii) above shall be modified to solely require the accuracy in all material
respects of customary “specified representations” (provided that any “specified
representations” already qualified by materiality or material adverse effect
shall be true and correct in all respects).

 

(d)  Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding
Initial Term Loans on a pro rata basis. This may be accomplished by requiring
each outstanding Eurodollar Term Borrowing to be converted into an ABR Term
Borrowing on the date of each Incremental Term Loan, or by allocating a portion
of each Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a
pro rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans
required by the preceding sentence shall be subject to Section 2.13. If any
Incremental Term Loan is to be allocated to an existing Interest Period for a
Eurodollar Term Borrowing, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Incremental Term Loan Assumption Agreement. In addition, to the
extent

 

 60 

 



 

any Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.06(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans and shall be further increased for all
Lenders on a pro rata basis to the extent necessary to avoid any reduction in
the amortization payments to which the Lenders were entitled before such
recalculation. The Incremental Term Loan Assumption Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section (including (i) to increase the Effective Yield of the applicable Class
of Term Loans to the extent necessary in order to ensure that any applicable
Class of Incremental Term Loans are “fungible” with such existing Class of Term
Loans and/or (ii) to add or extend “soft call” or add or extend any other “call
protection”, in either case for the benefit of any existing Class of Term
Loans).

 

(e)  This Section 2.19 shall supersede any provisions in Section 2.15 or 9.02 to
the contrary.

 

Section 2.20         Refinancing Facilities.

 

(a)  The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional Tranches of Term Loans under
this Agreement (“Refinancing Term Loans”) or an increase in the Seller Note or
one or more series of debt securities (such increase in the Seller Note or such
debt securities, “Refinancing Notes”), which Refinance, or are in exchange for,
in whole or in part, one or more Tranches of Term Loans (including any
Incremental Term Loans, Extended Term Loans or then existing Refinancing Term
Loans) under this Agreement and any accrued and unpaid interest and a reasonable
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred (including any original issue discount and upfront fees) in
connection with the Refinancing Term Loans and/or Refinancing Notes. Each such
notice shall specify the date (each, a “Refinancing Effective Date”) on which
the Borrower proposes that the Refinancing Term Loans shall be made or the
Refinancing Notes shall be issued, which shall be a date not less than three
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

 

(i)          the Weighted Average Life to Maturity of such Refinancing Term
Loans and/or Refinancing Notes shall not be shorter than the remaining Weighted
Average Life to Maturity of the Term Loans being refinanced and the Refinancing
Term Loans and/or Refinancing Notes shall not have a final maturity before the
Maturity Date applicable to the Term Loans being refinanced;

 

(ii)         such Refinancing Term Loans and/or Refinancing Notes shall have
pricing (including interest rates, fees and premiums), amortization, optional
prepayment, mandatory prepayment and redemption terms as may be agreed to by the
Borrower and the relevant Refinancing Term Loan Lenders (as defined below)
and/or Refinancing Note Holders (as defined below);

 

(iii)        such Refinancing Term Loans and/or Refinancing Notes shall not be
guaranteed by any Person other than the Loan Parties;

 

(iv)        in the case of any such Refinancing Term Loans and/or Refinancing
Notes that are secured, such Refinancing Term Loans and/or Refinancing Notes are
secured by only assets comprising Collateral, and not secured by any property or
assets of the Borrower or any of its Subsidiaries other than the Collateral;

 

(v)         all other terms and conditions of such Refinancing Term Loans and/or
Refinancing Notes (other than with respect to pricing, premiums, fees, rate
floors and optional or mandatory

 



 61 

 

 

prepayment or redemption terms) shall be, in the reasonable and good faith
determination of the Borrower, no more restrictive (when taken as a whole) to
the Borrower and its Subsidiaries than the terms and conditions applicable to
the Term Loans being refinanced (when taken as a whole) (except for covenants or
other provisions applicable only to periods after the Maturity Date) (provided
that an Officer’s Certificate of the Borrower delivered to the Administrative
Agent in good faith at least five Business Days prior to the incurrence of such
Refinancing Term Loans or Refinancing Notes, as applicable, together with a
reasonably detailed description of the material terms and conditions of such
Refinancing Term Loans or Refinancing Notes or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (i), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of an objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)); provided that Refinancing Term
Loans and/or Refinancing Notes may rank equal or junior in right of payment
and/or security with the remaining Term Loans or may be unsecured so long as, in
the case of Refinancing Term Loans or Refinancing Notes that are secured by a
Lien on the Collateral, such Refinancing Term Loans or Refinancing Notes are
subject to a Customary Intercreditor Agreement (provided that an Officer’s
Certificate of the Borrower delivered to the Administrative Agent in good faith
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (v), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of an objection
during such five Business Day period (including a reasonable description of the
basis upon which it objects)).

 

(b)  The Borrower may approach any Lender or any other Person (with respect to
Refinancing Term Loans that would be an Eligible Assignee of Term Loans) to
provide all or a portion of the Refinancing Term Loans (a “Refinancing Term Loan
Lender”) or Refinancing Notes (a “Refinancing Note Holder”). Any Refinancing
Term Loans made on any Refinancing Effective Date shall be designated a Tranche
(a “Refinancing Term Loan Tranche”) of Refinancing Term Loans for all purposes
of this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment (as defined below),
be designated as an increase in any previously established Refinancing Term Loan
Tranche of Refinancing Term Loans made to the Borrower.

 

(c)  The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.20(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans and Refinancing Notes on the terms specified by the Borrower) and
hereby waive the requirements of this Agreement or any other Loan Document that
may otherwise prohibit any transaction contemplated by Section 2.20(a). The
Refinancing Term Loans shall be established pursuant to an amendment to this
Agreement among the Borrower, the Administrative Agent and the Refinancing Term
Loan Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in Section
2.20(a). The Refinancing Notes (excluding the Seller Note) shall be established
pursuant to an indenture which shall be consistent with the provisions set forth
in Section 2.20(a). Each Refinancing Term Loan Amendment shall be binding on the
Lenders, the Administrative Agent, the Loan Parties party thereto and the other
parties hereto without the consent of any other Lender and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of Section 2.20, including in order to establish new Tranches or
sub-Tranches in respect of the Refinancing Term Loans and such technical
amendments as

 



 62 

 

 

may be necessary or appropriate in connection therewith and to adjust the
amortization schedule in Section 2.06(a) (insofar as such schedule relates to
payments due to Lenders the Term Loans of which are refinanced with the proceeds
of Refinancing Term Loans; provided that no such amendment shall reduce the pro
rata share of any such payment that would have otherwise been payable to the
Lenders the Term Loans of which are not refinanced with the proceeds of
Refinancing Term Loans). The Administrative Agent shall be permitted, and each
is hereby authorized, to enter into such amendments with the Borrower to effect
the foregoing. Notwithstanding the foregoing, no Refinancing Term Loan Amendment
shall become effective under this Section 2.20 unless (i) on the date of such
effectiveness, no Default or Event of Default shall have occurred and be
continuing, (ii) all representations and warranties made by the Loan Parties in
the Loan Documents shall be true and correct in all material respects (provided
that any representations and warranties already qualified by materiality or
material adverse effect shall be true and correct in all respects), and (iii)
except as otherwise specified in the applicable Incremental Term Loan Assumption
Agreement, the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Effective Date
under Section 4.01.

 

(d)  This Section 2.20 shall supersede any provisions in Section 2.15 or 9.02 to
the contrary.

 

Section 2.21         Extension of Loans.

 

(a)  Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans of the same Tranche on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans with the
same Maturity Date) and on the same terms to each such Lender, the Borrower may
from time to time with the consent of any Lender that shall have accepted such
offer extend the maturity date of any Loans and otherwise modify the terms of
such Loans of such Lender pursuant to the terms of the relevant Extension Offer
(including, without limitation, by changing the pricing, premium, fees and
interest rate floors and/or modifying the amortization schedule in respect of
such Loans) (each, an “Extension”, with each group of Loans as so extended, as
well as the original Loans not so extended, being a separate Tranche and any
Extended Term Loans shall constitute a separate Tranche of Loans from the
Tranche of Loans from which they were converted), so long as the following terms
are satisfied: (i) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (ii), (iii)
and (iv), be determined by the Borrower and set forth in the relevant Extension
Offer), the Loans of any Lender that agrees to an Extension with respect to such
Loans (an “Extending Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Tranche of Loans subject to such
Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the Maturity Date of the Initial Term Loans),
(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the Maturity Date of the Initial Term Loans at the time of extension and the
amortization schedule applicable to Extended Term Loans pursuant to Section 2.05
for periods prior to the Maturity Date of the Initial Term Loans may not be
increased, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Loans extended thereby, (iv) if the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Loans offered to be extended by the Borrower pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (v) all documentation in respect of such
Extension shall be consistent with the foregoing, (vi) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower and (vii)
the interest rate margin applicable to

 



 63 

 

 

any Extended Term Loans will be determined by the Borrower and the lenders
providing such Extended Term Loans.

 

(b)  With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.21, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.07 or 2.08 and (ii) any
Extension Offer is required to be in any minimum amount of $20,000,000 and an
integral multiple of $1,000,000, provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s sole discretion and may be waived by
the Borrower) of Loans of any or all applicable Tranches be tendered.

 

(c)  No consent of any Lender shall be required to effectuate an Extension other
than the consent of each Lender agreeing to such Extension with respect to one
or more of its Loans. All Extended Term Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are guaranteed and secured by the Collateral on an equal priority basis
with all other applicable Term Loan Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Tranches or sub-Tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.21.

 

(d)  In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.21.

 

(e)  This Section 2.21 shall supersede any provisions in Section 2.15 or 9.02 to
the contrary.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.01         Organization; Powers. Each Loan Party and each of its
Restricted Subsidiaries is duly organized, validly existing and, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 3.02         Authorization; Enforceability. The execution, delivery and
performance by any Loan Party of the Loan Documents to which it is party or
compliance with the terms and provisions thereof are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its

 



 64 

 

 

terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer, or other laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts. The execution,
delivery and performance by any Loan Party of the Loan Documents to which it is
party and the compliance with the terms and provisions thereof (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for (i) filings necessary to perfect
Liens created pursuant to the Loan Documents and (ii) filings with the
Securities and Exchange Commission by the Borrower pursuant to its periodic
reporting obligations under the Exchange Act, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of the Restricted
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Restricted Subsidiaries or the assets of any Loan Party or any of the Restricted
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of the Restricted Subsidiaries, (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any of the Restricted Subsidiaries, except Liens created pursuant to or
permitted under the Loan Documents and (e) will not violate any provision of the
Organizational Documents of such Loan Party; except in each case referred to in
clauses (a), (b) or (c) to the extent that such missing consent or approval,
violation or Lien could not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.04         Financial Condition; No Material Adverse Change.

 

(a)  The Borrower has heretofore furnished to the Lenders (i) audited
consolidated financial statements of the Borrower and its consolidated
subsidiaries consisting of audited consolidated balance sheets as of January 31,
2015 and January 31, 2016 and audited consolidated income statements and
statements of stockholders’ equity and cash flows for each of the fiscal years
of the Borrower ended January 31, 2014, January 31, 2015 and January 31, 2016,
(ii) audited consolidated financial statements of the Target and its
subsidiaries consisting of audited consolidated balance sheets as of December
31, 2014 and December 31, 2015 and audited consolidated statements of operations
and comprehensive income (loss), statements cash flows and statements of
stockholders’ equity for each of the fiscal years of the Target and its
subsidiaries ended December 31, 2013, December 31, 2014 and December 31, 2015,
(iii) unaudited interim consolidated financial statements of the Borrower and
its consolidated subsidiaries consisting of (A) an unaudited interim
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
of the last day of the fiscal quarter of the Borrower and its consolidated
subsidiaries ended September 30, 2016 and (B) an unaudited interim consolidated
income statement, statement of cash flows and statement of stockholder’s equity
of the Borrower and its consolidated subsidiaries for the most recent six or
nine month, as applicable, fiscal period of the Borrower and its consolidated
subsidiaries ended September 30, 2016 and (iv) unaudited interim consolidated
financial statements of the Target and its subsidiaries consisting of (A) an
unaudited interim consolidated balance sheet of the Target and its subsidiaries
as of the last day of the fiscal quarter of the Target and its subsidiaries
ended September 30, 2016 and (B) an unaudited interim consolidated statement of
operations and comprehensive income (loss), statement of cash flows and
statement of stockholders’ equity of the Target and its subsidiaries for the six
or nine month, as applicable, fiscal period of the Target and its subsidiaries
ended September 30, 2016. Such financial statements present fairly, in all
material respects, the financial position and results of the Borrower and the
Target, as applicable, as of such dates and periods in accordance with GAAP,
subject to normal year-end audit adjustments (all of which, when taken as a
whole, would not be materially adverse) and, in the case of the statements
referred to in clause (iii) and clause (iv), the absence of footnotes.

 



 65 

 



 

(b)  The Borrower has heretofore furnished to the Lenders the Pro Forma
Financial Statements (i) have been prepared in good faith by the Borrower based
upon (x) the assumptions stated therein (which assumptions are believed by it on
the date of delivery thereof and on the Effective Date to be reasonable) and (y)
accounting principles consistent with the financial statements referred to in
Section 3.04(a) and (ii) present fairly in all material respects the pro forma
consolidated financial position and results of operations of the Borrower as of
such date and for such periods, assuming that the Transactions had occurred at
such dates.

 

(c)  Since January 31, 2016, no event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

Section 3.05         Properties.

 

(a)  As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned in fee by each Loan Party and (b)
each of the Loan Parties and each of the Restricted Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.

 

(b)  Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other Intellectual
Property necessary to its business as currently conducted. A correct and
complete list of registered Intellectual Property owned by any Loan Party or its
Restricted Subsidiaries, as of the Effective Date, is set forth on Schedule
3.05. Except as could not reasonably be expected to have a Material Adverse
Effect, neither any Loan Party nor any of its Restricted Subsidiaries is
knowingly infringing, misappropriating, diluting or otherwise violating in any
material respect upon the Intellectual Property rights of any other Person.

 

Section 3.06         Litigation and Environmental Matters.

 

(a)  Other than the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party or any of its Restricted Subsidiaries (i) not fully covered by
insurance (except for customary deductibles) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) as to which there is a reasonable possibility of
an adverse determination and that involve this Agreement or the Transactions.

 

(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party or any of its
Restricted Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) to their knowledge, no Loan Party nor any of its Restricted
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

 

Section 3.07         Compliance with Laws and Agreements. Each Loan Party and
its Restricted Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

 

 66 

 

 

Section 3.08         Investment Company Status; Margin Regulations. (a) No Loan
Party nor any of its Restricted Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

(c)  None of the Borrower or any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

Section 3.09         Taxes. Except as, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, each Loan
Party and its Restricted Subsidiaries has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves. Except as otherwise permitted pursuant to the Loan Documents,
no tax liens have been filed and no claims are being asserted with respect to
any such taxes.

 

Section 3.10         Pension Plans.

 

(a)  ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each U.S. Pension Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such U.S. Pension Plan, and the present
value of all accumulated benefit obligations of all underfunded U.S. Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than a material
amount the fair market value of the assets of all such underfunded U.S. Pension
Plans.

 

(b)  Foreign Pension Plans. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect: (i) all
employer and employee contributions (including insurance premiums) required from
any Loan Party or any of its Affiliates by applicable law or by the terms of any
Foreign Pension Plan (including any policy held thereunder) have been made, or,
if applicable, accrued in accordance with normal accounting practices; (ii) the
present value of the aggregate accumulated benefit obligations of all Foreign
Pension Plans (based on those assumptions used to fund such Foreign Pension
Plans) with respect to all current and former participants did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of all such Foreign Pension Plans; (iii) each Foreign Pension Plan
that is required to be registered has been registered and has been maintained in
good standing with applicable regulatory authorities; and (iv) each such Foreign
Pension Plan is in compliance (A) with all material provisions of applicable law
and all material applicable regulations and regulatory requirements (whether
discretionary or otherwise) and published interpretations thereunder with
respect to such Foreign Pension Plan and (B) with the terms of such Foreign
Pension Plan.

 

Section 3.11         Disclosure. All written information (other than
projections, forward-looking information and information of a general economic
or industry specific nature) that has been made available to the Lenders or any
of their respective affiliates by the Borrower or its representatives on behalf
of the Borrower in connection with the Transactions is, when taken as a whole,
together with all information concerning the Borrower and its affiliates that is
publicly available (including all filings made with the Securities and Exchange
Commission), complete and correct in all material respects and does not

 

 67 

 

 

and, when taken as a whole, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not materially misleading in light of the circumstances under which such
statements were or are made (giving effect to all supplements and updates
provided thereto) and (ii) the projections and other forward-looking information
that have been made available to the Lenders or any of their respective
affiliates by the Borrower or representative of the Borrower on behalf of the
Borrower in connection with the Transactions have been prepared in good faith
and that the information in such projections with respect to the Borrower are
based upon assumptions that are believed by the preparer thereof to be
reasonable at the time made and at the time such projections are made available
to the Lenders or any of their respective affiliates; it being understood that
such projections and forward-looking statements are as to future events and are
not to be viewed as facts, such projections and forward-looking statements are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized.

 

Section 3.12         Patriot Act. Neither the Borrower nor any of its Restricted
Subsidiaries is in violation of the USA PATRIOT Act in any material respect.

 

Section 3.13         Solvency. As of the Effective Date, after giving effect to
the Transactions to be consummated on the Effective Date, the Borrower, together
with its Subsidiaries on a consolidated basis, is Solvent.

 

Section 3.14         Insurance. Schedule 3.14 sets forth a description of all
material insurance policies maintained by or on behalf of the Loan Parties as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and its Restricted Subsidiaries is adequate.

 

Section 3.15         Capitalization and Subsidiaries. Schedule 3.15 sets forth,
as of the Effective Date, complete and accurate descriptions of the equity
capital structure of the Borrower and each of its Subsidiaries showing, for each
such Person, accurate ownership percentages of the equity holders of record and
accompanied by a statement of authorized and issued capital stock, if any, for
each such Person.

 

Section 3.16         Security Interest in Collateral. The provisions of the
Security Agreement are effective to create (on and after the Effective Date) in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable security interest (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law) in all right, title and interest of
the Loan Parties in the Collateral (as defined in the Security Agreement), and
upon (i) the filing of financing statements in appropriate form listing each
applicable Loan Party, as a debtor, and the Administrative Agent, as secured
party, in the secretary of state’s office (or other similar governmental entity)
of the jurisdiction of organization of such Loan Party, (ii) sufficient
identification of commercial tort claims (as applicable), (iii) the recordation
of any Intellectual Property Collateral Documents in the United States Patent
and Trademark Office or the United States Copyright Office and (iv) the delivery
to the Administrative Agent (or its bailee) of any stock certificates
representing pledged Equity Interests (together with a properly completed and
signed stock power or endorsement) described in the Security Agreement, the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected security interest in all right, title and interest of the Loan Parties
in all of the Collateral (as defined in the Security Agreement), subject to no
other Liens other than Liens permitted under the Loan Documents, in each case,
to the extent perfection can be accomplished under applicable law through these
actions.

 

 68 

 

 

Section 3.17         Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened. To the
knowledge of the Loan Parties and except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, the
hours worked by and payments made to employees of the Loan Parties and their
Restricted Subsidiaries have not been in violation (in any material respect) of
the Fair Labor Standards Act or any other applicable Federal, state, local,
provincial, territorial or foreign law dealing with such matters. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, all payments due from any Loan Party or any
Restricted Subsidiary, or for which any claim may be made against any Loan Party
or any Restricted Subsidiary, on account of wages, vacation pay and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Restricted Subsidiary.

 

Section 3.18         Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Restricted Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Restricted Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Restricted
Subsidiary or to the knowledge of the Borrower or such Restricted Subsidiary any
of their respective directors, officers or employees, or (b) to the knowledge of
the Borrower or any such Restricted Subsidiary, any agent of the Borrower or any
Restricted Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan, use of proceeds, Transaction or other transaction contemplated by this
Agreement or the other Loan Documents will violate Anti-Corruption Laws or
applicable Sanctions.

 

ARTICLE IV

 

CONDITIONS.

 

Section 4.01         Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)  Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party that is a party hereto either
(i) a counterpart of this Agreement, the ABL/Term Loan Intercreditor Agreement
and the Security Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
PDF or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement, the
ABL/Term Loan Intercreditor Agreement and the Security Agreement.

 

(b)  Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
consolidated subsidiaries consisting of audited consolidated balance sheets as
of January 31, 2015 and January 31, 2016 and audited consolidated income
statements and statements of stockholders’ equity and cash flows for each of the
fiscal years of the Borrower ended January 31, 2014, January 31, 2015 and
January 31, 2016, (ii) audited consolidated financial statements of the Target
and its subsidiaries consisting of audited consolidated balance sheets as of
December 31, 2014 and December 31, 2015 and audited consolidated statements of
operations and comprehensive income (loss), statements cash flows and statements
of stockholders’ equity for each of the fiscal years of the Target and its
subsidiaries ended December 31, 2013, December 31, 2014 and December 31, 2015,
(iii) unaudited interim consolidated financial statements of the Borrower and
its

 

 69 

 

 

consolidated subsidiaries consisting of (A) an unaudited interim consolidated
balance sheet of the Borrower and its consolidated subsidiaries as of the last
day of the fiscal quarter of the Borrower and its consolidated subsidiaries
ended September 30, 2016 and (B) an unaudited interim consolidated income
statement, statement of cash flows and statement of stockholder’s equity of the
Borrower and its consolidated subsidiaries for the most recent six or nine
month, as applicable, fiscal period of the Borrower and its consolidated
subsidiaries ended September 30, 2016 and (iv) unaudited interim consolidated
financial statements of the Target and its subsidiaries consisting of (A) an
unaudited interim consolidated balance sheet of the Target and its subsidiaries
as of the last day of the fiscal quarter of the Target and its subsidiaries
ended September 30, 2016 and (B) an unaudited interim consolidated statement of
operations and comprehensive income (loss), statement of cash flows and
statement of stockholders’ equity of the Target and its subsidiaries for the six
or nine month, as applicable, fiscal period of the Target and its subsidiaries
ended September 30, 2016.

 

(c)  Pro Forma Financial Statements. The Administrative Agent shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower as of, and for the twelve-month
period ending on, the last day of the most recently completed four-fiscal
quarter period for which financial information pursuant to paragraph (b)(i) and
(iii) above has been delivered, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

(d)  Secretary Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
Responsible Officers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization (or similar governing
document) of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement (or similar
governing document), and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization.

 

(e)  Legal Opinions. The Administrative Agent shall have received a written
opinion of Simpson Thacher & Bartlett LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders on the Effective Date in
form and substance reasonably satisfactory to the Administrative Agent.

 

(f)  Closing Certificate. The Administrative Agent shall have received a
certificate, signed by a Responsible Officer of the Borrower, on the Effective
Date, stating that the conditions set forth in clauses (h), (n) and (o) of this
Section 4.01 have been satisfied.

 

(g)  Fees. The Borrower shall have paid, or will substantially simultaneously
with the initial borrowing under the Initial Term Loans pay, all fees and
reasonable expenses (including, without limitation, legal fees and expenses) of
the Administrative Agent and the Lenders as and to the extent (a) required to be
paid by the Borrower and (b) invoiced to the Borrower at least two business days
prior to the Effective Date (which amounts may be offset against the proceeds of
the Initial Term Loans).

 

 70 

 

 

(h)  Refinancings. The Existing ABL Refinancing and the Target Debt Refinancing
shall have been consummated, or substantially simultaneously with the initial
borrowing under the Facilities, shall be consummated.

 

(i)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer, dated as of the Effective Date
and after giving effect to the Transactions, substantially in the form of
Exhibit G.

 

(j)  Pledged Stock; Stock Powers. The Administrative Agent shall have received,
or be in possession of, the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof. Notwithstanding the foregoing, if the Loan Parties fail to
deliver to the Administrative Agent the certificates and undated stock powers of
the Target or any of Subsidiaries required by this Section 4.01(j) on or prior
to the Effective Date despite using commercially reasonably efforts to do so,
delivery of such items shall not be a condition to the agreement of each Lender
to make the Initial Term Loans under this Agreement to the extent any such
failure to deliver such certificate Equity Interest have not been received from
the Target prior to the Effective Date (but shall be required to be satisfied
within ninety (90) days of the Effective Date (or such later date as the
Administrative Agent may agree in its reasonable discretion)).

 

(k)  Filings, Registrations and Recordings. To the extent not previously
delivered, Uniform Commercial Code financing statements or other notices in
respect thereof required by the Collateral Documents or under law to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, shall be in proper form for filing, registration or
recordation.

 

(l)  Insurance. The Administrative Agent shall have received evidence of
insurance coverage in in compliance with the terms of Section 5.08 of this
Agreement and Section 4.12 of the Security Agreement.

 

(m)  PATRIOT Act. The Administrative Agent shall have received, at least three
business days prior to the Effective Date, all documentation and other
information about the Loan Parties that the Administrative Agent or any of the
Lenders have reasonably determined is required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act, and that was reasonably requested from
the Borrower in writing at least 10 business days prior to the Effective Date.

 

(n)  Representations and Warranties. The Target Purchase Agreement
Representations shall be true and correct, but only to the extent that the
Borrower or its Subsidiaries have the right (taking into account any applicable
cure periods) to terminate its or their obligations under the Target Purchase
Agreement or decline to consummate the transactions thereunder as a result of
the failure of such representations to be true and correct and the Specified
Representations shall be true and correct in all material respects (provided
that Specified Representations already qualified by materiality or material
adverse effect shall be true and correct in all respects) on the Effective Date,
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date.

 

(o)  Completion of Target Acquisition. The Target Acquisition shall have been
consummated or will be consummated substantially concurrently with the initial
funding under the Initial Term Loans in accordance with the Target Purchase
Agreement, after giving effect to any amendments, modifications or waivers
thereto; provided that no such amendment, modification or waiver by the

 

 71 

 

 

Borrower (or any of its affiliates) of any term thereof that is materially
adverse to any interest of the Lenders (it being understood that any amendment,
modification or waiver by the Borrower (or any of its affiliates) that results
in a decrease of up to 10% of the Cash Consideration (as defined in the Target
Purchase Agreement) shall not be deemed to be materially adverse to any interest
of the Lenders so long as the Initial Term Loan Commitments are reduced by the
amount of any such decrease in the Cash Consideration), will be made or granted,
as the case may be, without the prior written consent of the Administrative
Agent.

 

(p)  Borrowing Request. The Administrative Agent shall have received a properly
completed Borrowing Request with respect to the Initial Term Loans.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on
February 1, 2017 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS.

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

 

Section 5.01         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for distribution to the Lenders:

 

(a)  (i) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without any
qualification as to the scope of such audit or any qualification as to going
concern and without any similar qualification, explanation or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, and (ii) when available, any management letters
prepared by the Borrower’s independent public accountants referred to above;

 

(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its consolidated subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis in accordance with
GAAP, consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (i) certifying, in the case of the financial statements
delivered under clause (b) above, as presenting fairly in all material

 

 72 

 

 

respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) containing a calculation of
the Senior Secured Leverage Ratio for the Test Period ended on the last day of
the period applicable to the financial statements delivered concurrently with
such certificate, (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate, (v)
solely in connection with any delivery of financial statements under clause
(a) above, setting forth the Available Amount utilized for Investments pursuant
to Section 6.04(o)(ii), and (vi) solely in connection with any delivery of
financial statements under clause (a) above, a calculation of Excess Cash Flow
for the fiscal year covered by such statements, and (vii) setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenant.

 

(d)  concurrently with the delivery of the financial statements required by
Section 5.01(a), a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Borrower and its Restricted Subsidiaries for each month of the upcoming fiscal
year (the “Projections”) in form reasonably satisfactory to the Administrative
Agent;

 

(e)  if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating any Unrestricted Subsidiaries as if they were not
consolidated with the Borrower or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail;

 

(f)  promptly after the same become publicly available, copies of any annual,
quarterly and other regular, material periodic and special reports (including on
Form 10-K, 10-Q or 8-K) and registration statements which the Borrower or any
Restricted Subsidiary files with the SEC or any analogous Governmental Authority
in any relevant jurisdiction (other than amendments to any registration
statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Administrative Agent for further delivery to the
Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8 and other than any filing filed
confidentiality with the SEC or any analogous Governmental Authority in any
relevant jurisdiction); provided, that the electronic filing of any such
reports, statements or materials by the Borrower on the Securities and Exchange
Commission’s EDGAR system (or any successor system) shall be deemed to
constitute delivery of copies of such reports, statements or materials to the
Administrative Agent and each Lender; and

 

(g)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public

 

 73 

 

 

Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities,
provided, however, that each Public Lender shall identify at least one employee
who may receive material non-public information with respect to the Loan Parties
or their securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

Section 5.02         Notices of Material Events. The Borrower will furnish to
the Administrative Agent for distribution to the Lenders prompt (but in any
event within any time period that may be specified below) written notice of the
following:

 

(a)  the occurrence of any Default or Event of Default;

 

(b)  receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that would be
reasonably likely to have a Material Adverse Effect;

 

(c)  any Lien or claim made or asserted against any of the Collateral (other
than Liens or claims permitted under the Loan Documents);

 

(d)  any loss, damage, or destruction to the Collateral not covered by insurance
which could be reasonably likely to have a Material Adverse Effect;

 

(e)  the occurrence of any ERISA Event or any Foreign Pension Event that, alone
or together with any other ERISA Events or Foreign Parent Events that have
occurred, could be reasonably likely to have a Material Adverse Effect;

 

(f)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(g)  promptly after the receipt thereof by the Borrower, a copy of any
management letter received by the Borrower from its certified public accountants
and management’s response thereto;

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower or other
applicable Loan Party setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto. The Borrower or any Restricted Subsidiary will not be required to
disclose any information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in

 

 74 

 

 

respect of which disclosure to any Agent or any Lender (or their respective
representatives or contractors) is prohibited by any Requirement of Law or any
third party customary confidentiality agreement (other than any such agreement
entered into in contemplation of this Agreement) with an unaffiliated third
party and, in any event, in all cases does not relate to information regarding
the financial affairs of the Borrower, its Restricted Subsidiaries or compliance
with the Loan Documents or (iii) that would result in a waiver of
attorney-client or similar privilege or constitutes attorney work product.

 

Section 5.03         Existence; Conduct of Business. Except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (other than with respect to the Borrower),
each Loan Party will, and will cause each Restricted Subsidiary to do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, Intellectual Property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

Section 5.04         Payment of Tax Obligations. The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay or discharge all material
Taxes, before the same shall become delinquent or in default, except where (a)
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.05         Maintenance of Properties. In the case of material tangible
properties used in the business of the Loan Parties and their Restricted
Subsidiaries, maintain or cause to be maintained such tangible properties in
good repair, working order and condition, ordinary wear and tear excepted, and
from time to time shall make or cause to be made all appropriate repairs,
renewals and replacements thereof; and (b) in the case of intangible material
properties that are used or useful in the business of the Loan Parties and their
Restricted Subsidiaries, maintain such intangible properties as valid and
enforceable, in each case except as would not reasonably be expected to result
in a Material Adverse Effect.

 

Section 5.06         Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Restricted Subsidiary to, (i) keep proper books of record
and account in which entries are made in relation to its business and activities
that are sufficient to prepare financial statements in accordance with GAAP and
(b) permit any representatives designated by the Administrative Agent (including
employees of the Administrative Agent or any consultants, accountants, lawyers
and appraisers retained by the Administrative Agent), upon reasonable prior
notice, to visit and inspect its properties, including examining and making
extracts from each Loan Party’s books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (it being understood
and agreed that any Lender (including employees of any Lender) may accompany the
Administrative Agent at any such visit or inspection) but no more than once per
calendar year if no Event of Default is continuing. The Loan Parties acknowledge
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties’ assets for internal use by the Administrative Agent and the Lenders.
Notwithstanding anything to the contrary in this Section 5.06, neither the
Borrower nor any Restricted Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the

 

 75 

 

 

Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law third party customary
confidentiality agreement (other than any such agreement entered into in
contemplation of this Agreement) with an unaffiliated third party and, in any
event, in all cases does not relate to information regarding the financial
affairs of the Borrower and its Restricted Subsidiaries or compliance with the
Loan Documents or (iii) would result in a waiver of attorney-client or similar
privilege.

 

Section 5.07         Compliance with Laws. Each Loan Party will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Restricted
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08         Use of Proceeds. The proceeds of the Loans will be used
only (a) to finance the consummation of the Transactions, or to support the
financing of the Transactions, on the Effective Date and (b) to finance the
working capital needs and general corporate purposes of the Borrower in the
ordinary course of business. No part of the proceeds of the Initial Term Loans
Loan will be used, whether directly or indirectly, (i) for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X, (ii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (iii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iv) for any purpose that would result in the violation of any Sanctions
applicable to any party hereto.

 

Section 5.09         Insurance. Each Loan Party will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable carriers
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Administrative Agent, upon the reasonable written request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained. If
any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the National Flood
Insurance Act of 1968 (as now or hereafter in effect or successor act thereto),
Borrower shall (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

 

Section 5.10         Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to cause the public credit rating for the Initial Term Loans
issued by S&P and the public credit rating for the Initial Term Loans issued by
Moody’s, and the Borrower’s public corporate credit rating issued by S&P and
public corporate credit rating issued by Moody’s to each be maintained (but not
to obtain or maintain a specific rating).

 

 76 

 

 

Section 5.11         Additional Collateral; Further Assurances.

 

(a)  Subject to applicable law, the Borrower and each Restricted Subsidiary that
is a Loan Party will cause each of its Domestic Subsidiaries (other than any
Excluded Subsidiary) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement to become a Loan Party by executing
a Joinder Agreement within thirty (30) days or such longer period as agreed to
in writing by the Administrative Agent. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral.

 

(b)  In addition, the Borrower shall within thirty (30) days or such longer
period as agreed to in writing by the Administrative Agent, cause each Loan
Party that is the direct parent of a Material Subsidiary, to execute and deliver
a supplement to the Security Agreement to pledge the Equity Interests of such
Material Subsidiary held by such Loan Party (other than Excluded Collateral), as
applicable, and, if applicable, deliver any original certificates evidencing
such Equity Interests, together with an appropriate undated stock powers for
each certificate duly executed in blank by such direct parent or such Material
Subsidiary, as applicable.

 

(c)  Each Loan Party will, and will cause each Restricted Subsidiary to, execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties. Without limiting the foregoing, within ninety (90)
days (or on such later date as the Administrative Agent may agree in its
reasonable discretion) after the Effective Date (with respect to any Mortgaged
Property owned as of the Effective Date), or after the Acquisition thereof (with
respect any each other Mortgaged Property), with respect to each Mortgaged
Property the Administrative Agent shall have received (i) counterparts of each
Mortgage to be entered into with respect to each such Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and enforceable Lien subject to no other Liens except Permitted
Liens, at the time of recordation thereof, (ii) with respect to the Mortgage
encumbering each such Mortgaged Property, opinions of counsel regarding the
enforceability, due authorization, execution and delivery of the Mortgages and
such other matters customarily covered in real estate counsel opinions as the
Administrative Agent may reasonably request, in form and substance reasonably
acceptable to the Administrative Agent, (iii) the Flood Documentation for each
Mortgaged Property, (iv) a policy or policies or marked up unconditional binder
of title insurance with respect to each Mortgaged Property in an amount not less
than the fair market value of such Mortgaged Property paid for by the Borrower,
issued by a nationally recognized title insurance company insuring the Lien of
each Mortgage as a valid Lien on the Mortgaged Property described therein, free
of any other Liens except those permitted pursuant to Section 6.02, together
with such customary endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request and which are available in the
jurisdiction where the applicable Mortgaged Property is located, (v) a survey of
each Mortgaged Property (including all improvements, easements and other
customary matters thereon reasonably required by the Administrative Agent) with
respect to each Mortgaged Property, for which all necessary fees (where
applicable) have been paid with respect to each Mortgaged Property, which is (A)
complying in all material respects with the minimum detail requirements of the
American Land Title Association and the National Society of Professional
Surveyors as such requirements are in effect on the date of preparation of such
survey and

 

 77 

 

 

(B) sufficient for such title insurance company to remove all standard survey
exceptions from the title insurance policy relating to such Mortgaged Property
or otherwise reasonably acceptable to the Administrative Agent and (vi) such
other documents as the Administrative Agent may reasonably request with respect
to any such Mortgage or Mortgaged Property.

 

(d)  Subject to clause (e) below, if any assets with a Fair Market Value
exceeding $5,000,000 (excluding any ground leasehold or other commercial
leasehold real property interests or improvements thereto or any interest
therein) are acquired by the Borrower or any Restricted Subsidiary that is a
Loan Party after the Effective Date (other than assets constituting Collateral
under the applicable Security Agreement that become subject to the Lien in favor
of the Administrative Agent upon acquisition thereof), the Borrower will (i)
notify the Administrative Agent thereof and cause such assets to be subjected to
a Lien securing the Secured Obligations and (ii) take, and cause each Restricted
Subsidiary that is a Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

 

(e)           Notwithstanding anything herein to the contrary, (a) the Loan
Parties shall not be required to enter into or procure control agreements with
respect to any deposit accounts, securities accounts or commodities accounts
except to the extent required by the ABL Documents, but if so required such
control agreements shall be provided to the Administrative Agent (with the Liens
of the Administrative Agent perfected on a second-lien basis) , (b) no
perfection actions shall be required with respect to (A) commercial tort claims
not exceeding $5,000,000, (B) motor vehicles and other assets subject to
certificates of title and (C) letter of credit rights, except to the extent
constituting a supporting obligation for other Collateral as to which perfection
is accomplished by the filing of a UCC financing statement or equivalent, (c)
promissory notes to the extent evidencing debt for borrowed money in a principal
amount (individually) of less than $5,000,000 shall not be required to be
delivered, (d) share certificates of Immaterial Domestic Subsidiaries,
Immaterial Foreign Subsidiaries and non-subsidiaries shall not be required to be
delivered and (e) other than in respect of any Foreign Subsidiaries that are
Borrowers or guarantors under the ABL Credit Agreement, no actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction shall
be required to be taken to create any security interests in assets located or
titled outside of the U.S. or to perfect or make enforceable any security
interests in any such assets (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non U.S.
jurisdiction, other than in respect of any Foreign Subsidiaries that are
Borrowers or guarantors under the ABL Credit Agreement).

 

Section 5.12         Unrestricted Subsidiaries; Designation and Redesignation.

 

(a)  The Borrower may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary upon
delivery to the Administrative Agent of written notice from the Borrower;
provided that immediately before and after such designation, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) immediately
after giving effect to such designation, the Total Leverage Ratio shall not, on
a Pro Forma Basis, exceed 3.50:1.00.

 

(b)  The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment under Section 6.04 by the Borrower therein at the
date of designation in an amount equal to the Fair Market Value thereof.

 

(c)  The Borrower may designate any Unrestricted Subsidiary as a Restricted
Subsidiary upon delivery of written notice to the Administrative Agent; provided
that such designation shall constitute the incurrence at the time of designation
of any Indebtedness and Liens of such Restricted Subsidiary existing at such
time.

 

 78 

 

 

(d)  Any designation of a Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary and any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary will be evidenced to the Administrative Agent by delivery
to the Administrative Agent a certificate signed by a Responsible Officer
certifying that such designation complied with the preceding conditions in
Section 5.12(a) or Section 5.12(b), as applicable.

 

Section 5.13         Post-Closing Covenant. The Borrower will satisfy its
obligations described on Schedule 5.13, in each case, within the time periods
set forth therein with respect to the relevant obligation (or such longer period
as the Administrative Agent may reasonably agree).

 

ARTICLE VI

 

NEGATIVE COVENANTS.

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable hereunder
have been paid in full, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

 

Section 6.01         Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

 

(a)  (i) the Secured Obligations, (ii) Incremental Equivalent Debt (and
Permitted Refinancing Indebtedness thereof) and (iii) Refinancing Notes incurred
under Section 2.20 (and Permitted Refinancing Indebtedness thereof);

 

(b)  (i) Indebtedness (including Guarantees and (to the extent constituting
Indebtedness) Equity Interests that have the right to convert into Indebtedness)
existing on the Effective Date and set forth in Schedule 6.01, (ii) Indebtedness
under the ABL Documents in a principal amount not to exceed $750,000,000 and
(iii) any Permitted Refinancing Indebtedness in respect of any Indebtedness
incurred under clause (b)(i) and (ii) above;

 

(c)  Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party (other than Indebtedness of the
Borrower or any Loan Party to any Foreign Subsidiary arising in the ordinary
course of business in connection with vendor payments made by such Foreign
Subsidiary on behalf of the Borrower or any Loan Party) shall be subordinated to
the Secured Obligations on terms consistent with the Intercompany Note;

 

(d)  Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
otherwise permitted by this Section 6.01, (ii) Guarantees by the Borrower or any
Restricted Subsidiary that is a Loan Party of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees of any subordinated Indebtedness that is permitted under this clause
(d) shall be subordinated to the Secured Obligations of the applicable
Restricted Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

 

 79 

 

 

(e)  (i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, development, construction, repair, restoration,
replacement, maintenance, upgrade, expansion or improvement of fixed or capital
assets or otherwise Incurred in respect of Capital Expenditures (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof;
provided that (x) such Indebtedness is incurred prior to or within 270 days
after such completion of such construction or improvement and (y) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(e)(i) (when
aggregated with the aggregate principal amount of Permitted Refinancing
Indebtedness pursuant to Section 6.01(e)(ii) in respect of such Indebtedness
then outstanding) shall not, except as contemplated by the definition of
“Permitted Refinancing Indebtedness”, exceed the greater of (A) $50,000,000 and
(B) 2.50% of Consolidated Total Assets of the Borrower (measured as of the date
such Indebtedness is incurred based upon the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)) and (ii) any Permitted
Refinancing Indebtedness Incurred to Refinance such Indebtedness;

 

(f)  Permitted Refinancing Indebtedness in respect of any Indebtedness permitted
under Section 6.01(i);

 

(g)  Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(h)  Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

(i)  Indebtedness under the Seller Note and Guarantees thereof;

 

(j)  Indebtedness in respect of Swap Agreements or with respect to Banking
Services;

 

(k)  Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of letters of credit, bank guarantees and bankers’ acceptances
in an aggregate undrawn or available amount not exceeding $10,000,000 at any
time outstanding, provided that such limit shall not apply to the extent the
letters of credit, bank guarantees and bankers’ acceptances have been cash
collateralized;

 

(l)  other Indebtedness in an aggregate principal amount not exceeding at any
time the greater of (A) $50,000,000 and (B) 2.50% of Consolidated Total Assets
of the Borrower (measured as of the date such Indebtedness is incurred based
upon the financial statements most recently delivered pursuant to Section
5.01(a) or Section 5.01(b));

 

(m)  (i) Indebtedness of Subsidiaries which are not Loan Parties in an aggregate
principal amount at any time outstanding not to exceed the greater of (A)
$50,000,000 and (B) 2.50% of Consolidated Total Assets of the Borrower (measured
as of the date such Indebtedness is incurred based upon the financial statements
most recently delivered pursuant to Section 5.01(a) or Section 5.01(b)) (ii) any
Permitted Refinancing Indebtedness in respect of such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this Section
6.01(m) for purposes of the cap set forth herein);

 

(n)  Indebtedness (i) assumed in connection with a Permitted Acquisition or
Investment permitted by Section 6.04 and any Permitted Refinancing Indebtedness
incurred, issued or otherwise

 

 80 

 

 

obtained to Refinance (in whole or in part) such Indebtedness and (ii) incurred
in connection with a Permitted Acquisition or Investment permitted under Section
6.04 and any Permitted Refinancing Indebtedness incurred, issued or otherwise
obtained to Refinance (in whole or in part) such Indebtedness; provided that:

 

(A) immediately after giving effect to Indebtedness assumed or incurred under
clause (n)(i) or clause (n)(ii) above, no Event of Default exists or is
continuing;

 

(B) immediately after giving effect to the incurrence of such Indebtedness and
the making of such Permitted Acquisition or Investment, on a Pro Forma Basis,
the Total Leverage Ratio shall be either (x) no greater than 3.50:1.00 or (y) no
greater than the Total Leverage Ratio immediately prior to such Acquisition or
Investment;

 

(C) with respect to Indebtedness incurred under clause (n)(ii) above, such
Indebtedness shall be unsecured; and

 

(D) the amount of Indebtedness of Restricted Subsidiaries that are not Loan
Parties incurred under clause (n)(i) or clause (n)(ii) above, shall not exceed
the greater of (A) $50,000,000 and (B) 2.50% of Consolidated Total Assets of the
Borrower (measured as of the date such Indebtedness is incurred based upon the
financial statements most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b));

 

(o)  (i) other Indebtedness, so long as (u) immediately after giving effect to
the incurrence of such Indebtedness, on a Pro Forma Basis, the Total Leverage
Ratio shall be no greater than 3.25:1.00, (v) if such Indebtedness is secured by
a Lien on any of the Collateral, such Lien shall be junior or subordinated to
the Liens securing the Secured Obligations subject to a Customary Intercreditor
Agreement, (x) such Indebtedness shall mature no earlier than 91 days after the
Latest Maturity Date, (y) such Indebtedness shall have a Weighted Average Life
to Maturity no shorter that the Weighted Average Life to Maturity of the Initial
Term Facility, and (z) the amount of Indebtedness of Restricted Subsidiaries
that are not Loan Parties incurred under this Section 6.01(o)(i) (when
aggregated with the aggregate principal amount of Permitted Refinancing
Indebtedness pursuant to Section 6.01(o)(ii) in respect of such Indebtedness
then outstanding) shall not, except as contemplated by the definition of
“Permitted Refinancing Indebtedness”, exceed the greater of (A) $50,000,000 and
(B) 2.50% of Consolidated Total Assets of the Borrower (measured as of the date
such Indebtedness is incurred based upon the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)) plus (ii) any
Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness;

 

(p)  (x) Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Borrower or any Restricted Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

 

(q)  Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or capital stock
permitted hereunder;

 

 81 

 

 

(r)  Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business or consistent with past practice and not in connection with the
borrowing of money;

 

(s)  (i) Indebtedness representing deferred compensation to employees,
consultants or independent contractors of, the Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business; and (ii) Indebtedness
consisting of obligations of Borrower or its Restricted Subsidiaries under
deferred compensation to employees, consultants or independent contractors of
Borrower or its Restricted Subsidiaries or other similar arrangements incurred
by such Persons in connection with the Transactions and Permitted Acquisitions
or any other Investment permitted by this Agreement;

 

(t)  Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Equity Interests of the Borrower, in
each case to the extent permitted by Section 6.07 (including all applicable
limitations);

 

(u)  (i) additional unsecured Indebtedness in an amount not to exceed 100% of
the cash contributions or issuances made after the Effective Date, directly or
indirectly, to the Borrower with respect to Qualified Equity Interests that are
Not Otherwise Applied, so long as (i) such Indebtedness shall mature no earlier
than 91 days after the Latest Maturity Date and (ii) the amount of such cash
contribution or issuance shall not increase the Available Amount and (ii)
Permitted Refinancing Indebtedness in respect of Indebtedness incurred pursuant
to subclause (i) of this Section 6.01(u);

 

(v)  (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of
Permitted Acquisitions or any other Investments permitted by Section 6.04
(before any liability associated therewith becomes fixed) and (ii) Indebtedness
incurred by the Borrower or any of its Restricted Subsidiaries arising from
agreements providing for indemnification related to sales of goods or adjustment
of purchase price or similar obligations in any case incurred in connection with
the Disposition of any business, assets or Subsidiary; and

 

(w)  all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Section 6.01(a) through Section
6.01(v) above.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in this Section 6.01, the Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify all
or a portion of such item of Indebtedness in a manner that complies with this
Section 6.01 and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents and any Refinancing Term Loans and
Refinancing Notes incurred to refinance such Indebtedness will be deemed to have
been incurred in reliance only on the exception set forth in Section 6.01(a) and
Indebtedness under the ABL Documents will be deemed to have been incurred in
reliance only on the exception set forth in Section 6.01(b). The accrual of
interest, the accretion of accreted value and the payment of interest in the
form of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.

 

 82 

 

 

Section 6.02         Liens. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)  (i) Liens created under the Loan Documents, (ii) Liens created under the
ABL Documents, (iii) Liens securing any Permitted Additional Junior Lien
Indebtedness or Permitted Additional Equal Priority Indebtedness, in each case
subject to a Customary Intercreditor Agreement and (iv) Liens on the Collateral
securing the obligations under the Seller Note which Liens shall be subject to
the Seller Note Intercreditor Agreement;

 

(b)  Permitted Encumbrances;

 

(c)  any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien does not extend to any other property or asset of
the Borrower or any Restricted Subsidiary, other than (A) after acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted by Section 6.01 and (B) the proceeds and
products thereof and (ii) such Lien shall secure only those obligations that
such Liens secured on the Effective Date and any Permitted Refinancing
Indebtedness incurred to refinance such Indebtedness permitted by Section 6.01.

 

(d)  Liens on fixed or capital assets acquired, leased, repaired, replaced,
restored, constructed, expanded or improved by the Borrower or any Restricted
Subsidiary; provided that (i) such Liens secure Indebtedness permitted by
clause (e) of Section 6.01, (ii) such Liens attach concurrently with or within
270 days after the acquisition, lease, repair, replacement, restoration,
construction, expansion or improvement (as applicable) of the property subject
to such Liens or the making of the applicable Capital Expenditures, (iii) other
than the property financed by such Indebtedness, such Liens do not at any time
encumber any property, except for replacements thereof and accessions and
additions to such property and ancillary rights thereto and the proceeds and the
products thereof and customary security deposits, related contract rights and
payment intangibles and other assets related thereto and (iv) with respect to
Capital Lease Obligations, such Liens do not at any time extend to, or cover any
assets (except for accessions and additions to such assets, replacements and
products thereof and customary security deposits, related contract rights and
payment intangibles), other than the assets subject to such Capital Lease
Obligations and ancillary rights thereto; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 

(e)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Restricted
Subsidiary (other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) the proceeds and
products thereof), and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary if it is required to become a Loan Party pursuant to
Section 5.10(a), as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof if the
obligor is a Loan Party;

 

(f)  Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

 83 

 

 

(g)  Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

 

(h)  Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

 

(i)  Liens on cash collateral securing Indebtedness permitted under Section
6.01(k);

 

(j)  Liens on assets of any Restricted Subsidiaries that are not Loan Parties
securing Indebtedness of such Restricted Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof; and

 

(k)  additional Liens, provided that, at the time of the incurrence thereof and
after giving Pro Forma Effect thereto, the aggregate outstanding amount of
Indebtedness and other obligations secured by Liens permitted pursuant to this
Section 6.02(k) does not exceed the greater of (A) $50,000,000 and (B) 2.50% of
Consolidated Total Assets of the Borrower (measured as of the date such Lien is
incurred based upon the financial statements most recently delivered pursuant to
Section 5.01(a) or Section 5.01(b)); provided, further, that for purposes of
this Section 6.02(k) the amount secured by any Lien shall be deemed to be the
lesser of (i) the aggregate unpaid amount of any obligation to which such Lien
relates and (ii) the Fair Market Value of the property of the Borrower or any
Restricted Subsidiary that is encumbered thereby, in each case, as determined by
the Borrower in good faith; provided, further, that any consensual Liens on the
Collateral (other than cash or Cash Equivalents) incurred in reliance on this
Section 6.02 (k) shall rank junior to the Liens securing the Term Loan
Obligations subject a Customary Intercreditor Agreement.

 

Section 6.03         Fundamental Changes.

 

(a)  No Loan Party will, nor will it permit any Restricted Subsidiary to merge
into or consolidate or amalgamate with any Person, or permit any other Person to
merge into, consolidate or amalgamate with it, or liquidate or dissolve, except
that:

 

(i) any Subsidiary of the Borrower or any other Person may be merged,
consolidated or amalgamated with or into the Borrower; provided that (A) the
Borrower shall be the continuing or surviving Person and (B) if such merger,
consolidation or amalgamation involves the Borrower and a Person that, prior to
the consummation of such merger, consolidation or amalgamation is not a
Restricted Subsidiary of the Borrower (1) no Event of Default has occurred and
is continuing on the date of such merger or amalgamation or would result from
the consummation of such merger, consolidation or amalgamation, and (2) such
merger, consolidation or amalgamation shall comply with all the conditions set
forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 6.04;

 

(ii) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Restricted Subsidiaries
of the Borrower; provided that, each of the following conditions shall be
satisfied with respect to any such merger, amalgamation or consolidation: (A) in
the case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (1) a Restricted Subsidiary shall be the continuing or
surviving Person or (2) the Borrower shall take all steps necessary to cause the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Restricted Subsidiary) to become a Restricted Subsidiary, (B) in
the case of any merger, amalgamation or consolidation involving one or more
Subsidiary Guarantors, a Subsidiary Guarantor, as applicable, shall be the
continuing or surviving Person or the Person formed by or surviving such merger,
amalgamation or consolidation is a Loan Party (if other than a Subsidiary
Guarantor, as applicable) shall execute a supplement to the Guarantee, the
Security

 

 84 

 

 

Agreement and any applicable Mortgage, and a joinder to the Intercompany Note,
each in form and substance reasonably satisfactory to the Administrative Agent
in order for the surviving Person to become a Subsidiary Guarantor and pledgor,
mortgagor and grantor of Collateral for the benefit of the Secured Parties and
to acknowledge and agree to the terms of the Intercompany Note, and (C) if such
merger, amalgamation or consolidation involves a Restricted Subsidiary and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Restricted Subsidiary of the Borrower (1) no Event of
Default has occurred and is continuing on the date of such merger, amalgamation
or consolidation or would result from the consummation of such merger,
amalgamation or consolidation, and (2) such merger, amalgamation or
consolidation shall comply with all the conditions set forth in the definition
of the term “Permitted Acquisition” or is otherwise permitted under Section
6.04;

 

(iii) any Restricted Subsidiary that is not a Subsidiary Guarantor may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary;

 

(iv) the Transactions (including the Merger) may be consummated;

 

(v) any Subsidiary Guarantor may (A) merge, amalgamate or consolidate with or
into any Subsidiary Guarantor, and (B) merge, amalgamate or consolidate with or
into any other Restricted Subsidiary which is not a Subsidiary Guarantor;
provided that, if such Subsidiary Guarantor is not the surviving entity, such
merger, amalgamation or consolidation shall be deemed to be an “Investment” and
subject to the limitations set forth in Section 6.04;

 

(vi) any Restricted Subsidiary may liquidate or dissolve if (A) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (B) to the extent such Restricted Subsidiary is a Subsidiary Guarantor, any
assets or business not otherwise disposed of or transferred in accordance with
Section 6.04 or 6.05, or, in the case of any such business, discontinued, shall
be transferred to, or otherwise owned or conducted by, the Borrower or another
Subsidiary Guarantor after giving effect to such liquidation or dissolution; and

 

(vii) the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation or amalgamation, the purpose of which is
to effect a disposition permitted pursuant to Section 6.05; provided that, for
the avoidance of doubt, the Borrower shall not be a party to such merger,
dissolution, liquidation or amalgamation described in this clause (vii).

 

(b)  The Borrower and its Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Borrower and its Restricted
Subsidiaries, taken as a whole, on the Effective Date and other similar,
incidental, ancillary, supportive, complementary, synergetic or related
businesses or reasonable extensions thereof (and non-core incidental businesses
acquired in connection with any Acquisition or Investment or other immaterial
businesses).

 

Section 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.
No Loan Party will, nor will it permit any Restricted Subsidiary to purchase,
hold or acquire (including pursuant to any merger or amalgamation with any
Person that was not a Loan Party and a wholly owned Restricted Subsidiary prior
to such merger or amalgamation) any evidence of Indebtedness or Equity Interest
of, make or permit to exist any loans or advances to, Guarantee any obligations
of any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger, amalgamation or otherwise)
(each of the foregoing, an “Investment”), except:

 

 85 

 

 

(a)  Investments in assets constituting, or at the time of making such
Investments were, cash or Cash Equivalents;

 

(b)  Investments in existence or contractually committed to be made on the
Effective Date and described in Schedule 6.04 and any modification, replacement,
renewal, extension or reinvestment thereof, so long as the aggregate amount of
all Investments pursuant to this Section 6.04(b) is not increased at any time
above the amount of such Investments or binding agreements existing or
contemplated on the Closing Date, except pursuant to the terms of such
Investment or binding agreements existing or contemplated as of the Closing Date
(including as a result of the accrual or accretion of original issue discount or
the issuance of payment-in-kind obligations) or as otherwise permitted by this
Section 6.04 or Section 6.07.

 

(c)  Permitted Acquisitions;

 

(d)  Investments in the Borrower or any Subsidiary; provided that (x) any loans
and advances or evidences of Indebtedness made or held by a Loan Party shall be
evidenced by the Intercompany Note pledged pursuant to the applicable Security
Agreement and (y) the amount of Investments made or held by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding Investments in
a Restricted Subsidiary that is a Non-Compliant Subsidiary or Asset not owned by
a Loan Party pursuant to the definition of Permitted Acquisition (excluding any
Permitted Acquisition made using the Available Amount) and Guarantees permitted
under the proviso to Section 6.04(e)) (valued at the time of the making thereof)
and outstanding shall not exceed the greater of (A) $100,000,000 and (B) 5.00%
of Consolidated Total Assets of the Borrower (measured as of the date each such
Investment is made based upon the financial statements most recently delivered
pursuant to Section 5.01(a) or Section 5.01(b);

 

(e)  Guarantees of or constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding Investments in a Restricted Subsidiary that is a
Non-Compliant Subsidiary or Asset not owned by a Loan Party pursuant to the
definition of Permitted Acquisition (excluding any Permitted Acquisition made
using the Available Amount) and intercompany loans permitted under clause (y) to
the proviso to Section 6.04(d)) (valued at the time of the making thereof) and
outstanding shall not exceed the greater of (A) $100,000,000 and (B) 5.00% of
Consolidated Total Assets of the Borrower (measured as of the date each such
Investment is made based upon the financial statements most recently delivered
pursuant to Section 5.01(a) or Section 5.01(b));

 

(f)  (i) loans or advances made by any Loan Party or any Restricted Subsidiary
to its employees in the ordinary course of business for travel and entertainment
expenses, relocation costs and similar purposes and (ii) additional loans and
advances to employees, officers and directors in an amount not to exceed at any
time exceed the greater of (A) $5,000,000 and (B) 0.25% of Consolidated Total
Assets of the Borrower (measured as of the date such Investment is made based
upon the financial statements most recently delivered pursuant to Section
5.01(a) or Section 5.01(b));

 

(g)  notes payable, or stock or other securities issued by account debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
account debtor’s accounts in the ordinary course of business, consistent with
past practices;

 

(h)  Investments in the form of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes to protect against changes
in interest rates, commodity prices, foreign exchange rates or in connection
with an issuance of convertible notes;

 

 86 

 

 

(i)  Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges or amalgamates
with the Borrower or any of the Restricted Subsidiaries (including in connection
with a Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger
or amalgamation;

 

(j)  Investments received in connection with the Dispositions of assets
permitted by Section 6.05;

 

(k)  investments constituting deposits described in clauses (c), (d), (n), (r),
(s) and (t) of the definition of the term “Permitted Encumbrances”;

 

(l)  the Target Acquisition and other Investments in connection with the
Transactions;

 

(m)  any other Investment, if (i) on a Pro Forma Basis after giving effect to
such Investment, the Total Leverage Ratio does not exceed 3.00:1.00 and (ii) at
the time of such Investment no Event of Default shall have occurred and be
continuing;

 

(n)  Investments consisting of loans to employees, officers, directors or
consultants for the purpose of purchasing Equity Interests in the Borrower so
long as the proceeds of such loans are used to pay the purchase price of such
Equity Interests and are reinvested in the Borrower;

 

(o)  (i) other Investments; provided that the aggregate amount of all such
Investments that are so made pursuant to this clause (o) (valued at the time of
the making thereof) and outstanding at the time shall not at any time exceed the
greater of (A) $50,000,000 and (B) 2.50% of Consolidated Total Assets of the
Borrower (measured as of the date such Investment is made based upon the
financial statements most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b)); and (ii) Investments in an amount not to exceed the Available
Amount at the time of the making of such Investment;

 

(p)  (i) Guarantees incurred by the Borrower or any other Restricted Subsidiary
in respect of obligations of the Borrower or any other Restricted Subsidiary
that not prohibited to be incurred under this Agreement, and (ii) Guarantees
incurred in the ordinary course of business in respect of obligations to
suppliers, customers, franchisees, lessors, license that do not constitute
indebtedness;

 

(q)  [Reserved];

 

(r)  Guarantees by the Borrower or any Restricted Subsidiary of leases or of
other obligations incurred in the ordinary course of business that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(s)  the forgiveness or conversion to equity of any Indebtedness owed by the
Borrower or any Restricted Subsidiary and permitted by Section 6.01;

 

(t)  Subsidiaries of the Borrower may be established or created (but any
Investment in such Subsidiary must be made in accordance with the other
provisions of Section 6.04) if the Borrower and such Subsidiary comply with the
applicable requirements of Section 5.10, if applicable; provided that, in each
case, to the extent such new Subsidiary is created solely for the purpose of
consummating a transaction pursuant to an Acquisition or Investment otherwise
permitted under this Section 6.04, and such new Subsidiary at no time holds any
assets or liabilities prior to the closing of such transactions, such new
Subsidiary shall not be required to take the actions set forth in Section 5.10,
as applicable, until the

 

 87 

 

 

respective acquisition or Investment is consummated (at which time the surviving
entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

 

(u)  Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of the Borrower; provided that no Change of Control
would result therefrom; and

 

(v)  Investments in joint ventures and Unrestricted Subsidiaries outstanding at
any time in an amount not to exceed the greater of (A) $50,000,000 and (B) 2.50%
of Consolidated Total Assets of the Borrower (measured as of the date such
Investment is made based upon the financial statements most recently delivered
pursuant to Section 5.01(a) or Section 5.01(b)).

 

Section 6.05         Dispositions. No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of
(collectively, a “Disposition”) any asset, including any Equity Interest or any
Intellectual Property owned by it, nor will the Borrower permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than to another Borrower or another Restricted Subsidiary in compliance
with Section 6.04), except:

 

(a)  Dispositions of (i) Inventory in the ordinary course of business, (ii)
used, obsolete, worn out or surplus equipment or property in the ordinary course
of business, and (iii) the lapse, abandonment, cancellation or non-exclusive
license of any Intellectual Property in the ordinary course of business and the
dispositions and/or terminations of leases, subleases, licenses and sublicenses
in the ordinary course of business and which do not materially interfere with
the business of the Borrower or any of its Restricted Subsidiaries;

 

(b)  Dispositions of assets to the Borrower or any Restricted Subsidiary,
provided that any such Dispositions involving a Subsidiary that is not a Loan
Party shall be made in compliance with Section 6.04;

 

(c)  Dispositions of Accounts in connection with the compromise, settlement or
collection thereof;

 

(d)  Dispositions of Cash Equivalents and other investments permitted by
clauses (i) and (k) of Section 6.04;

 

(e)  sale and leaseback transactions permitted by Section 6.06;

 

(f)  Dispositions resulting from any Event of Loss;

 

(g)  Dispositions (including any assignment for purposes of collection only) and
other dispositions of Accounts by the Borrower or a Restricted Subsidiary
pursuant to factoring agreements entered into in the ordinary course of business
or consistent with past practice;

 

(h)  Dispositions by any Loan Party of Equity Interests in any Excluded
Subsidiary or by any Excluded Subsidiary of any assets of such Excluded
Subsidiary;

 

(i)  the granting of Liens permitted under Section 6.02, the making of
Investments permitted by Section 6.04 or the making of Restricted Payments
permitted by Section 6.07;

 

(j)  Dispositions of Equity Interests in any Unrestricted Subsidiary; and

 

 88 

 

 

(k)  in addition to any other Disposition permitted by this Section 6.05, the
Borrower or any of its Restricted Subsidiaries may consummate any Disposition
for Fair Market Value; provided that (i) with respect to any Disposition any
single transaction or series of related transactions that involves assets having
a Fair Market Value of more than $10,000,000, at least 75% of the aggregate
consideration received by the Borrower or any Restricted Subsidiary from such
Dispositions consummated pursuant to this clause (k), per each such Disposition,
shall be in the form of cash or Cash Equivalents; (ii) to the extent required
thereby, the Net Cash Proceeds of such Disposition shall be applied in
accordance with Section 2.08(a). For purposes of this clause (k), each of the
following shall be deemed to be cash: (i) any liabilities, as shown on the
Borrower’s most recent consolidated balance sheet, of the Borrower or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated in right of payment to the Loans) that are (A)
assumed by the transferee of any such assets or (B) retired or otherwise
terminated in connection with such Disposition, (ii) any securities, notes or
other obligations received by the Borrower or any such Restricted Subsidiary
from such transferee that are converted by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents within 180 days of receipt thereof, to
the extent of the cash or Cash Equivalents received in that conversion; (iii)
any Designated Noncash Consideration received by the Borrower or any Restricted
Subsidiary thereof in such Asset Sale having a Fair Market Value, taken together
with all other Designated Noncash Consideration received pursuant to this clause
(iii) that is at that time outstanding, not to exceed the greater of (x)
$5,000,000 and (y) 0.25% of Consolidated Total Assets at the time of receipt of
such Designated Noncash Consideration (measured as of the date such Investment
is made based upon the financial statements most recently delivered pursuant to
Section 5.01(a) or Section 5.01(b)), with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received without
giving effect to subsequent changes in value.

 

Section 6.06         Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
any Loan Party that is made for cash consideration in an amount not less than
the fair value of such fixed or capital asset and is consummated within 180 days
after such Loan Party acquires or completes the construction of such fixed or
capital asset.

 

Section 6.07         Restricted Payments; Certain Payments of Indebtedness.

 

(a)  No Loan Party will, nor will it permit any Restricted Subsidiary to,
declare or make any Restricted Payment, except:

 

(i)          the Borrower or any Restricted Subsidiary may declare and pay
Restricted Payments with respect to its Equity Interests payable solely in
additional shares or units of its Equity Interests;

 

(ii)         Subsidiaries may declare and pay Restricted Payments ratably with
respect to their Equity Interests and may make Restricted Payments to the
Borrower or any Restricted Subsidiaries;

 

(iii)        Subsidiaries may declare and pay dividends or make distributions
(including pursuant to a tax sharing agreement or similar arrangement) to the
extent necessary to permit the Borrower or any other Loan Party to pay any
federal, state, local or foreign Taxes of a consolidated, combined, unitary or
similar Tax group of which Borrower is the common parent to the extent such
dividends or distributions do not exceed the amount the Borrower and its
Subsidiaries would have paid as a stand-alone group; provided that payments with
respect to any Taxes attributable to any Unrestricted Subsidiary for any taxable
period shall be limited to the amount actually paid with respect to such period
by such

 

 89 

 

 

Unrestricted Subsidiary to the Borrower or its Restricted Subsidiaries for the
purposes of paying such Taxes;

 

(iv)        the Borrower or any Restricted Subsidiary may make Restricted
Payments if (A) on a Pro Forma Basis after giving effect to such Restricted
Payment, the Total Leverage Ratio does not exceed 2.75:1.00 and (B) at the time
of such Restricted Payment no Event of Default shall have occurred and be
continuing;

 

(v)         so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any Restricted Subsidiary may make
Restricted Payments in aggregate amount not to exceed the greater of (A)
$25,000,000 and (B) 1.25% of Consolidated Total Assets of the Borrower (measured
as of the date such Restricted Payment is made based upon the financial
statements most recently delivered pursuant to Section 5.01(a) or Section
5.01(b));

 

(vi)        the Borrower or any Restricted Subsidiary may make Restricted
Payments in aggregate amount not to exceed the Available Amount at such time if
(A) on a Pro Forma Basis after giving effect to such Restricted Payment, the
Total Leverage Ratio does not exceed 3.50:1.00 and (B) at the time of such
Restricted Payment no Event of Default shall have occurred and be continuing;

 

(vii)        the Borrower or any Restricted Subsidiary may make Restricted
Payments to pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests (other than Disqualified Stock) of the
Borrower held by any future, present or former employee, director, manager or
consultant of the Borrower, any of its Subsidiaries, or their estates or the
beneficiaries of such estates, pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement;
provided that the aggregate Restricted Payments made under this clause (vii) do
not exceed in any calendar year $5,000,000 (with unused amounts in any fiscal
year being carried over to succeeding fiscal years and net of any proceeds
received by Holdings and contributed to the Borrower after the Effective Date in
connection with resales of any common stock or common stock options purchased
pursuant to this clause (vii)) plus all net cash proceeds obtained from any
key-man life insurance policies received by the Borrower after the Effective
Date;

 

(viii)       the Borrower may convert Equity Interests of the Borrower into
other Equity Interests of the Borrower and in connection therewith may make
distributions to its holders in lieu of issuing any fractional Equity Interests;

 

(ix)        to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may make Investments or consummate transactions
permitted by Section 6.01, Section 6.03 or Section 6.04, respectively and may
consummate the Transactions;

 

(x)         the Borrower and its Restricted Subsidiaries may make the payment of
any dividend or distribution on account of Equity Interests or the consummation
of any redemption within 60 days after the date of declaration of the dividend
or distribution on account of Equity Interests or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend, distribution or redemption payment would have complied with the
provisions of this Section 6.07; and

 

(xi)        the Borrower and its Restricted Subsidiaries may repurchase Equity
Interests deemed to occur upon the exercise of stock options, warrants,
convertible notes or similar rights to the extent such Equity Interests
represent a portion of the exercise price of those stock options, warrants or
similar rights or the payment of related withholding taxes.

 

 90 

 

 

(b)  No Loan Party will, nor will it permit any Restricted Subsidiary to, make
any prepayment of or in respect of principal of any Indebtedness for borrowed
money, including any sinking fund or similar deposit, on account of the early
repurchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness for borrowed money (other than any intercompany Indebtedness
owed to or by the Borrower or any Restricted Subsidiary) that (i) by its terms
is subordinated in right of payment to the Term Loan Obligations, (ii) secured
on a junior lien basis by Liens on the Collateral (excluding for the avoidance
of doubt, the ABL obligations), or (iii) unsecured except:

 

(i)          payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness;

 

(ii)         Refinancings to the extent permitted by Section 6.01;

 

(iii)        payments of secured Indebtedness that becomes due as a result of an
Event of Loss or the sale or transfer of the property or assets securing such
Indebtedness;

 

(iv)        payments made in connection with the consummation of the
Transactions;

 

(v)         so long as no Event of Default has occurred and is continuing or
would result therefrom, other payments not exceeding in the aggregate the
greater of (A) $25,000,000 and (B) 1.25% of Consolidated Total Assets of the
Borrower (measured as of the date such payment is made based upon the financial
statements most recently delivered pursuant to Section 5.01(a) or Section
5.01(b));

 

(vi)        the Borrower or any Restricted Subsidiary may make payments in
respect of Indebtedness in an aggregate amount not to exceed the Available
Amount at such time if (A) on a Pro Forma Basis after giving effect to such
payment of Indebtedness, the Total Leverage Ratio does not exceed 3.50:1.00 and
(B) at the time of such payment of Indebtedness no Event of Default shall have
occurred and be continuing;

 

(vii)       any payment of Indebtedness incurred in reliance on Section 6.01(n))
if such Indebtedness is issued into escrow pending completion of any such
Permitted Acquisition or Investment, in connection with the termination of
escrow and redemption of such Indebtedness pursuant to the terms thereof; and

 

(viii)       payments made by converting or exchanging any such Indebtedness to
Equity Interests of the Borrower or any of its Parent Entities.

 

Section 6.08         Transactions with Affiliates. No Loan Party will, nor will
it permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Loan Party or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and/or any other Restricted
Subsidiary not involving any other Affiliate, (c) any Investment permitted by
Section 6.04(d), 6.04(e) or 6.04(f), (d) any Indebtedness permitted under
Section 6.01(c) or 6.01(d), (e) any Restricted Payment permitted by
Section 6.07, (f) the payment of reasonable fees to directors of the Borrower or
any Restricted Subsidiary who are not employees of the Borrower or any
Restricted Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or its Subsidiaries in the ordinary course of business
and (g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise

 

 91 

 

 

pursuant to, or the funding of, employment agreements, stock options, stock
ownership plans and equity-based compensation plans approved by the Borrower’s
board of directors; and (h) the consummation of the Transactions and the payment
of fees and expenses relating thereto.

 

Section 6.09         Restrictive Agreements. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets as Collateral to secure the
Secured Obligations, or (b) the ability of any Restricted Subsidiary that is not
a Loan Party to pay dividends or make other distributions with respect to any
Equity Interests or to make or repay loans or advances to the Borrower or any
other Loan Party; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified on Schedule 6.09 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to (A) the sale of a Restricted Subsidiary or its assets pending such sale;
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold (or its assets) and such sale is permitted
hereunder, and (B) the acquisition of the Borrower; provided that the
acquisition agreement shall provide that all amounts due and payable under this
Agreement shall be paid in full upon the closing of such transaction, (iv)
clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment, subletting or encumbrance thereof, (vi) the foregoing shall not
apply to customary provisions in joint venture agreements (and other similar
agreements); provided that such provisions apply only to such joint venture or
such other arrangement and to the Equity Interests of such joint venture or such
other arrangement; (vii) the foregoing shall not apply to any agreement or other
arrangement relating to any Restricted Subsidiary existing prior to the
acquisition of that Restricted Subsidiary in a transaction permitted hereunder
as long as the applicable restriction applies only to such Subsidiary; and
(viii) the foregoing shall not apply to customary net worth provisions or
similar financial maintenance provisions contained in any lease entered into by
a Restricted Subsidiary.

 

Section 6.10         Amendment of Organizational Documents. No Loan Party will,
nor will it permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under its Organizational Documents, if and to the extent, any such
amendment, modification or waiver of any of such the documents or agreements
would be materially adverse to the Lenders.

 

Section 6.11         Change in Fiscal Year. The Borrower will not change its
fiscal year-end from January 31 or change its method of determining fiscal
quarters; provided that the Loan Parties and their Restricted Subsidiaries may
change their fiscal year-end (and make corresponding changes to their method of
determining fiscal quarters) so long as (i) the Borrower provides to the
Administrative Agent such audited financials as are required to be submitted to
the SEC and at the times required thereby and (ii) notwithstanding any change in
fiscal year-end, the Borrower will make (x) any payment required pursuant to
Section 2.08(b) with respect to the fiscal year in which such change is made on
the date required pursuant to Section 2.08 without giving effect to such change,
and (y) without duplication of any amount already paid with respect to such
period, any additional payment pursuant to Section 2.08(b) payable at the time
the audited financial statements are delivered for the transition period as set
forth in clause (i) (it being understood and agreed that subsequent to such
payment (or in the event that no such financial statements are required to be
delivered), further payments pursuant to Section 2.08(b) will occur no later
than 95 days after the end of such changed Fiscal Year).

 

 92 

 

 

Section 6.12         Financial Covenant. The Borrower will not permit the First
Lien Leverage Ratio, as of the last day of each Test Period set forth below
(commencing with the first full quarter after the Effective Date) to be greater
than the ratio set forth opposite such measurement date:

 

Test Period Ratio January 31, 2017 5.25:1.00 April 30, 2017 5.25:1.00 July 31,
2017 5.25:1.00 October 31, 2017 5.25:1.00 January 31, 2018 5.25:1.00 April 30,
2018 5.25:1.00 July 31, 2018 5.25:1.00 October 31, 2018 5.25:1.00 January 31,
2019 5.25:1.00 April 30, 2019 4.75:1.00 July 31, 2019 4.75:1.00 October 31, 2019
4.75:1.00 January 31, 2020 4.75:1.00 April 30, 2020 and thereafter 4.50:1.00

 

Any provision in this Agreement that requires compliance on a Pro Forma Basis
with this Section 6.12 prior to the end of the Test Period ending January 31,
2017 shall be deemed to require the First Lien Leverage Ratio not to exceed
5.50:1.00. For purposes of determining compliance with the covenant set forth in
this Section 6.12, (i) all calculations shall be on a Pro Forma Basis and (ii)
any cash equity contribution (which equity shall be common equity, Qualified
Equity Interests or other equity (other than Disqualified Capital Stock) (such
other equity to be on terms reasonably acceptable to the Administrative Agent))
made to the Borrower, directly or indirectly, by one or more of its stockholders
(X) after the beginning of the relevant fiscal quarter and on or prior to the
day that is eleven (11) Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter pursuant to
Section 5.01(a) or Section 5.01(b), as applicable (the "Cure Expiration Date"),
will, at the written direction of the Borrower, be included in the calculation
of EBITDA solely for the purposes of determining compliance with the Financial
Covenants at the end of such fiscal quarter and applicable subsequent periods
which includes such fiscal quarter and shall not be included in the calculation
of EBITDA for any other purpose, (any such equity contribution so included in
the calculation of EBITDA, a “Specified Equity Contribution”); provided, that
(A) in each four fiscal quarter period, there shall be at least two fiscal
quarters in respect of which no Specified Equity Contribution is made, (B) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Borrower to be in compliance with the Financial Covenant,
(C) all Specified Equity Contributions shall be disregarded in the calculation
of EBITDA for purposes of determining any financial ratio-based conditions,
pricing or any baskets with respect to any other covenants contained in this
Agreement, and (D) no more than five (5) Specified Equity Contributions shall be
made during the term of this Agreement.

 

Neither the Administrative Agent nor any Lender shall exercise the right to
accelerate the Loans or terminate the Commitments and none of Administrative
Agent, any Lender or any Secured Party shall exercise any right to foreclose on
or take possession of the Collateral or exercise any other remedy

 

 93 

 

 

pursuant to Section 7.01, the other Loan Documents or applicable law prior to
the Cure Expiration Date solely on the basis of an Event of Default having
occurred and continuing under this Section 6.12 (except to the extent that the
Borrower has confirmed that in writing that it does not intend to provide a
Specified Equity Contribution).

 

ARTICLE VII

 

EVENTS OF DEFAULT.

 

Section 7.01         Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

(a)  the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document, shall prove to have been
materially incorrect when made or deemed made (provided that any materially
incorrect representation or warranty made on the Effective Date that is capable
of being cured may be cured within 60 days after the Effective Date in which
case no Event of Default pursuant to this clause (c) shall be deemed to have
occurred);

 

(d)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrowers
existence) or in Article VI;

 

(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any Loan Document (other than those
which constitute a default under another Section of this Article), and such
failure shall continue unremedied for a period of 30 days after the earlier of
any Loan Party’s knowledge of such breach and notice thereof from the
Administrative Agent (which notice will be given at the request of the Required
Lenders) or may be given by the Administrative Agent without the direction of
the Required Lenders;

 

(f)  any Loan Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and any
grace period therefor shall have passed;

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that, a breach of the covenant in Section 6.12 of the ABL
Credit Agreement will not constitute an Event of Default pursuant to this clause
(g) unless and until all of the commitments and loans under the ABL Credit
Agreement have been accelerated and permanently terminated; provided

 

 94 

 

 

further that this clause (g) shall not apply to (A) Indebtedness outstanding
under any Swap Agreements that becomes due pursuant to a termination event or
equivalent event under the terms of such Swap Agreements, (B) secured
Indebtedness that becomes due, is mandatorily prepayable or subject to any
prepayment, repurchase, redemption or defeasance requirement prior to the
scheduled maturity thereof as a result of a Disposition or an Event of Loss with
respect to the property or assets securing such Indebtedness, (C) Indebtedness
that is convertible into Equity Interests and converts to Equity Interests in
accordance with its terms, or (D) any Indebtedness permitted to exist or be
incurred under the terms of this Agreement that is required to be repurchased,
prepaid, defeased, redeemed or satisfied (or as to which an offer to repurchase,
prepay, defease, redeem or satisfy is required to be made) in connection with
any asset sale event, casualty or condemnation event, accumulation of excess
cash flow or other customary mandatory prepayment provisions relating to
individual asset sales in such Indebtedness giving rise to such requirement to
offer or prepay, repurchase, defease, redeem or satisfy and which do not, in any
event, arise from a change of control and which do not result in any default
thereunder;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, arrangement or other
relief in respect of any Loan Party or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any federal, state, provincial,
territorial or foreign bankruptcy, insolvency, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, interim receiver,
receiver and manager, trustee, custodian, sequestrator, conservator or similar
official for any Loan Party or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)  any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any plan of arrangement, proposal or proceeding, or make an assignment into
bankruptcy or file any petition seeking liquidation (other than as permitted
under the Loan Documents), reorganization or other relief under any federal,
state, provincial, territorial or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Material Subsidiary of any Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against any Loan Party, any Restricted
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Restricted Subsidiary of any Loan Party to enforce any such judgment;

 

(k)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(l)  a Foreign Pension Event shall have occurred;

 

(m)  a Change in Control shall occur;

 

(n)  the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken by a Loan Party to discontinue or to assert the invalidity
or unenforceability of the Loan Guaranty,

 

 95 

 

 

or any Loan Guarantor shall deny that it has any further liability under the
Loan Guaranty to which it is a party, or shall give notice to such effect;

 

(o)  except as permitted by the terms of the Loan Documents, (i) any Collateral
Document shall for any reason fail to create a valid security interest in any
portion of the Collateral purported to be covered thereby having a value in
excess of $35,000,000, or (ii) any Lien on any portion of the Collateral having
a value in excess of $35,000,000 shall cease to be a perfected Lien (in each
case of this clause (o) other than pursuant to the terms hereof or thereof or as
a result of acts or omissions of the Administrative Agent or any Lender); or

 

(p)  any material provision of any Loan Document (other than a Collateral
Document) for any reason ceases to be valid, binding and enforceable against any
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law (or
any Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), whereupon the principal of the Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

Section 7.02         Application of Funds. Subject to the Intercreditor
Agreements, after the exercise of remedies provided for in Section 7.01 (or
after the Loans have automatically become immediately due and payable as set
forth in Section 7.01), any amounts received by the Administrative Agent on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent or the Collateral Agent, each in its capacity as such;

 

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders arising under the Loan
Documents), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

 96 

 

 

third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations arising under the Loan Documents, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT.

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence, bad faith or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms

 

 97 

 

 

or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank or an Affiliate of any
such commercial bank. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article, Section 2.15(d) and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance

 

 98 

 

 

with such notice on such effective date, where (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent may (but shall not be obligated to)
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.

 

The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to effect any release or subordination of Liens or the Guarantees contemplated
by the Loan Documents without further action or consent by the Lenders.

 

The Administrative Agent is hereby authorized to enter into any Customary
Intercreditor Agreement to the extent contemplated by the terms hereof, and the
parties hereto acknowledge that such Customary Intercreditor Agreement is
binding upon them. Each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of the Customary Intercreditor
Agreement and (b) hereby authorizes and instructs the Administrative Agent to
enter into the Customary Intercreditor Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof. In addition, each
Lender hereby authorizes the Administrative Agent to enter into (i) any
amendments to any Customary Intercreditor Agreement, and (ii) any other
intercreditor arrangements, in the case of clauses (i), and (ii) to the extent
required to give effect to the establishment of intercreditor rights and
privileges as contemplated and required by this Agreement.

 

Each Lender acknowledges and agrees that the Administrative Agent (or one or
more of its respective Affiliates) may (but are not obligated to) act as the
“Representative” or like term under a Customary Intercreditor Agreement. Each
Lender waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against any Agent or any of its
affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto.

 

No Syndication Agent, Joint Lead Arranger or Joint Bookrunner shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting any other
provision of this Article, none of such agents, joint lead arrangers or joint
bookrunners in their respective capacities as such shall have or be deemed to
have any fiduciary relationship with any Lender or any other Person by reason of
this Agreement or any other Loan Document.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. Without in
any way limiting the setoff rights set forth in Section 9.08, the Administrative
Agent shall have the exclusive right on behalf of the Lenders to enforce the
payment of the principal of and interest on any Loan after the date such
principal or interest has become due and payable pursuant to the terms of this
Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security

 

 99 

 

 

granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

 

ARTICLE IX

 

MISCELLANEOUS.

 

Section 9.01         Notices.

 

(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic System (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or email, as follows:

 

(i)if to any Loan Party, to the Borrower at:

 

c/o G-III Apparel Group, Ltd.

512 Seventh Avenue

New York, New York 10018

Attention: Neal Nackman, Chief Financial Officer

Facsimile No: (212) 719-0921

 

(ii)if to the Administrative Agent, or to Barclays Bank PLC at:

 

Notices (other than Requests for Extensions of Credit):

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue

New York, NY 10019

Attn: G-III Portfolio Manager: Meg Sutton

Tel: 212-526-7648

Facsimile: 212-526-5115

Email: marguerite.sutton@barclays.com

 

For Payments and Requests for Extensions of Credit:

Barclays Bank PLC

Loan Operations

Attn: Agency Services – G-III; Christina Hill

Tel: 302-286-1984

Email: 12145455230@tls.ldsprod.com

xrausloanops5@barclayscapital.com

 

(iii)        if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

 

 100 

 

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient, or (iii) delivered through Electronic
Systems to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

 

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower (on behalf of
the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Systems pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. All such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)  Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d)  Electronic Systems.

 

(A)  Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks®, ClearPar®, Syndtrak or a substantially similar Electronic System.

 

(B)  Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

 101 

 

 

Section 9.02         Waivers; Amendments.

 

(a)  No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 

(b)  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (which acknowledgement shall be made by
the Administrative Agent if the Required Lenders have signed such amendment or
waiver) and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

 

(i)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VII) without the written consent of
such Lender;

 

(ii)         postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(iii)        reduce the principal of, amount of interim amortization payments of
or the rate of interest specified herein on, any Loan, or (subject to clause
(iii) of the second proviso to this Section 9.02(b)) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to amend Section 2.10(c) or the
application thereof;

 

(iv)        change any provision of this Section 9.02(b) or the percentages in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(v)         release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(vi)        amend or modify any of the Intercreditor Agreements in a manner that
would adversely affect the priority of the Liens of the Administrative Agent or
the subordination of any Indebtedness to the Obligations;

 

 102 

 

 

(vii)       amend or modify Section 2.08(e) or amend or modify Section 7.02 in a
manner that would alter the manner in which payments are shared or the relative
priorities of such payments, in each case, without the written consent of each
Lender directly and adversely affected thereby, or

 

(viii)       release all or substantially all of the value of the Loan Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to the terms of the Loan
Documents (in which case such release may be made by the Administrative Agent
acting alone); and

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document (ii) any of the amendments described
in clauses (i), (ii) and (iii) above shall only require the consent of each
Lender that is directly adversely affected thereby and not the consent of the
Required Lenders.

 

In addition, notwithstanding anything in this Agreement or any other Loan
Document to the contrary, the Borrower and the Administrative Agent may enter
into amendments to this Agreement and the other Loan Documents in accordance
with Sections 2.19, 2.20 and 2.21, and such amendments shall be effective to
amend the terms of this Agreement and the other applicable Loan Documents (and
the Administrative Agent may enter any new or replacement intercreditor
agreement or amend, supplement or modify any existing intercreditor agreement as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, as applicable, to effect the terms of Sections 2.19, 2.20 and 2.21, or to
effect the joinder thereto of any successor agent or similar agent under any
Indebtedness permitted by Section 6.01(a)), in each case, without any further
action or consent of any other party to any Loan Document.

 

In addition, notwithstanding anything in this Agreement or any other Loan
Document to the contrary, the Administrative Agent may enter into or amend any
Customary Intercreditor Agreement (or enter into any replacement thereof) or
Collateral Document (or enter into any replacement thereof), including a
collateral trust agreement, in connection with the incurrence of any
Indebtedness permitted under Section 6.01 to provide that any trustee,
administrative agent, collateral agent, security agent or similar agent under
any indenture or other agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, acting on behalf of the holders of such
Indebtedness, shall become a party thereto and shall have the rights to share in
the Collateral on an equal priority basis with, or junior basis to, as
applicable, the Term Loan Obligations; provided that no such additional or
replacement Collateral Document (including any collateral trust agreement) or
amendment thereto shall adversely affect the priority of the security interests
securing the Term Loan Obligations or otherwise materially and adversely affect
the interests of the Secured Parties.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any technical,
typographical or other manifest error in any Loan Document. Any such amendment
modification or supplement shall become effective if the same is not objected to
in writing by the Required Lenders to the Administrative Agent within five (5)
business days following receipt of notice thereof.

 

Section 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)  The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements

 

 103 

 

 

of counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the Electronic System) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided, that, for purposes of this clause (ii), the Lenders (but not
the Administrative Agent) shall be limited to one counsel together for the
Lenders as a group so long as any Lender has not, in good faith (and based on
advice of counsel for such Lender) reasonably determined that its interests
conflict sufficiently with those of the other Lenders to warrant the employment
of separate counsel for such Lender, in which case such Lender shall be paid, or
reimbursed for payment of the fees, charges and disbursements of such separate
counsel.

 

(b)  The Borrower shall, jointly and severally, indemnify the Administrative
Agent, each Lender, each Joint Lead Arranger, each Bookrunner and the
Syndication Agent, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of or relating to any claim or any litigation or other proceedings that relate
to (i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii)  any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Restricted Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Restricted Subsidiaries, (iii)
the failure of the Borrower to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by the Borrower for Taxes pursuant to Section 2.14, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether or not any
such claim, litigation, investigation or proceeding is brought by the Borrower,
its equity holders, its affiliates, its creditors or any other Person; provided
that such indemnity shall not, as to any Indemnitee, be available (i) to the
extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties or (ii) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or joint lead arranger or any
similar role hereunder or under any other Loan Document and other than any
claims arising out of any act or omission of the Borrower or any of its
affiliates). This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

 

(c)  To the extent that the Borrower fail to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

 104 

 

 

(d)  To the extent permitted by applicable law, no Loan Party or an Indemnitee
shall assert, and each hereby waives, any claim against any Loan Party or an
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof (other than in respect of any damages incurred or paid by any
Indemnitee to a third party). No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials obtained through any Platform or other information transmission
systems in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(e)  All amounts due under this Section shall be payable not later than ten (10)
Business Days after written demand therefor.

 

Section 9.04         Successors and Assigns.

 

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 9.04(b), (ii) by way of participation
in accordance with the provisions of Section 9.04(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
9.04(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)  Any Lender may at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)Minimum Amounts.

 

1.            in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans or in the case of an assignment to a Lender, an
Affiliate of a Lender or a Related Fund, no minimum amount need be assigned; and

 

2.            in any case not described in subsection (b)(i)(1) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or

 

 105 

 

 

delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(1)(B) of this Section and, in
addition:

 

1. the consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned); provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if a Payment or Bankruptcy Event of Default has occurred and
is continuing; and

 

2. the consent of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
to a Disqualified Institution or a natural person.

 

(vi)        Assignments to the Borrower and its Subsidiaries. Any Lender may, so
long as no Default or Event of Default has occurred and is continuing, at any
time, assign all or a portion of its rights and obligations with respect to
Loans under this Agreement to the Borrower or any of its Restricted Subsidiaries
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with customary procedures reasonably acceptable to the Administrative Agent or
(y) open market purchases on a non-pro rata basis, in each case subject to the
following limitations:

 

1. the assigning Lender and the Borrower or Restricted Subsidiary purchasing
such Lender’s Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit A-2 hereto (an
“Affiliated Lender Assignment and Acceptance”); and

 

2. any Loans acquired by the Borrower or a Restricted Subsidiary shall be
retired or cancelled promptly upon the acquisition thereof.

 

 106 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(d).

 

(c)  Register; Disqualified Institutions. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance and Affiliated Lender
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its own interests), at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall have the right to (a)
post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the
Electronic System, including that portion of the Electronic System that is
designated for “public side” Lenders and/or (b) provide the DQ List to each
Lender requesting the same. The Administrative Agent shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions of the Term Loan Documents relating to
Disqualified Institutions.

 

(d)  Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Disqualified Institution, a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in Section
9.08(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b); provided, that
such Participant agrees to be subject to the provisions of Section 2.12, 2.13
and 2.14 as if it were an assignee (it being understood that the documentation
required under Section 2.14 shall be delivered to the

 

 107 

 

 

Participating Lender). Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.12, 2.13 and 2.14 with
respect to any Participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
the obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit or other inquiry to establish that such
Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(e)  Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, 2.13 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

 

(f)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)  The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

 

Section 9.05         Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans and the
termination of this Agreement or any provision hereof.

 

Section 9.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This

 

 108 

 

 

Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.07         Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time due and
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender and then due and owing, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents. The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

Section 9.09         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

(b)  Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
U.S. Federal or New York State court sitting in New York, New York in any action
or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)  Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

 109 

 

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

Section 9.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12         Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower, (j) in connection
with any public filings as required by applicable law; (k) to any rating agency,
funding or financing source, or investor of such Lender, which is subject to
obligations of confidentiality, when required by it, and (l) to any creditor of
any Loan Party, which is subject to obligations of confidentiality, which is a
party to any subordination or intercreditor agreement with Administrative Agent.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the Effective Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 110 

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

Section 9.13         Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

 

Section 9.14         USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the names and addresses of the Borrower and the Guarantors and other
information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act.

 

Section 9.15         Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

Section 9.16         Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

Section 9.17         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

 111 

 

 

Section 9.18         Collateral and Guaranty Matters. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender) to and shall take any action
requested by the Borrower having the effect of releasing or subordinating any
Collateral or Loan Guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or (ii)
under the circumstances described in paragraphs (a), (b) and (c) below. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate the interest of the Administrative Agent held for the benefit of the
Secured Parties in particular types or items of property, or to release any Loan
Guarantor from its obligations under the Loan Guaranty pursuant to this Section
9.18. In connection with any termination, release or subordination pursuant to
this Section 9.18, the Administrative Agent, at the request of a Responsible
Officer of the Borrower, shall execute and deliver to the Borrower (or to such
third party as the Borrower may reasonably designate), and file, register and
record, at the Borrower’s expense, all documents and to such further acts as the
Borrower shall reasonably request to evidence such termination, release or
subordination.

 

(a)        At such time as the Term Loan Obligations shall have been paid in
full (other than any contingent obligation arising thereunder for which a claim
has not been asserted), all Collateral shall automatically be released from the
Liens created by the Collateral Documents, and the Collateral Documents and all
obligations (other than those expressly stated to survive such termination) and
Liens created by the Collateral Documents shall automatically be released, in
each case without delivery of any document or performance of any further act by
any Person.

 

(b)        A Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Collateral
Documents in Collateral owned by such Loan Party shall be automatically released
upon the consummation of any transaction permitted by this Agreement as a result
of which such Loan Party ceases to be a Loan Party (including by becoming an
Excluded Subsidiary, pursuant to a merger with a Subsidiary that is not a Loan
Party or a designation or conversion as an Unrestricted Subsidiary, in each case
in a transaction permitted by, and pursuant to, this Agreement).

 

(c)        Upon (i) any sale or other transfer by the Borrower or any Loan Party
(other than to the Borrower or any other Loan Party) of any Collateral in a
transaction permitted under the Loan Documents, (ii) the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral or to the release of any Loan Guarantor
from its Loan Guarantee under the Guaranty pursuant to the Loan Documents, (iii)
upon any Collateral becoming Excluded Collateral or (iv) any release of ABL
Priority Collateral provided pursuant to Section 5.1 of the ABL/Term Loan
Intercreditor Agreement, the security interests in such Collateral created by
the Collateral Documents or such Guarantee, as applicable, shall be
automatically released.

 

Section 9.19         ABL/Term Loan Intercreditor Agreement.

 

(a)  Each of the Lenders hereby acknowledges that it has received and reviewed
the ABL/Term Loan Intercreditor Agreement and agrees to be bound by the terms
thereof as if such Lender was a signatory thereto. Each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby (a)
acknowledges that Barclays Bank PLC is acting under the ABL/Term Loan
Intercreditor Agreement as the “Initial Fixed Asset Collateral Agent” and
Barclays Bank PLC is or may be a Lender hereunder and/or under the ABL Credit
Agreement and (b) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against the
Administrative Agent any claims, cause of action, damages or liabilities of
whatever kind or nature

 

 112 

 

 

relating thereto. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.04) hereby authorizes and directs the Administrative Agent
to enter into the ABL/Term Loan Intercreditor Agreement on behalf of such Lender
and agrees that the Administrative Agent may take such actions on its behalf as
is contemplated by the terms of the ABL/Term Loan Intercreditor Agreement.

 

(b)        Notwithstanding anything herein to the contrary, the Liens and
security interests granted to the Administrative Agent pursuant to this
Agreement or any other Loan Document and the exercise of any right or remedy by
the Administrative Agent hereunder or under any other Loan Document are subject
to the provisions of the ABL/Term Loan Intercreditor Agreement. In the event of
any conflict between the terms of the ABL/Term Loan Intercreditor Agreement,
this Agreement and any other Loan Document, the terms of the ABL/Term Loan
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent (and the Lenders) shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, and until the Discharge of ABL Obligations (as defined
in the ABL/Term Loan Intercreditor Agreement), (i) no Loan Party shall be
required hereunder or under any other Loan Document to take any action with
respect to the ABL Priority Collateral intended or purporting to secure the ABL
Obligations on a first priority basis that is inconsistent with such Loan
Party’s obligations under the applicable ABL Documents and (ii) any obligation
of any Loan Party hereunder or under any other Loan Document with respect to the
delivery or control of any of the ABL Priority Collateral, the novation of any
Lien on any certificate of title, bill of lading or other document, the giving
of any notice to any bailee or other Person, the provision of voting rights or
the obtaining of any consent of any Person, in each case, with respect to the
ABL Priority Collateral, shall be deemed to be satisfied if the Loan Party
complies with the requirements of the similar provision of the applicable ABL
Documents. Until the Discharge of ABL Obligations and subject to the express
terms of the Loan Documents, the Administrative Agent may not require any Loan
Party to take any action with respect to the creation, perfection or priority of
its security interest in any of the ABL Priority Collateral intended or
purporting to secure the ABL Obligations on a first priority basis, whether
pursuant to the express terms hereof or of any other Loan Document or pursuant
to the further assurances provisions hereof or any other Loan Document, unless
the applicable agent under the applicable ABL Documents shall have required such
Loan Party to take similar action, and delivery of any such ABL Priority
Collateral to the applicable agent pursuant to the applicable ABL Documents and
the ABL/Term Loan Intercreditor Agreement or other applicable intercreditor
agreement shall satisfy any delivery requirement hereunder or under any other
Loan Document.

 

(c)        Without limiting the authority granted to the Administrative Agent in
Article VIII hereof or any other provision of this Section 9.19, each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 9.04)
hereby authorizes and directs the Administrative Agent to enter into any
Intercreditor Agreement on behalf of such Lender, agrees to be bound by the
terms thereof as if such Lender was a signatory thereto and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of such Intercreditor Agreement. In the event of any conflict between
the terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control.

 

Section 9.20         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Secured Party that is an EEA
Financial Institution arising under any Loan Document,

 

 113 

 

 

to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE X

 

Loan Guaranty.

 

Section 10.01         Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations (collectively
the “Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal; provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor.

 

Section 10.02         Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue the Borrower, any Loan Party, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

 

Section 10.03         No Discharge or Diminishment of Loan Guaranty.

 

(a)  Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party

 

 114 

 

 

liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
winding-up, liquidation, reorganization or other similar proceeding affecting
any Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, any Lender or any other person, whether in
connection herewith or in any unrelated transactions.

 

(b)  The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

(c)  Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other Obligated
Party liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent or any Lender with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Loan Guarantor or
that would otherwise operate as a discharge of any Loan Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

 

Section 10.04         Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

Section 10.05         Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that

 

 115 

 

 

it has against any Obligated Party, or any collateral, until the Loan Parties
and the Loan Guarantors have fully performed all their obligations to the
Administrative Agent and the Lenders.

 

Section 10.06         Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

Section 10.07         Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent nor any Lender shall have any duty
to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

Section 10.08         Taxes. Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent or Lender (as the case may be)
receives the amount it would have received had no such withholding been made.

 

Section 10.09         Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state, federal,
provincial or territorial corporate law, or any state, provincial, territorial,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Guarantor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
void, voidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent or any Lender, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”). This Section with respect to the Maximum Liability of each Loan
Guarantor is intended solely to preserve the rights of the Administrative Agent
and the Lenders to the maximum extent not subject to avoidance under applicable
law, and no Loan Guarantor nor any other Person shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Administrative Agent or the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

 

 116 

 

 

Section 10.10         Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the Effective Date (whether by
loan, capital infusion or by other means) to (ii) the aggregate Maximum
Liability of all Loan Guarantors hereunder (including such Paying Guarantor) as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Loan Guarantor, the aggregate amount of all monies
received by such Loan Guarantors from the Borrower after the Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Lenders and the Loan Guarantors and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

 

Section 10.11         Liability Cumulative. The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

 117 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:       G-III APPAREL GROUP, LTD.       By: /s/ Wayne S. Miller    
Name: Wayne S. Miller   Title: Chief Operating Officer & Secretary      
ADDITIONAL LOAN GUARANTORS:       AM APPAREL HOLDINGS, INC.       By: /s/ Wayne
S. Miller     Name: Wayne S. Miller   Title: Vice President       G-III LEATHER
FASHIONS, INC.       By: /s/ Wayne S. Miller     Name: Wayne S. Miller   Title:
Sr. VP, Secretary & Treasurer       CK OUTERWEAR, LLC       By: /s/ Wayne S.
Miller     Name: Wayne S. Miller   Title: Vice President       ANDREW & SUZANNE
COMPANY INC.       By: /s/ Wayne S. Miller     Name: Wayne S. Miller   Title:
Vice President       AM RETAIL GROUP, INC.       By: /s/ Wayne S. Miller    
Name: Wayne S. Miller   Title: Chief Operating Officer & Secretary       RIVIERA
SUN, INC.       By: /s/ Wayne S. Miller     Name: Wayne S. Miller   Title: Vice
President       DONNA KARAN INTERNATIONAL INC.       By: /s/ Wayne S. Miller    
Name: Wayne S. Miller   Title: President       GABRIELLE STUDIO, INC.       By:
/s/ Wayne S. Miller     Name: Wayne S. Miller   Title: Vice President      
DONNA KARAN STUDIO LLC   By: Donna Karan International Inc., its Manager      
By: /s/ Wayne S. Miller     Name: Wayne S. Miller   Title: President       THE
DONNA KARAN COMPANY LLC   By: Donna Karan International Inc., its Manager      
By: /s/ Wayne S. Miller     Name: Wayne S. Miller   Title: President       THE
DONNA KARAN COMPANY STORE LLC   By: Donna Karan International Inc., its Manager
      By: /s/ Wayne S. Miller     Name: Wayne S. Miller   Title: President

 

 

 

 

  ADMINISTRATIVE AGENT AND LENDERS:       BARCLAYS BANK PLC, individually and as
Administrative Agent       By: /s/ Ritam Bhalla     Name: Ritam Bhalla   Title:
Director

 

 

 

 

COMMITMENT SCHEDULE

 

Lender Commitment Barclays Bank PLC $350,000,000 Total $350,000,000

 

 

